EXHIBIT 10.1

EXECUTION VERSION

 

 

 

 

FOUR CORNERS OPERATING PARTNERSHIP, LP

FOUR CORNERS PROPERTY TRUST, INC.

$50,000,000 4.68% Senior Guaranteed Notes, Series A, due June 7, 2024

$75,000,000 4.93% Senior Guaranteed Notes, Series B, due June 7, 2027

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated April 19, 2017

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION   HEADING    PAGE  

SECTION 1.             AUTHORIZATION OF NOTES

     1  

SECTION 2.             SALE AND PURCHASE OF NOTES

     2  

Section 2.1.

 

Sale and Purchase of Notes

     2  

Section 2.2.

 

Parent Guaranty

     2  

Section 2.3.

 

Subsidiary Guaranty

     2  

SECTION 3.             CLOSING

     2  

SECTION 4.             CONDITIONS TO CLOSING

     3  

Section 4.1.

 

Representations and Warranties

     3  

Section 4.2.

 

Performance; No Default

     3  

Section 4.3.

 

Compliance Certificates

     3  

Section 4.4.

 

Opinions of Counsel

     4  

Section 4.5.

 

Purchase Permitted By Applicable Law, Etc

     4  

Section 4.6.

 

Sale of Other Notes

     4  

Section 4.7.

 

Payment of Special Counsel Fees

     4  

Section 4.8.

 

Private Placement Number

     4  

Section 4.9.

 

Changes in Corporate Structure

     4  

Section 4.10.

 

Funding Instructions

     4  

Section 4.11.

 

Proceedings and Documents

     5  

Section 4.12.

 

Release of Subsidiary Guaranties and Pledges under Bank Credit Agreement

     5  

Section 4.13.

 

Parent Guaranty

     5  

Section 4.14.

 

Rating on Notes

     5  

SECTION 5.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE
OBLIGORS

     5  

Section 5.1.

 

Organization; Power and Authority

     5  

Section 5.2.

 

Authorization, Etc

     5  

Section 5.3.

 

Disclosure

     6  

Section 5.4.

 

Organization and Ownership of Shares of Subsidiaries and Joint Ventures

     6  

Section 5.5.

 

Financial Statements; Material Liabilities

     7  

Section 5.6.

 

Compliance with Laws, Other Instruments, Etc

     7  

Section 5.7.

 

Governmental Authorizations, Etc

     7  

Section 5.8.

 

Litigation; Observance of Agreements, Statutes and Orders

     8  

Section 5.9.

 

Taxes

     8  

Section 5.10.

 

Title to Property; Leases

     8  



--------------------------------------------------------------------------------

Section 5.11.

 

Licenses, Permits, Etc

     9  

Section 5.12.

 

Compliance with ERISA

     9  

Section 5.13.

 

Private Offering by the Company

     10  

Section 5.14.

 

Use of Proceeds; Margin Regulations

     10  

Section 5.15.

 

Existing Indebtedness; Future Liens

     10  

Section 5.16.

 

Foreign Assets Control Regulations, Etc

     11  

Section 5.17.

 

Status under Certain Statutes

     12  

Section 5.18.

 

Environmental Matters

     12  

Section 5.19.

 

REIT Status

     13  

Section 5.20.

 

Required Releases

     13  

Section 5.21.

 

Solvency

     13  

SECTION 6.             REPRESENTATIONS OF THE PURCHASERS

     13  

Section 6.1.

 

Purchase for Investment

     13  

Section 6.2.

 

Source of Funds

     13  

SECTION 7.             INFORMATION AS TO COMPANY

     15  

Section 7.1.

 

Financial and Business Information

     15  

Section 7.2.

 

Officer’s Certificate

     18  

Section 7.3.

 

Visitation

     19  

Section 7.4.

 

Electronic Delivery

     19  

Section 7.5.

 

Limitation on Disclosure Obligation.

     20  

SECTION 8.             PAYMENT AND PREPAYMENT OF THE NOTES

     20  

Section 8.1.

 

Maturity

     20  

Section 8.2.

 

Optional Prepayments with Make-Whole Amount

     20  

Section 8.3.

 

Allocation of Partial Prepayments

     21  

Section 8.4.

 

Maturity; Surrender, Etc.

     21  

Section 8.5.

 

Purchase of Notes

     21  

Section 8.6.

 

Make-Whole Amount

     21  

Section 8.7.

 

Change of Control Prepayment Offer

     23  

SECTION 9.             AFFIRMATIVE COVENANTS.

     24  

Section 9.1.

 

Compliance with Law

     24  

Section 9.2.

 

Insurance

     24  

Section 9.3.

 

Maintenance of Properties

     24  

Section 9.4.

 

Payment of Taxes and Claims

     25  

Section 9.5.

 

Corporate Existence, Etc

     25  

Section 9.6.

 

Books and Records

     25  

Section 9.7.

 

Subsidiary Guarantors

     26  

Section 9.8.

 

Parent Guarantors

     27  

Section 9.9.

 

Maintenance of REIT Status

     29  

Section 9.10.

 

Rating on Notes

     29  

Section 9.11.

 

Ownership

     29  

 

-ii-



--------------------------------------------------------------------------------

SECTION 10.             NEGATIVE COVENANTS.

     29  

Section 10.1.

 

Transactions with Affiliates

     29  

Section 10.2.

 

Merger, Consolidation, Etc

     30  

Section 10.3.

 

Line of Business

     31  

Section 10.4.

 

Terrorism Sanctions Regulations

     31  

Section 10.5.

 

Liens

     31  

Section 10.6.

 

Financial Covenants

     32  

Section 10.7.

 

Restricted Payments

     34  

Section 10.8.

 

Passive Holding Company

     36  

SECTION 11.             EVENTS OF DEFAULT

     37  

SECTION 12.             REMEDIES ON DEFAULT, ETC

     40  

Section 12.1.

 

Acceleration

     40  

Section 12.2.

 

Other Remedies

     41  

Section 12.3.

 

Rescission

     41  

Section 12.4.

 

No Waivers or Election of Remedies, Expenses, Etc

     41  

SECTION 13.             REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

     41  

Section 13.1.

 

Registration of Notes

     41  

Section 13.2.

 

Transfer and Exchange of Notes; No Transfer to Competitors

     42  

Section 13.3.

 

Replacement of Notes

     42  

SECTION 14.             PAYMENTS ON NOTES

     43  

Section 14.1.

 

Place of Payment

     43  

Section 14.2.

 

Home Office Payment

     43  

Section 14.3.

 

FATCA Information

     43  

SECTION 15.             EXPENSES, ETC

     44  

Section 15.1.

 

Transaction Expenses

     44  

Section 15.2.

 

Certain Taxes

     44  

Section 15.3.

 

Survival

     45  

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

     45  

SECTION 17.             AMENDMENT AND WAIVER

     45  

Section 17.1.

 

Requirements

     45  

Section 17.2.

 

Solicitation of Holders of Notes

     46  

Section 17.3.

 

Binding Effect, etc

     46  

Section 17.4.

 

Notes Held by Company, etc

     46  

 

-iii-



--------------------------------------------------------------------------------

SECTION 18.             NOTICES

     47  

SECTION 19.             REPRODUCTION OF DOCUMENTS

     47  

SECTION 20.             CONFIDENTIAL INFORMATION

     48  

SECTION 21.             SUBSTITUTION OF PURCHASER

     49  

SECTION 22.             MISCELLANEOUS

     49  

Section 22.1.

 

Successors and Assigns

     49  

Section 22.2.

 

Payments and Reporting Due on Non-Business Days

     49  

Section 22.3.

 

Accounting Terms

     50  

Section 22.4.

 

Severability

     50  

Section 22.5.

 

Construction, etc

     50  

Section 22.6.

 

Counterparts

     51  

Section 22.7.

 

Governing Law

     51  

Section 22.8.

 

Jurisdiction and Process; Waiver of Jury Trial

     51  

Section 22.9.

 

Non-Recourse to the Parent; Exceptions Thereto

     52  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE A    —      DEFINED TERMS SCHEDULE B    —      INFORMATION RELATING TO
PURCHASERS SCHEDULE 1-A    —      FORM OF 4.68% SENIOR GUARANTEED NOTE, SERIES
A, DUE JUNE 7, 2024 SCHEDULE 1-B    —      FORM OF 4.93% SENIOR GUARANTEED NOTE,
SERIES B, DUE JUNE 7, 2027 SCHEDULE 2    —      FORM OF PARENT GUARANTY
AGREEMENT SCHEDULE 3    —      FORM OF SUBSIDIARY GUARANTY AGREEMENT
SCHEDULE 4.4(a)    —      FORM OF OPINION OF SPECIAL COUNSEL FOR THE OBLIGORS
SCHEDULE 4.4(b)    —      FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS
SCHEDULE 5.3    —      DISCLOSURE MATERIALS SCHEDULE 5.4    —      SUBSIDIARIES
OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK SCHEDULE 5.10    —     

ELIGIBLE UNENCUMBERED REAL PROPERTY ASSETS AND ELIGIBLE UNENCUMBERED MORTGAGE
NOTE VALUE

SCHEDULE 5.15    —      EXISTING INDEBTEDNESS SCHEDULE 7.2    —      FORM OF
COMPLIANCE CERTIFICATE SCHEDULE DAT    —      DARDEN ACQUIRED TENANTS
SCHEDULE DT    —      DARDEN TENANTS SCHEDULE EDL    —      EXCLUDED DARDEN
LEASES

 

 

-v-



--------------------------------------------------------------------------------

FOUR CORNERS OPERATING PARTNERSHIP, LP

591 Redwood Highway, Suite 1150

Mill Valley, CA 94941

FOUR CORNERS PROPERTY TRUST, INC.

591 Redwood Highway, Suite 1150

Mill Valley, CA 94941

$50,000,000 4.68% Senior Guaranteed Notes, Series A, due June 7, 2024

$75,000,000 4.93% Senior Guaranteed Notes, Series B, due June 7, 2027

April 19, 2017

TO EACH OF THE PURCHASERS LISTED IN

SCHEDULE B HERETO:

Ladies and Gentlemen:

Four Corners Operating Partnership, LP, a Delaware limited partnership (together
with any successor thereto that becomes a party hereto pursuant to Section 10.2,
the “Company”), and Four Corners Property Trust, Inc., a Maryland corporation
(together with any successor thereto that becomes a party hereto pursuant to
Section 10.2, the “Parent” and together with the Company, the “Obligors” and
each, an “Obligor”) agree with each of the Purchasers as follows:

SECTION 1. AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of (a) $50,000,000 aggregate
principal amount of its 4.68% Senior Guaranteed Notes, due June 7, 2024 (the
“Series A Notes”), and (b) $75,000,000 of its 4.93% Senior Guaranteed Notes, due
June 7, 2027 (the “Series B Notes” and together with the Series A Notes, the
“Notes”, such term to include any such notes as amended, restated or otherwise
modified from time to time pursuant to Section 17 and including any such notes
issued in substitution therefor pursuant to Section 13). The Series A Notes and
the Series B Notes shall be substantially in the form set out in Schedule 1-A
and Schedule 1-B, respectively. Certain capitalized and other terms used in this
Agreement are defined in Schedule A and, for purposes of this Agreement, the
rules of construction set forth in Section 22.5 shall govern.



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

SECTION 2. SALE AND PURCHASE OF NOTES.

Section 2.1. Sale and Purchase of Notes. Subject to the terms and conditions of
this Agreement, the Company will issue and sell to each Purchaser and each
Purchaser will purchase from the Company, at the Closing as provided for in
Section 3, Notes in the principal amount specified opposite such Purchaser’s
name in Schedule B at the purchase price of 100% of the principal amount
thereof. The Purchasers’ obligations hereunder are several and not joint
obligations and no Purchaser shall have any liability to any Person for the
performance or non-performance of any obligation by any other Purchaser
hereunder.

Section 2.2. Parent Guaranty. The payment by the Company of all amounts due
under this Agreement and the Notes and the performance by the Company of its
obligations under this Agreement will be absolutely and unconditionally
guaranteed from time to time by the Initial Parent Guarantors pursuant to a
guaranty substantially in the form of Schedule 2 (the “Parent Guaranty”),
subject to and in accordance with the terms and conditions set forth in
Section 9.8.

Section 2.3. Subsidiary Guaranty. The payment by the Company of all amounts due
under this Agreement and the Notes and the performance by the Company of its
obligations under this Agreement will be absolutely and unconditionally
guaranteed from time to time by certain Subsidiaries of the Company pursuant to
a guaranty substantially in the form of Schedule 3 (the “Subsidiary Guaranty”),
subject to and in accordance with the terms and conditions set forth in
Section 9.7.

SECTION 3. CLOSING.

The execution and delivery of this Agreement shall occur on April 19, 2017 (the
“Execution Date”). The sale and purchase of the Notes to be purchased by each
Purchaser shall occur at the offices of Greenberg Traurig, LLP, 77 West Wacker
Drive, Suite 3100, Chicago, Illinois 60601, at 9:00 a.m., Chicago time, at a
closing on June 7, 2017 (the “Closing”) or on such other Business Day thereafter
as may be agreed upon by the Company and the Purchasers. At the Closing the
Company will deliver to each Purchaser the Notes to be purchased by such
Purchaser in the form of a single Note (or such greater number of Notes in
denominations of at least $500,000 as such Purchaser may request) dated the date
of such Closing and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to
account number 4671461366 at Wells Fargo Bank, N.A., 201 3rd Street, San
Francisco, California, 94103, ABA# 121000248, Account Name: Four Corners
Operating Partnership, LP. If at the Closing the Company shall fail to tender
such Notes to any Purchaser as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of any of the conditions specified in
Section 4 not having been fulfilled to such Purchaser’s satisfaction or such
failure by the Company to tender such Notes.

 

-2-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

SECTION 4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at such Closing, of the following conditions:

Section 4.1. Representations and Warranties.

(a) Representations and Warranties of the Obligors. The representations and
warranties of the Obligors in this Agreement shall be correct when made and at
the Closing.

(b) Representations and Warranties of the Parent Guarantors. The representations
and warranties of the Parent Guarantors in the Parent Guaranty shall be correct
when made and at the Closing.

Section 4.2. Performance; No Default. The Obligors shall have performed and
complied with all agreements and conditions contained in this Agreement and the
Parent Guaranty, as applicable, required to be performed or complied with by it
prior to or at the Closing and from the Execution Date to the Closing assuming
that Sections 9 and 10 are applicable from the Execution Date. From the
Execution Date until the Closing, before and after giving effect to the issue
and sale of the Notes (and the application of the proceeds thereof as
contemplated by Section 5.14), no Default or Event of Default shall have
occurred and be continuing. None of the Obligors nor any of their respective
Subsidiaries shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Section 10 had such Section
applied since such date.

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate of the Company. The Company shall have delivered to
such Purchaser an Officer’s Certificate, dated the date of the Closing,
certifying that the conditions specified in Sections 4.1(a), 4.2 and 4.9 have
been fulfilled.

(b) Secretary’s Certificate of the Company. The Company shall have delivered to
such Purchaser a certificate of the Secretary or Assistant Secretary of the
General Partner, dated the date of the Closing, certifying as to (i) the
resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Notes and this Agreement and
(ii) the Company’s organizational documents as then in effect.

(c) Officer’s Certificate of the Parent Guarantors. Each Parent Guarantor shall
have delivered to such Purchaser an Officer’s Certificate, dated the date of the
Closing, certifying that the conditions specified in Sections 4.1(b), 4.2 and
4.9 have been fulfilled.

(d) Secretary’s Certificate of the Parent Guarantors. Each Parent Guarantor
shall have delivered to such Purchaser a certificate of its Secretary or
Assistant Secretary, dated the date of the Closing, certifying as to (i) the
resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Financing Agreements to which they
are a party and (ii) such Parent Guarantor’s organizational documents as then in
effect.

 

-3-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of the Closing
(a) from Hogan Lovells LLP, counsel for the Obligors, covering the matters set
forth in Schedule 4.4(a) and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Company and Parent hereby instructs its counsel to deliver such
opinion to the Purchasers) and (b) from Greenberg Traurig, LLP, the Purchasers’
special counsel in connection with such transactions, substantially in the form
set forth in Schedule 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.

Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including Regulation T, U or X of the Board of Governors of
the Federal Reserve System) and (c) not subject such Purchaser to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the Execution Date. If requested by
such Purchaser, such Purchaser shall have received an Officer’s Certificate
certifying as to such matters of fact as such Purchaser may reasonably specify
to enable such Purchaser to determine whether such purchase is so permitted.

Section 4.6. Sale of Other Notes. Contemporaneously with the Closing the Company
shall sell to each other Purchaser and each other Purchaser shall purchase the
Notes to be purchased by it at the Closing as specified in Schedule B.

Section 4.7. Payment of Special Counsel Fees. Without limiting Section 15.1, the
Company shall have paid on or before the Closing the fees, charges and
disbursements of the Purchasers’ special counsel referred to in Section 4.4 to
the extent reflected in a statement of such counsel rendered to the Company at
least one Business Day prior to the Closing.

Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.

Section 4.9. Changes in Corporate Structure. No Obligor shall have changed its
jurisdiction of incorporation or organization, as applicable, or been a party to
any merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Section 5.5.

Section 4.10. Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.

 

-4-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

Section 4.11. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.

Section 4.12. Release of Subsidiary Guaranties and Pledges under Bank Credit
Agreement. All pledges and pledged collateral and subsidiary guaranties in
respect of the Bank Credit Agreement shall have been, or shall be substantially
simultaneously with Closing, released and of no further force and effect.

Section 4.13. Parent Guaranty. The Company will cause each Initial Parent
Guarantor to enter into a Parent Guaranty and deliver an executed copy thereof
to such Purchaser. The Parent Guaranty shall be in full force and effect.

Section 4.14. Rating on Notes. Each Purchaser shall have received a final
ratings letter provided by Fitch Ratings that the Notes, when issued, will be
rated at least BBB-.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS.

As of the Execution Date and as of the date of Closing, the Company (and solely
to the extent that such representations and warranties relate to the Parent, the
Parent) represents and warrants to each Purchaser that:

Section 5.1. Organization; Power and Authority. The Company is a limited
partnership duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization, and is duly qualified as a foreign limited
liability company and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Parent
is a corporation duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each of the
Company and the Parent has the limited partnership or corporate, as applicable,
power and authority to own or hold under lease the properties it purports to own
or hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver this Agreement and, with respect to the Company
only, the Notes, and to perform the provisions hereof and thereof.

Section 5.2. Authorization, Etc. This Agreement and, with respect to the Company
only, the Notes, have been duly authorized by all necessary corporate, general
partnership or

 

-5-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

limited partnership action on the part of the Company and the Parent, as
applicable, and this Agreement constitutes, and, with respect to the Company
only, the Notes will constitute upon execution and delivery thereof, a legal,
valid and binding obligation of the Company and the Parent, as applicable,
enforceable against the Company and the Parent, as applicable, in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Section 5.3. Disclosure. The Company, through its agents, J.P. Morgan Securities
LLC and Barclays Capital Inc., has delivered to each Purchaser a copy of a
Private Placement Memorandum, dated February 22, 2017 (the “Memorandum”),
relating to the transactions contemplated hereby. The Memorandum fairly
describes, in all material respects, the general nature of the business of the
Parent and its Subsidiaries. This Agreement, the Memorandum, the financial
statements referenced in Section 5.5, and the documents, certificates or other
writings delivered to the Purchasers by or on behalf of the Company prior to
March 16, 2017 in connection with the transactions contemplated hereby and
identified in Schedule 5.3 (this Agreement, the Memorandum and such documents,
certificates or other writings and such financial statements delivered to each
Purchaser being referred to, collectively, as the “Disclosure Documents”), taken
as a whole, do not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein not materially
misleading in light of the circumstances under which they were made, provided
that, with respect to projections, estimates and other forward-looking
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. Except
as disclosed in the Disclosure Documents, since December 31, 2016, there has
been no change in the financial condition, operations, business, properties or
prospects of the Parent, the Company or any of their respective Subsidiaries
except changes that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. There is no fact known to the Parent
or the Company that could reasonably be expected to have a Material Adverse
Effect that has not been set forth herein or in the Disclosure Documents.

Section 5.4. Organization and Ownership of Shares of Subsidiaries and Joint
Ventures. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists of (i) the Parent’s Subsidiaries, showing, as to each Subsidiary,
the name thereof, the jurisdiction of its organization, and the percentage of
shares of each class of its capital stock or similar equity interests
outstanding owned by the Parent and each other Subsidiary and showing whether
such Subsidiary is a Material Subsidiary, (ii) the Parent’s Joint Ventures,
showing, as to each Joint Venture, the name thereof, the jurisdiction of its
organization, and the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by the Parent and each Subsidiary and
(iii) the Parent’s and Company’s directors and senior officers.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary and Joint Venture shown in Schedule 5.4 as being owned by the
Parent or another member of the Consolidated Group, as applicable, have been
validly issued, are fully paid and non-assessable and are owned by the Parent or
another member of the Consolidated Group free and clear of any Lien (except as
disclosed in Schedule 5.4).

 

-6-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

(c) Each Subsidiary and Joint Venture identified in Schedule 5.4 is a
corporation or other legal entity duly organized, validly existing and, where
applicable, in good standing under the laws of its jurisdiction of organization,
and is duly qualified as a foreign corporation or other legal entity and, where
applicable, is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Subsidiary
and Joint Venture has the corporate or other power and authority to own or hold
under lease the properties it purports to own or hold under lease and to
transact the business it transacts and proposes to transact.

(d) No Subsidiary or Joint Venture is a party to or otherwise subject to any
legal, regulatory, contractual or other restriction (other than the agreements
listed on Schedule 5.4, customary limitations imposed by corporate law or
similar statutes) restricting the ability of such Subsidiary or Joint Venture to
pay dividends out of profits or make any other similar distributions of profits
to the Parent or any of its Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary or Joint Venture.

Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser the Parent’s report on Form 10-K for the fiscal year
ended December 31, 2016 and its quarterly report on Form 10-Q for the quarterly
period ending on September 30, 2016, each of which contain consolidated
financial statements of the Consolidated Group. All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Consolidated Group
as of the respective dates specified in such Schedule and the consolidated
results of their operations and cash flows for the respective periods so
specified and have been prepared in accordance with GAAP consistently applied
throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments and the absence of footnotes). The Parent, the Company and their
respective Subsidiaries do not have any Material liabilities that are not
disclosed on such financial statements or otherwise disclosed in the Disclosure
Documents.

Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Obligors of the Financing Agreements to which
they are a party, will not (i) contravene, result in any breach of, or
constitute a default under or result in the creation of any Lien in respect of
any property of such Obligor or any Subsidiary under (A) any indenture,
mortgage, deed of trust, loan, purchase or credit agreement or any other
material agreement or instrument in any material respect, or (B) the corporate
charter, by-laws or shareholders agreement, in each case of the foregoing, to
which the Obligors or any Subsidiary is bound or by which the Obligors or any
Subsidiary or any of their respective properties may be bound or affected, or
(ii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority applicable to the Obligors or any Subsidiary or
(iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Obligors or any Subsidiary.

Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is

 

-7-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

required in connection with the execution, delivery or performance by any
Obligor of the Financing Agreements to which it is a party, except for consents,
approvals, authorizations, filings and declarations, which have been duly
obtained, given or made and are in full force and effect, and any required
filing on Form 8-K with the SEC in connection with this Agreement.

Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of any Obligor, threatened against or affecting such Obligor or
any Subsidiary or any property of such Obligor or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) Neither any Obligor nor any Subsidiary is (i) in default under any agreement
or instrument to which it is a party or by which it is bound, (ii) in violation
of any order, judgment, decree or ruling of any court, any arbitrator of any
kind or any Governmental Authority or (iii) in violation of any applicable law,
ordinance, rule or regulation of any Governmental Authority (including
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.9. Taxes. Each Obligor and its Subsidiaries have filed all tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (i) the amount
of which, individually or in the aggregate, is not Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which such Obligor or Subsidiary, as
the case may be, has established adequate reserves in accordance with GAAP. No
Obligor knows of any basis for any other tax or assessment that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The charges, accruals and reserves on the books of the Obligors
and their respective Subsidiaries in respect of U.S. federal, state or other
taxes for all fiscal periods are adequate.

Section 5.10. Title to Property; Leases. (a) Each Obligor and its Subsidiaries
have good and sufficient title to, or valid leasehold interests in, their
respective properties, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by the Obligors or any of their Subsidiaries after such date
(except as sold or otherwise disposed of in the ordinary course of business),
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, in each case free and
clear of Liens prohibited by this Agreement.

(b) Each of the Real Property Assets included as Eligible Unencumbered Real
Property Assets for purposes of this Agreement satisfies the requirements for
Eligible Unencumbered Real Property Asset set forth in the definition thereof.
Schedule 5.10 hereto sets forth as of the Execution Date a complete list of
(i) each Eligible Unencumbered Real Property Asset and whether such asset is
subject to a Qualifying Ground Lease and (ii) any Mortgage Notes included in
Eligible Unencumbered Mortgage Note Value.

 

-8-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

Section 5.11. Licenses, Permits, Etc. Except as could not reasonably be expected
to have a Material Adverse Effect:

(a) each Obligor and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto without known conflict with
the rights of others;

(b) to the knowledge of each Obligor, no product or service of such Obligor or
any of its Subsidiaries infringes any license, permit, franchise, authorization,
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned by any other Person; and

(c) to the knowledge of each Obligor, there is no violation by any Person of any
right of such Obligor or any of its Subsidiaries with respect to any license,
permit, franchise, authorization, patent, copyright, proprietary software,
service mark, trademark, trade name or other right owned or used by such Obligor
or any of its Subsidiaries.

Section 5.12. Compliance with ERISA. (a) The Company, the Parent and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. None of the Company, the Parent nor any
ERISA Affiliate has incurred any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans (as defined in section 3 of ERISA), and to the knowledge of each Obligor
no event, transaction or condition has occurred or exists that could,
individually or in the aggregate, reasonably be expected to result in the
incurrence of any such liability by the Company, the Parent or any ERISA
Affiliate, or in the imposition of any Lien on any of the rights, properties or
assets of the Company, Parent or any ERISA Affiliate, in either case pursuant to
Title I or IV of ERISA or to section 430(k) of the Code or to any such penalty
or excise tax provisions under the Code or federal law or section 4068 of ERISA
or by the granting of a security interest in connection with the amendment of a
Plan, other than such liabilities or Liens as would not be individually or in
the aggregate Material.

(b) None of the Plans (other than Multiemployer Plans) is subject to Title IV of
ERISA.

(c) The Parent, the Company and its ERISA Affiliates have not incurred
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Parent’s most recently ended fiscal year in accordance with Financial
Accounting Standards Board Accounting Standards Codification Topic 715-60,
without regard to liabilities attributable to continuation coverage mandated by
section 4980B of the Code) of the Parent, the Company and their Subsidiaries is
not Material.

 

-9-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

(e) The execution and delivery of this Agreement and the Parent Guaranty and the
issuance and sale of the Notes hereunder will not involve any transaction that
is subject to the prohibitions of section 406 of ERISA or in connection with
which a tax could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code.
The representation by the Company and the Parent to each Purchaser in the first
sentence of this Section 5.12(e) is made in reliance upon and subject to the
accuracy of such Purchaser’s representation in Section 6.2 as to the sources of
the funds to be used to pay the purchase price of the Notes to be purchased by
such Purchaser.

(f) The Obligors and their Subsidiaries do not have any Non-US Plans.

Section 5.13. Private Offering by the Company. Neither the Obligors nor anyone
acting on their behalf has offered the Notes, the Parent Guaranty or any similar
Securities for sale to, or solicited any offer to buy the Notes, the Parent
Guaranty or any similar Securities from, or otherwise approached or negotiated
in respect thereof with, any Person other than the Purchasers and not more than
60 other Institutional Investors, each of which has been offered the Notes at a
private sale for investment. Neither any Obligor nor anyone acting on their
behalf has taken, or will take, any action that would subject the issuance or
sale of the Notes or the Parent Guaranty to the registration requirements of
section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction. Without limiting the
foregoing, the Purchasers shall not be deemed to be acting on behalf of any of
the Obligors for purposes of this Section 5.13.

Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes hereunder for general corporate purposes and
the repayment of indebtedness. No part of the proceeds from the sale of the
Notes hereunder will be used, directly or indirectly, for the purpose of buying
or carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any Securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220). Margin stock does not constitute more than 25% of the value of the
consolidated assets of the Consolidated Group and neither the Company nor the
Parent has any present intention that margin stock will constitute more than 25%
of the value of such assets. As used in this Section, the terms “margin stock”
and “purpose of buying or carrying” shall have the meanings assigned to them in
said Regulation U.

Section 5.15. Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of each Obligor and its Subsidiaries as of December 31, 2016
(including descriptions of the obligors and the original lender (or, if
applicable, administrative agent) therefor, principal amounts outstanding, a
general description of the primary collateral therefor and a description of any
Guaranties thereof), since which date there has been no Material change in the
amounts (other than changes in line of credit balances arising in the ordinary
course of business of the Company), interest rates (other than with respect to
variable interest rates and changes in the

 

-10-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

underlying index rates), sinking funds, installment payments or maturities of
the Indebtedness of any Obligor or its Subsidiaries. Neither any Obligor nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of such Obligor or such
Subsidiary and no event or condition exists with respect to any Indebtedness of
any Obligor or any Subsidiary that would permit (or that with notice or the
lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.

(b) Except as provided in the agreements and documents related to Indebtedness
described in Schedule 5.15, neither any Obligor nor any Subsidiary has agreed or
consented to cause or permit in any of its property, whether now owned or
hereafter acquired, to be subject to a Lien that secures Indebtedness or to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien that secures Indebtedness.

(c) Neither any Obligor nor any of their respective Subsidiaries is a party to,
or otherwise subject to any provision contained in, any instrument evidencing
Indebtedness of such Obligor or such Subsidiary, any agreement relating thereto
or any other agreement (including its charter or any other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Obligors, except as referred to in
Schedule 5.15.

Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the Parent,
the Company nor any Controlled Entity is (i) a Blocked Person, (ii) has been
notified that its name appears or may in the future appear on a State Sanctions
List or (iii) is a target of sanctions that have been imposed by the United
Nations or the European Union.

(b) Neither the Parent, the Company nor any Controlled Entity (i) has violated,
been found in violation of, or been charged or convicted under, any applicable
U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws
or (ii) to the Parent’s or the Company’s knowledge, is under investigation by
any Governmental Authority for possible violation of any U.S. Economic Sanctions
Laws, Anti-Money Laundering Laws or Anti-Corruption Laws.

(c) No part of the proceeds from the sale of the Notes hereunder:

(i) constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Parent, the Company or any Controlled
Entity, directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;

(ii) will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or

 

-11-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

(iii) will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.

(d) The Parent and the Company have established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Parent, the Company and each Controlled Entity is and will
continue to be in compliance with all applicable U.S. Economic Sanctions Laws,
Anti-Money Laundering Laws and Anti-Corruption Laws.

Section 5.17. Status under Certain Statutes. None of the Obligors nor any of
their respective Subsidiaries is subject to regulation under the Investment
Company Act of 1940, the Public Utility Holding Company Act of 2005, the ICC
Termination Act of 1995 or the Federal Power Act.

Section 5.18. Environmental Matters. (a) None of the Obligors nor of their
respective Subsidiaries has knowledge of any claim or has received any notice of
any claim and no proceeding has been instituted asserting any claim against such
Obligor or any of its Subsidiaries or any of their respective real properties or
other assets now or formerly owned, leased or operated by any of them, alleging
any damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.

(b) None of the Obligors nor any of their respective Subsidiaries has knowledge
of any facts which would give rise to any claim, public or private, of violation
of Environmental Laws or damage to the environment emanating from, occurring on
or in any way related to real properties now or formerly owned, leased or
operated by any of them or to other assets or their use, except, in each case,
such as could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

(c) None of the Obligors nor any of their respective Subsidiaries has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them in a manner which is contrary to any Environmental Law that
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

(d) None of the Obligors nor any of their respective Subsidiaries has disposed
of any Hazardous Materials in a manner which is contrary to any Environmental
Law that could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

(e) All buildings on all real properties now owned, leased or operated by the
Obligors or any of their respective Subsidiaries are in compliance with
applicable Environmental Laws, except where failure to comply could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

-12-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

Section 5.19. REIT Status. The Parent has taken all necessary actions to qualify
as a real estate investment trust under the Code for all taxable years
commencing with its taxable year beginning January 1, 2016, and has not taken
any action which would prevent it from maintaining such qualification in the
future.

Section 5.20. Required Releases. Substantially simultaneously with the Closing,
all pledges and pledged collateral and subsidiary guaranties in respect of the
Bank Credit Agreement have been released and are of no further force and effect.

Section 5.21. Solvency. The Obligors, taken as a whole are, and after giving
effect to the issuance of the Notes, will be solvent.

SECTION 6. REPRESENTATIONS OF THE PURCHASERS.

Section 6.1. Purchase for Investment. (a) Each Purchaser severally represents
that it is an “accredited investor” within the meaning of Regulation D of the
Securities Act and is purchasing the Notes for its own account or for one or
more separate accounts maintained by such Purchaser or for the account of one or
more pension or trust funds that are “accredited investors” within the meaning
of Regulation D of the Securities Act and not with a view to the distribution
thereof, provided that the disposition of such Purchaser’s or their property
shall at all times be within such Purchaser’s or their control. Each Purchaser
understands that neither the Notes nor the Parent Guaranty has been registered
under the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Notes or the Parent Guaranty.

(b) Without limiting the foregoing, each Purchaser severally agrees that it will
not, directly or indirectly, resell the Notes purchased by it to a Person which
it is aware is a Competitor (it being understood that such Purchaser shall
advise any broker or intermediary acting on its behalf that such resale to a
Competitor is limited hereby).

Section 6.2. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

-13-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(d);or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

 

-14-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7. INFORMATION AS TO COMPANY.

Section 7.1. Financial and Business Information. The Company shall deliver to
each holder of a Note that is an Institutional Investor:

(a) Quarterly Statements — within 45 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Parent’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless
of whether the Parent is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under the
Primary Credit Facility or the date on which such corresponding financial
statements are delivered under the Primary Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each quarterly
fiscal period in each fiscal year of the Parent (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of,

(i) an unaudited consolidated balance sheet of the Consolidated Group as at the
end of such quarter, and

(ii) unaudited consolidated statements of operations, changes in shareholders’
equity and cash flows of the Consolidated Group, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,

setting forth in each case, in comparative form the figures for the
corresponding periods in the previous fiscal year, all in reasonable detail,
prepared in accordance with GAAP applicable to quarterly financial statements
generally, and certified by a Senior Financial Officer as fairly presenting, in
all material respects, the financial position of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments and the absence of footnotes;

(b) Annual Statements — within 90 days (or such shorter period as is the earlier
of (x) 15 days greater than the period applicable to the filing of the Parent’s
Annual Report on Form 10-K (the “Form 10-K”) with the SEC regardless of whether
the

 

-15-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

Parent is subject to the filing requirements thereof and (y) the date by which
such financial statements are required to be delivered under the Primary Credit
Facility or the date on which such corresponding financial statements are
delivered under the Primary Credit Facility if such delivery occurs earlier than
such required delivery date) after the end of each fiscal year of the Parent,
duplicate copies of,

(i) a consolidated balance sheet of the Consolidated Group as at the end of such
year, and

(ii) consolidated statements of operations, changes in shareholders’ equity and
cash flows of the Consolidated Group for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall include a
statement to the effect that such financial statements present fairly, in all
material respects, the financial position of the companies being reported upon
and their results of operations and cash flows and have been prepared in
conformity with GAAP, and that the examination of such accountants in connection
with such financial statements has been made in accordance with generally
accepted auditing standards, and that such audit provides a reasonable basis for
such opinion in the circumstances;

(c) SEC and Primary Credit Facility Reports — promptly upon their becoming
available, one copy of (i) each financial statement, report, notice or proxy
statement (collectively, “Reports”) sent by the Parent, the Company or any
Subsidiary to the administrative agent under the Primary Credit Facility
pursuant to any reporting requirements thereunder (excluding (x) Reports sent to
such administrative agent in the ordinary course of administration of the
Primary Credit Facility, such as information relating to pricing, interest
period elections, prepayment notices, and borrowing requests or availability
calculations, (y) Reports provided in response to specific inquiries from any
lender or agent under the Primary Credit Facility and (z) Reports that
correspond to Reports that are separately required to be provided pursuant to
the requirements of the Financing Agreements (it being understood that the
compliance certificate required pursuant to Section 7.2(a) hereof shall be in
lieu of any compliance certificate required under the Primary Credit Facility),
and (ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such Purchaser or holder), and each
prospectus and all amendments thereto filed by the Parent, the Company or any
Subsidiary with the SEC and of all press releases and other statements made
available to its public Securities holders generally by the Parent, the Company
or any Subsidiary to the public concerning developments that are Material;

(d) Notice of Default or Event of Default — promptly, and in any event within
five (5) days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with

 

-16-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

respect to a claimed default hereunder or that any Person has given any notice
or taken any action with respect to a claimed default of the type referred to in
Section 11(f), a written notice specifying the nature and period of existence
thereof and what action the Company or the Parent is taking or proposes to take
with respect thereto;

(e) Employee Benefits Matters — promptly, and in any event within five Business
Days after a Responsible Officer becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
Company, the Parent or an ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
Execution Date; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company, the Parent or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company, the Parent or any ERISA
Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, could reasonably be expected to have a
Material Adverse Effect;

(f) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Parent, the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;

(g) Resignation or Replacement of Independent Auditors — within 10 days
following the date on which the Parent’s independent auditors resign or the
Parent elects to change independent auditors, as the case may be, notification
thereof, together with such further information as the Required Holders may
reasonably request; and

(h) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Parent, the Company or any of its Subsidiaries
(including, but without

 

-17-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

limitation, actual copies of the Parent’s Form 10-Q and Form 10-K) or relating
to the ability of the Parent or the Company to perform its obligations hereunder
and, with respect to the Company only, under the Notes as from time to time may
be reasonably requested by any such holder of a Note.

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer substantially in the
form attached hereto as Schedule 7.2 (the “Compliance Certificate”):

(a) Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Parent and the
Company were in compliance with the applicable requirements of Section 10.6
during the quarterly or annual period covered by the financial statements then
being furnished (including with respect to each such provision that involves
mathematical calculations, the information from such financial statements that
is required to perform such calculations) and a statement of the maximum or
minimum amount, ratio or percentage, as the case may be, permissible under the
terms of such Section, and the calculation of the amount, ratio or percentage
then in existence, together with (i) a reconciliation of such financial
statements with Static GAAP (if Static GAAP is being applied at such time),
showing in reasonable detail the effect of the application of Static GAAP and
(ii) a Parent Release Reconciliation (if such a reconciliation is required at
such time under Section 9.8(c)(viii)), showing in reasonable detail the effect
of the exclusion of Kerrow and its Subsidiaries from the calculation of the
financial covenants. In the event that the Parent, the Company or any Subsidiary
has made an election to measure any financial liability using fair value (which
election is being disregarded for purposes of determining compliance with this
Agreement pursuant to Section 22.3) as to the period covered by any such
financial statement, such Senior Financial Officer’s certificate as to such
period shall include a reconciliation from GAAP with respect to such election;

(b) Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Parent,
the Company and its Subsidiaries from the beginning of the quarterly or annual
period covered by the statements then being furnished to the date of the
certificate and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists (including any such
event or condition resulting from the failure of the Parent, the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Parent or the Company, as
applicable, shall have taken or proposes to take with respect thereto; and

(c) Guarantors — if applicable, setting forth a list of all Persons that are
Guarantors and certifying that each Person that is required to be a Guarantor
pursuant to Section 9.7 and 9.8 is a Guarantor, in each case, as of the date of
such certificate of the Senior Financial Officer.

 

-18-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

Section 7.3. Visitation. The Company and the Parent shall permit the
representatives of each holder of a Note that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Parent and Company, to discuss the affairs,
finances and accounts of the Parent and the Company and their Subsidiaries with
the Parent’s and the Company’s officers, and (with the consent of the Parent and
the Company, which consent will not be unreasonably withheld) their independent
public accountants, and with the consent of the Parent and the Company, which
consent will not be unreasonably withheld, to visit the other offices and
properties of the Parent, the Company and each Subsidiary subject to the terms
and conditions of any lease agreement in the case of properties under lease to
third parties, all at such reasonable times during regular business hours and as
often as may be reasonably requested in writing; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Parent,
the Company and each Subsidiary subject to the terms and conditions of any lease
agreement in the case of properties under lease to third parties, to examine all
their respective books of account, records, reports and other papers, to make
copies and extracts therefrom, and to discuss their respective affairs, finances
and accounts with their respective officers and independent public accountants
(and by this provision each of the Parent and the Company authorizes said
accountants to discuss the affairs, finances and accounts of the Parent, the
Company and their Subsidiaries), all at such times during regular business hours
and as often as may be requested.

Section 7.4. Electronic Delivery. Financial statements, opinions of independent
certified public accountants, other information and Officer’s Certificates that
are required to be delivered by the Company pursuant to Sections 7.1(a), (b),
(c) or (h) and Sections 7.2, 9.7, 9.8 or 10.2 shall be deemed to have been
delivered if the Company satisfies any of the following requirements with
respect thereto:

(i) such financial statements satisfying the requirements of Section 7.1(a) or
(b) and related Officer’s Certificate satisfying the requirements of Section 7.2
and any other information required under Section 7.1(c) or (h), 9.7, 9.8 or 10.2
are delivered to each holder of a Note by e-mail at the e-mail address set forth
in such holder’s Purchaser Schedule or as communicated from time to time in a
separate writing delivered to the Company;

(ii) the Parent shall have filed such Form 10–Q or Form 10–K, satisfying the
requirements of Section 7.1(a) or Section 7.1(b), as the case may be, with the
SEC on EDGAR and shall have made such form available on its home page on the
internet, which is located http://www.fcpt.com/ as of the Execution Date;

(iii) such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer’s Certificate(s) satisfying the requirements
of

 

-19-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

Section 7.2 and any other information required under Section 7.1(c) and (h) is
posted by or on behalf of the Company on IntraLinks or on any other similar
website to which each holder of Notes has free access; or

(iv) the Parent shall have filed any of the items referred to in Section
7.1(c)(ii) with the SEC on EDGAR and shall have made such items available on its
home page on the internet or on IntraLinks or on any other similar website to
which each holder of Notes has free access;

provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than the confidentiality provisions consistent
with Section 20 of this Agreement); provided further, that in the case of any of
clauses (ii) and (iii) (other than information required under
Section 7.1(c)(ii)), the Company shall have given each holder of a Note prompt
written notice, which may be by e-mail or in accordance with Section 18, of such
posting or filing in connection with each delivery, provided further, that upon
request of any holder to receive paper copies of such forms, financial
statements, other information and Officer’s Certificates or to receive them by
e-mail, the Company will promptly e-mail them or deliver such paper copies, as
the case may be, to such holder.

Section 7.5. Limitation on Disclosure Obligation. Notwithstanding the
obligations under Section 7.1(h) or 7.3, no Obligor shall be required to
disclose information (x) to the extent that such disclosure to the holder of
Notes violates any bona fide contractual confidentiality obligations by which it
is bound, so long as (i) such obligations were not entered into in contemplation
of this Agreement or any of the other transactions contemplated hereby and
(ii) such obligations are owed by it to a third party or (y) as to which it has
been advised by counsel that the provision of such information to any holder of
Notes would give rise to a waiver of the attorney-client privilege.

SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1. Maturity. As provided therein, the entire unpaid principal balance
of each Note shall be due and payable on the Maturity Date thereof.

Section 8.2. Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than 10% of the aggregate
principal amount of Notes then outstanding in the case of a partial prepayment,
at 100% of the principal amount so prepaid, and the Make-Whole Amount determined
for the prepayment date with respect to such principal amount. The Company will
give each holder of Notes being so prepaid written notice of each optional
prepayment under this Section 8.2 not less than 10 days and not more than 60
days prior to the date fixed for such prepayment unless the Company and the
Required Holders agree to another time period pursuant to Section 17. Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of the Notes to be prepaid on such date, the principal amount
of each Note held by such holder to be prepaid (determined in accordance with
Section 8.3), and the interest to be paid on the prepayment date with respect to
such

 

-20-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

principal amount being prepaid, and shall be accompanied by a certificate of a
Senior Financial Officer as to the estimated Make-Whole Amount due in connection
with such prepayment (calculated as if the date of such notice were the date of
the prepayment), setting forth the details of such computation. Two Business
Days prior to such prepayment, the Company shall deliver to each holder of Notes
a certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.

Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of Notes pursuant to Section 8.2, the principal amount of the Notes
to be prepaid shall be allocated among all of the Notes at the time outstanding
in proportion, as nearly as practicable, to the respective unpaid principal
amounts thereof not theretofore called for prepayment.

Section 8.4. Maturity; Surrender, Etc. In the case of each optional prepayment
of Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount, if any. From and after such date, unless
the Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

Section 8.5. Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with this Agreement and the Notes or
(b) pursuant to an offer to purchase made by the Company or such Affiliate pro
rata to the holders of all Notes at the time outstanding upon the same terms and
conditions. Any such offer shall provide each holder with sufficient information
to enable it to make an informed decision with respect to such offer, and shall
remain open for at least 15 Business Days. If the holders of more than 50% of
the principal amount of the Notes then outstanding accept such offer, the
Company shall promptly notify the remaining holders of such fact and the
expiration date for the acceptance by holders of such offer shall be extended by
the number of days necessary to give each such remaining holder at least 5
Business Days from its receipt of such notice to accept such offer. The Company
will promptly cancel all Notes acquired by it or any Affiliate pursuant to any
payment or prepayment of Notes pursuant to this Agreement and no Notes may be
issued in substitution or exchange for any such Notes.

Section 8.6. Make-Whole Amount.

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

 

-21-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (x) 0.50% plus (y) the yield to maturity implied by the “Ask
Yield(s)” reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (i) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (ii) interpolating
linearly between the “Ask Yield(s)” Reported for the applicable most recently
issued actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year

 

-22-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

comprised of twelve 30-day months and calculated to two decimal places, that
will elapse between the Settlement Date with respect to such Called Principal
and the scheduled due date of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.7. Change of Control Prepayment Offer. (a) Promptly upon becoming
aware that a Change of Control will occur or has occurred (and in any event not
later than 10 Business Days thereafter), the Company shall give written notice
(the “Change of Control Notice”) of such fact to each holder of the Notes. The
Change of Control Notice shall (i) describe the facts and circumstances of such
Change of Control in reasonable detail, (ii) refer to this Section 8.7 and the
rights of the holders hereunder and (iii) contain an offer by the Company to
prepay the entire unpaid principal amount of Notes held by each holder at 100%
of the principal amount of such Notes at par (without any premium, penalty or
Make-Whole Amount of any kind), together with interest accrued thereon to the
prepayment date selected by the Company, which prepayment shall be on a date
specified in the Change of Control Notice, which date shall be a Business Day
not less than 20 nor more than 60 days after such Change of Control Notice is
given should any agreement to the contrary not be reached among the Company and
each of the holders of the Notes.

(b) A holder of Notes may accept the offer to prepay made pursuant to this
Section 8.7 by causing a notice of such acceptance to be delivered to the
Company not more than 15 days after the date of the written offer notice
referred to in subsection (a) of this Section 8.7. A failure by a holder of
Notes to respond to an offer to prepay made pursuant to this Section 8.7 shall
be deemed to constitute a rejection of such offer by such holder.

(c) On the prepayment date specified in the Change of Control Notice, the entire
unpaid principal amount of the Notes held by each holder of Notes which has
accepted such prepayment offer, together with interest accrued thereon to the
prepayment date (but without any premium, penalty or Make-Whole Amount of any
kind), shall become due and payable.

(d) For purposes of this Section 8.7 a “Change of Control” means (a) for any
reason whatsoever any “person” or “group” (within the meaning of Rule 13d-5 of
the Securities Exchange Act of 1934 and the rules of the SEC thereunder as in
effect at the Closing) shall beneficially own a percentage of the then
outstanding Equity Interests of the Parent having the

 

-23-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

power, directly or indirectly, to vote for the election of directors (or their
equivalent) of the Parent (“Voting Equity Interests”) that is more than 35% of
the outstanding Voting Equity Interests of the Parent; or any “person” or
“group” otherwise acquires the power to direct, directly or indirectly, the
management or policies of the Parent; or (b) during any period of twelve
(12) consecutive months beginning on the Execution Date, individuals who at the
beginning of any such twelve (12)-month period constituted the Board of
Directors of the Parent (together with any new directors whose election by such
Board of Directors or whose nomination for election by the shareholders of the
Parent was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Parent then in
office.

SECTION 9. AFFIRMATIVE COVENANTS.

From the Execution Date until the Closing and thereafter, so long as any of the
Notes are outstanding, the Company (and with respect to Section 9.9 and 9.11,
the Parent) covenants that:

Section 9.1. Compliance with Laws. Without limiting Section 10.4, the Company
will and will cause the Parent and each of their respective Subsidiaries to,
comply with all laws, ordinances or governmental rules or regulations to which
each of them is subject (including ERISA, Environmental Laws, the USA PATRIOT
Act and the other laws and regulations that are referred to in Section 5.16) and
will obtain and maintain in effect all licenses, certificates, permits,
franchises and other governmental authorizations necessary to the ownership of
their respective properties or to the conduct of their respective businesses, in
each case to the extent necessary to ensure that non-compliance with such laws,
ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 9.2. Insurance. The Company will, and will cause the Parent and each of
their respective Subsidiaries to, maintain (either directly or indirectly by
using commercially reasonable efforts to cause its tenants to maintain in
accordance with the lease agreement for leased properties), with financially
sound and reputable insurers, insurance with respect to their respective
properties and businesses against such casualties and contingencies, of such
types, on such terms and in such amounts (including deductibles, co-insurance
and self-insurance) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.

Section 9.3. Maintenance of Properties. The Company will, and will cause the
Parent and each of their respective Subsidiaries to, maintain and keep (either
directly or indirectly by using commercially reasonable efforts to cause its
tenants to maintain and keep in accordance with the lease agreement for leased
properties), their respective properties in good repair, working order and
condition (other than ordinary wear and tear and casualty and condemnation
events), so that the business carried on in connection therewith may be properly
conducted at all times, provided that this Section 9.3 shall not prevent the
Company, the Parent or any Subsidiary from discontinuing the operation and the
maintenance of any of its properties if such

 

-24-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 9.4. Payment of Taxes and Claims. The Company will, and will cause the
Parent and each of their respective Subsidiaries to (either directly or
indirectly by using commercially reasonable efforts to cause its tenants to in
accordance with the lease agreement for leased properties), file all tax returns
required to be filed in any jurisdiction and to pay and discharge all taxes
shown to be due and payable on such returns and all other taxes, assessments,
governmental charges, or levies imposed on them or any of their properties,
assets, income or franchises, to the extent the same have become due and payable
and before they have become delinquent and all claims for which sums have become
due and payable that have or might become a Lien on properties or assets of the
Company, the Parent or any Subsidiary, provided that none of the Company, the
Parent nor any Subsidiary need pay any such tax, assessment, charge, levy or
claim if (i) the amount, applicability or validity thereof is contested by the
Company, the Parent or such Subsidiary on a timely basis in good faith and in
appropriate proceedings, and the Company, the Parent or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company, the Parent or such Subsidiary or (ii) the nonpayment of all such
taxes, assessments, charges, levies and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 9.5. Corporate Existence, Etc. Subject to Section 10.2, the Company
will, and will cause the Parent to, at all times preserve and keep its limited
partnership or corporate, as applicable, existence in full force and effect. The
Company will, and will cause the Parent to, all times preserve and keep in full
force and effect the partnership, limited liability company or corporate, as
applicable, existence of each of their Subsidiaries (unless (i) in the case of a
Subsidiary of the Parent, a Parent Company is merged into the Parent or another
Parent Company and (ii) in the case of a Subsidiary of the Company, such
Subsidiary is merged into the Company or a Wholly-Owned Subsidiary or otherwise
merged into a Person in a transaction otherwise permitted under this Agreement)
and all rights and franchises of the Company, the Parent and their Subsidiaries
unless, in the good faith judgment of the Company or the Parent, as applicable,
the termination of or failure to preserve and keep in full force and effect such
partnership, limited liability company or corporate existence, as applicable, or
right or franchise, could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 9.6. Books and Records. The Company will, and will cause the Parent and
each of their respective Subsidiaries to, maintain proper books of record and
account in a manner that permits the preparation of financial statements in
conformity with GAAP and in compliance in all material respects with all
applicable requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company, the Parent or such Subsidiary, as the case may
be. The Company will, and will cause the Parent and each of their respective
Subsidiaries to, keep books, records and accounts which, in reasonable detail,
accurately reflect in all material respects all transactions and dispositions of
assets. The Company, the Parent and their respective Subsidiaries have devised a
system of internal accounting controls sufficient to provide reasonable
assurances that their respective books, records, and accounts accurately reflect
all transactions and dispositions of assets and the Company will, and will cause
the Parent and each of their respective Subsidiaries to, continue to maintain
such system.

 

-25-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

Section 9.7 Subsidiary Guarantors. (a) The Company will cause each of its
Subsidiaries that guarantees or otherwise becomes liable at any time, whether as
a borrower or an additional or co-borrower or otherwise, for or in respect of
any Indebtedness under any Primary Credit Facility to concurrently therewith
become a Subsidiary Guarantor by becoming a party to the Subsidiary Guaranty.

(b) The Company will cause each Subsidiary that is required to become a
Subsidiary Guarantor pursuant to paragraph (a) above to deliver the following to
each holder of a Note:

(i) an executed counterpart of the Subsidiary Guaranty or a supplement to such
Subsidiary Guaranty;

(ii) a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1, 5.2, 5.6 and 5.7 of this Agreement (but with respect to such Subsidiary and
such Subsidiary Guaranty rather than the Company);

(iii) a Secretary’s Certificate of such Subsidiary consistent with the
requirements of Section 4.3(b) (but with respect to such Subsidiary and such
Subsidiary Guaranty rather than the Company) with respect to the execution and
delivery of the Subsidiary Guaranty and the performance by such Subsidiary of
its obligations thereunder and, where applicable, good standing of such
Subsidiary in its jurisdiction of organization dated not more than 30 days prior
to the date of the documents delivered pursuant to clause (b)(i) above; and

(iv) to the extent required under the Primary Credit Facility in connection with
such joinder as a Subsidiary Guarantor, an opinion of counsel (which may be of
in-house counsel) to the effect that all agreements or instruments effecting
such joinder are enforceable in accordance with their terms.

(c) At the election of the Company and by written notice to each holder of
Notes, any Subsidiary Guarantor that has provided a Subsidiary Guaranty under
paragraph (a) of this Section 9.7 may be discharged from all of its obligations
and liabilities under the Subsidiary Guaranty and shall be automatically
released from its obligations thereunder effective upon the satisfaction of the
following conditions (and without the need for the execution or delivery of any
other document by the holders):

(i) if such Subsidiary Guarantor is a guarantor or is otherwise liable for or in
respect of any Primary Credit Facility, then such Subsidiary Guarantor has been
released and discharged (or will be released and discharged concurrently with
the release of such Subsidiary Guarantor under the Subsidiary Guaranty) under
such Primary Credit Facility;

 

-26-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

(ii) at the time of, and after giving effect to, such release and discharge, no
Default or Event of Default shall be existing;

(iii) no amount is then due and payable under the Subsidiary Guaranty;

(iv) if in connection with such Subsidiary Guarantor being released and
discharged under any Primary Credit Facility, any fee is given to any holder of
Indebtedness under such Primary Credit Facility solely for such release, the
holders of the Notes shall receive equivalent consideration on a pro rata basis
(or other form of consideration reasonably acceptable to the Required Holders)
substantially concurrently with the release hereunder; and

(v) each holder shall have received a certificate of a Responsible Officer
certifying as to the matters set forth in clauses (i) through (iv).

In connection with such release, if requested by the Company, each holder of
Notes shall execute and deliver, at the sole cost and expense of the Company,
such documents as the Company may reasonably request to evidence such release.

Section 9.8. Parent Guarantors. (a) The Company will cause each Parent Company
that guarantees or otherwise becomes liable at any time, whether as a borrower
or an additional or co-borrower or otherwise, for or in respect of any
Indebtedness under the Primary Credit Facility to concurrently therewith become
a Parent Guarantor by becoming a party to the Parent Guaranty.

(b) The Company will cause each Parent Company that is required to become a
Parent Guarantor pursuant to paragraph (a) above to deliver the following to
each holder of a Note:

(i) an executed counterpart of the Parent Guaranty or a supplement thereto;

(ii) a certificate signed by an authorized responsible officer of such Parent
Company containing representations and warranties on behalf of such Parent
Company to the same effect, mutatis mutandis, as those contained in Sections
5.1, 5.2, 5.6 and 5.7 of this Agreement (but with respect to such Parent Company
and such Parent Guaranty rather than the Company);

(iii) a Secretary’s Certificate of such Parent Company consistent with the
requirements of Section 4.3(d) with respect to the execution and delivery of the
Parent Guaranty and the performance of such Parent Company of its obligations
thereunder and, where applicable, good standing of such Parent Company in its
jurisdiction of organization dated not more than 30 days prior to the date of
the documents delivered pursuant to clause (b)(i) above; and

(iv) to the extent required under the Primary Credit Facility in connection with
such joinder as a Parent Guarantor, an opinion of counsel (which may be in-house
counsel) to the effect that all agreements or instruments effecting such joinder
are enforceable in accordance with their terms.

 

-27-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

(c) At the election of the Company and by written notice to each holder of
Notes, any Parent Guarantor that has provided a Parent Guaranty under paragraph
(a) of this Section 9.8 may be discharged from all of its obligations and
liabilities under the Parent Guaranty and shall be automatically released from
its obligations thereunder effective upon the satisfaction of the following
conditions (and without the need for the execution or delivery of any other
document by the holders):

(i) if such Parent Guarantor is a guarantor or is otherwise liable for or in
respect of any Primary Credit Facility, then such Parent Guarantor has been
released and discharged (or will be released and discharged concurrently with
the release of such Parent Guarantor under the Parent Guaranty) under such
Primary Credit Facility;

(ii) at the time of, and after giving effect to, such release and discharge, no
Default or Event of Default shall be existing;

(iii) no amount is then due and payable under the Parent Guaranty;

(iv) if in connection with such Parent Guarantor being released and discharged
under any Primary Credit Facility, any fee is given to any holder of
Indebtedness under such Primary Credit Facility solely for such release, the
holders of the Notes shall receive equivalent consideration on a pro rata basis
(or other form of consideration reasonably acceptable to the Required Holders)
substantially concurrently with the release hereunder;

(v) in the case of a release of the Parent from the Parent Guaranty, the Parent
and the other Parent Companies are in compliance with Section 10.8;

(vi) in the case of a release of the Parent from the Parent Guaranty, each
Purchaser shall have received a final ratings letter provided by an Acceptable
NRSRO that the Notes will be rated at least BBB- after giving effect to such
release;

(vii) in the case of a release of the Parent from the Parent Guaranty, from and
after such release, Kerrow and its Subsidiaries shall not be included in the
determination of the financial covenants in Section 10.6, and the Company shall
be in compliance with the financial covenants in Section 10.6 on a pro forma
basis after giving effect to such release (as shown in a Compliance Certificate
delivered at the time of the request for such release, prepared in accordance
with clause (viii) below);

(viii) in the case of a release of the Parent from the Parent Guaranty, from and
after such release, the Company shall include in the Compliance Certificate
prepared pursuant to Section 7.2(a) a reconciliation between the financial
statements delivered pursuant to Section 7.1(a) and (b) and the calculation of
the financial covenants pursuant to Section 10.6 showing in reasonable detail
the effect of the exclusion of Kerrow and its

 

-28-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

Subsidiaries from the calculation of such financial covenants, in each case, in
the event that there is any impact on the financial covenant calculations as a
result of such exclusion (a “Parent Release Reconciliation”); and

(ix) each holder shall have received a certificate of a Responsible Officer
certifying as to the matters set forth in clauses (i) through (iv) above and, if
applicable, clauses (v) through (viii) above.

In connection with such release, if requested by the Company, each holder of
Notes shall execute and deliver, at the sole cost and expense of the Company,
such documents as the Company may reasonably request to evidence such release.

Section 9.9. Maintenance of REIT Status. The Parent shall at all times maintain
its status as a real estate investment trust in compliance with all applicable
provisions of the Code relating to such status.

Section 9.10. Rating on Notes. The Company will cause to be maintained at all
times a Credit Rating from at least one Acceptable NRSRO that indicates that it
will monitor the rating on an ongoing basis. During November of each year the
Company shall provide a notice to each of the holders of Notes sent in a manner
provided in Section 18 with respect to any then current Credit Ratings.

Section 9.11. Ownership.

(a) Subject to the MFL Principles, the Parent shall at all times own, directly
or indirectly, at least 70% of the issued and outstanding Equity Interests of
the Company (the “Parent Ownership Requirement”).

(b) No Person other than a Parent Company shall be the sole general partner of
the Company or shall have the sole and exclusive power to exercise all Control
over the Company.

SECTION 10. NEGATIVE COVENANTS.

From the Execution Date until the Closing and thereafter, so long as any of the
Notes are outstanding, the Company (and with respect to Sections 10.7 and 10.8,
the Parent) covenants that:

Section 10.1. Transactions with Affiliates. The Company will not, and will not
permit the Parent or any of their respective Subsidiaries to, enter into
directly or indirectly any transaction or group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate,
except (a) the transactions pursuant to the Asset Transfer Documents, (b) any
transaction among the Parent, the Company and their Subsidiaries (including an
entity that becomes a Subsidiary as a result of such transaction) which is not
otherwise prohibited by this Agreement and that do not involve any other
Affiliate, (c) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Parent, the Company or such Subsidiary than
could be

 

-29-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

obtained on an arm’s-length basis from unrelated third parties, (d) any
Restricted Payment permitted by Section 10.7 and (e) loans to, purchases of any
Equity Interests of, contributions to or other investments in any unconsolidated
Joint Venture not otherwise prohibited under this Agreement.

Section 10.2. Merger, Consolidation, Etc. The Company will not, and will not
permit any Parent Guarantor or any Subsidiary Guarantor to, consolidate with or
merge with any other Person or convey, transfer or lease all or substantially
all of its assets in a single transaction or series of transactions to any
Person, unless:

(a) in the case of any such transaction involving a Parent Guarantor or the
Company, the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of such Parent Guarantor or the Company as an
entirety, as the case may be, shall be a solvent corporation, limited liability
company or limited partnership organized and existing under the laws of the
United States or any state thereof (including the District of Columbia), and, if
such Parent Guarantor or the Company is not such corporation, limited liability
company or limited partnership, (i) such corporation, limited liability company
or limited partnership shall have executed and delivered to each holder of any
Notes its assumption of the due and punctual performance and observance of each
applicable covenant and condition of this Agreement (in the case of the Company
or the Parent), the Notes (in the case of the Company) and the Parent Guaranty
(in the case of any Parent Guarantor) and (ii) such corporation, limited
liability company or limited partnership shall have caused to be delivered to
each holder of any Notes a customary opinion of nationally recognized
independent counsel, or other independent counsel reasonably satisfactory to the
Required Holders, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms;

(b) in the case of any such transaction involving a Subsidiary Guarantor, the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of such Subsidiary Guarantor as an entirety, as the case may be,
shall be (1) the Company, such Subsidiary Guarantor or another Subsidiary
Guarantor; (2) a solvent corporation, limited liability company or partnership
(other than the Company or another Subsidiary Guarantor) that is organized and
existing under the laws of the United States or any state thereof (including the
District of Columbia), and, if such successor is not a Subsidiary Guarantor and
is otherwise required to become a Subsidiary Guarantor pursuant to Section 9.7,
(A) such corporation, limited liability company or partnership shall have
executed and delivered to each holder of Notes an executed counterpart of the
Subsidiary Guaranty or a supplement to such Subsidiary Guaranty and (B) the
Company shall have caused to be delivered to each holder of Notes the items
required pursuant to Section 9.7(b)(iii) and (iv) in connection with such
execution or (3) any other Person so long as the transaction is treated as a
disposition of all of the assets of such Subsidiary Guarantor for purposes of
this Agreement and would not be in violation of any term or provision of this
Agreement before and after giving effect to such transaction;

 

-30-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

(c) in the case of any such transaction involving any Parent Guarantor or the
Company, each Subsidiary Guarantor under any Subsidiary Guaranty that is
outstanding at the time such transaction or each transaction in such a series of
transactions occurs reaffirms its obligations under such Subsidiary Guaranty in
writing at such time pursuant to documentation that is reasonably acceptable to
the Required Holders; and

(d) immediately before and immediately after giving effect to such transaction
or each transaction in any such series of transactions, no Default or Event of
Default shall have occurred and be continuing.

No such conveyance, transfer or lease of substantially all of the assets of any
Parent Guarantor, the Company or any Subsidiary Guarantor shall have the effect
of releasing such Parent Guarantor, the Company or such Subsidiary Guarantor, as
the case may be, or any successor corporation, limited liability company or
partnership that shall theretofore have become such in the manner prescribed in
this Section 10.2, from its liability under (i) this Agreement (in the case of
the Company or the Parent), (ii) the Notes (in the case of the Company), (iii)
the Parent Guaranty (in the case of any Parent Guarantor) or (iv) the Subsidiary
Guaranty (in the case of any Subsidiary Guarantor), unless, in the case of the
conveyance, transfer or lease of substantially all of the assets of (x) a Parent
Guarantor, such Parent Guarantor is released from the Parent Guaranty in
accordance with Section 9.8(c) in connection with or immediately following such
conveyance, transfer or lease and (y) a Subsidiary Guarantor, such Subsidiary
Guarantor is released from its Subsidiary Guaranty in accordance with Section
9.7(c) in connection with or immediately following such conveyance, transfer or
lease.

Section 10.3. Line of Business. The Company will not, and will not permit the
Parent or any of their respective Subsidiaries to, engage in any business if, as
a result, the general nature of the business in which the Consolidated Group,
taken as a whole, would then be engaged would be substantially changed from the
general nature of the business in which the Consolidated Group, taken as a
whole, is engaged on the Execution Date as described in the Memorandum.

Section 10.4. Terrorism Sanctions Regulations. The Company will not, and will
not permit the Parent or any of their respective Controlled Entities (a) to
become (including by virtue of being owned or controlled by a Blocked Person),
own or control a Blocked Person or (b) directly or indirectly to have any
investment in or engage in any dealing or transaction (including, without
limitation, any investment, dealing or transaction involving the proceeds of the
Notes) with any Person if such investment, dealing or transaction (i) would
cause any holder or any affiliate of such holder to be in violation of, or
subject to sanctions under, any law or regulation applicable to such holder, or
(ii) is prohibited by or subject to sanctions under any U.S. Economic Sanctions
Laws.

Section 10.5. Liens. The Company will not, and will not permit the Parent or any
of their respective Subsidiaries to, create, incur, assume or permit to exist
any Lien on any property or asset now owned or hereafter acquired by it, except:

(a) Liens pursuant to any of the Financing Agreements;

 

-31-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

(b) Permitted Encumbrances;

(c) Liens securing Permitted Separately Financed Subsidiary Debt; provided that
in the case of any Permitted Separately Financed Subsidiary Debt, (i) such Lien
will only be on the assets of the Separately Financed Subsidiary (or group of
Separately Financed Subsidiaries) incurring such Permitted Separately Financed
Subsidiary Debt and the Equity Interests issued by such Separately Financed
Subsidiary (or group of Separately Financed Subsidiaries) and (ii) the only
assets of the Separately Financed Subsidiary (or group of Separately Financed
Subsidiaries) incurring such Permitted Separately Financed Subsidiary Debt shall
be the Real Property Asset(s) which are being financed by such Permitted
Separately Financed Subsidiary Debt and any income or other assets reasonably
related thereto or derived therefrom;

(d) Liens on cash and Cash Equivalents of the Company, Kerrow or any of their
respective Subsidiaries securing obligations under non-speculative Swap
Agreements not otherwise prohibited by this Agreement;

(e) Liens in favor of the Company or its Subsidiaries of the type described in
the definition of Eligible 1031 Property;

(f) customary Liens arising in the ordinary course of business on assets of the
Company, Kerrow and their respective Subsidiaries; provided that such Liens
(i) are not on any Eligible Unencumbered Real Property Asset, (ii) have not had
and could not reasonably be expect to individually or in the aggregate, result
in a Material Adverse Effect, (iii) have not resulted in and could not
reasonably be expected to result, individually or in the aggregate, in a Default
or an Event of Default and (iv) do not secure any Indebtedness for borrowed
money; and

(g) to the extent applicable, other Liens permitted pursuant to clause (a)(ii)
of the MFL Principles;

provided, however, notwithstanding the foregoing (and, for avoidance of doubt,
notwithstanding any applicable MFL Principles), the Company will not, and will
not permit the Parent or any of their respective Subsidiaries to, incur any
Liens securing Indebtedness outstanding under or pursuant to any Primary Credit
Facility unless and until the Notes (and any guaranty delivered in connection
therewith) shall concurrently be secured equally and ratably with such
Indebtedness pursuant to documentation reasonably acceptable to the Required
Holders in substance and in form, including, without limitation, an
intercreditor agreement and opinions of counsel to the Company, the Parent
and/or and any such Subsidiary, as the case may be, from counsel that is
reasonably acceptable to the Required Holders.

Section 10.6. Financial Covenants. Subject to the MFL Principles (other than
with respect to paragraph (b) below), the Company shall not at any time permit
the following to occur, but shall in any event only report on compliance when
required pursuant to Section 7.2(a):

 

-32-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

(a) Total Leverage Ratio. The ratio (expressed as a percentage) of Total
Indebtedness to Consolidated Capitalization Value (the “Total Leverage Ratio”)
to exceed 60%.

(b) Mortgage-Secured Leverage Ratio. The ratio (expressed as a percentage) of
the aggregate amount of all Indebtedness of the Parent and its Subsidiaries that
is secured by a mortgage Lien on any Real Property Assets (or a Lien on the
Equity Interests of the owner of such Real Property Assets) to Consolidated
Capitalization Value (the “Mortgage-Secured Leverage Ratio”) to exceed 40%,
provided that the determination of the Mortgage-Secured Leverage Ratio shall not
include Indebtedness under the Financing Agreements or any Primary Credit
Facility, so long as and notwithstanding any applicable MFL Principle to the
contrary, with respect to any Primary Credit Facility, any Liens granted in
respect thereof also concurrently secure the Notes equally and ratably pursuant
to documentation reasonably satisfactory to the Required Holders.

(c) Secured Recourse Debt Ratio. The ratio (expressed as a percentage) of Total
Secured Recourse Indebtedness to Consolidated Capitalization Value (the “Secured
Recourse Debt Ratio”) to exceed 5%, provided that the determination of the
Secured Recourse Debt Ratio shall not include Indebtedness under the Financing
Agreements or any Primary Credit Facility, so long as and notwithstanding any
applicable MFL Principle to the contrary, with respect to any Primary Credit
Facility, any Liens granted in respect thereof also concurrently secure the
Notes equally and ratably pursuant to documentation reasonably satisfactory to
the Required Holders..

(d) Fixed Charge Coverage Ratio. For any period of four (4) consecutive fiscal
quarters, the ratio of Adjusted EBITDA of the Parent and its Subsidiaries to
Fixed Charges of the Parent and its Subsidiaries (the “Fixed Charge Coverage
Ratio”) to be less than 1.75 to 1.00.

(e) Consolidated Adjusted Net Worth. Consolidated Tangible Net Worth to be less
than the sum of (i) $868,899,000 plus (ii) 75% of net cash proceeds from
issuances of Equity Interests by the Parent after September 30, 2016.

(f) Unhedged Floating Rate Debt Ratio. The ratio (expressed as a percentage) of
Unhedged Floating Rate Debt to the aggregate amount of all Indebtedness of the
Parent and its Subsidiaries (the “Unhedged Floating Rate Debt Ratio”) to exceed
50%.

(g) Maximum Unencumbered Leverage Ratio. The ratio (expressed as a percentage)
of Unsecured Indebtedness to the sum of (without duplication) (A) Property
Capitalization Values of the aggregate Eligible Unencumbered Real Property
Assets (including any Eligible 1031 Properties) and (B) the Eligible
Unencumbered Mortgage Note Value (the “Maximum Unencumbered Leverage Ratio”) to
exceed 60%; provided that at no time shall (x) Eligible 1031 Properties included
in the calculation of Maximum Unencumbered Leverage Ratio hereunder exceed 5% of
the sum, without

 

-33-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

duplication, of (A) and (B) of this paragraph (g), or (y) Eligible Unencumbered
Mortgage Note Value included in the calculation of Maximum Unencumbered Leverage
Ratio hereunder exceed 5% of the sum, without duplication, of (A) and (B) of
this paragraph (g).

(h) Minimum Unencumbered Interest Coverage Ratio. The ratio of Adjusted
Annualized Net Operating Income of the Eligible Unencumbered Real Property
Assets to Consolidated Interest Expense (the “Minimum Unencumbered Interest
Coverage Ratio”) to be less than 2.00 to 1.00; provided that solely for the
purpose of calculations pursuant to this paragraph (h), in the case of an
Eligible Unencumbered Real Property Asset that has been owned for less than one
(1) full fiscal quarter, the Adjusted Annualized Net Operating Income shall be
calculated on a pro forma basis as if such Eligible Unencumbered Real Property
Asset had been owned for the full fiscal quarter.

From and after the Parent Release Date, Kerrow and its Subsidiaries shall not be
included in the calculation of the financial covenants in this Section 10.6 and
any reference to Kerrow and its Subsidiaries in the financial covenants or in
any defined term used therein shall be deemed to be excluded.

Section 10.7. Restricted Payments. Each of the Parent and the Company will not,
and will not permit any of their respective Subsidiaries to, directly or
indirectly, make any Restricted Payment, except that:

(a) so long as no Event of Default of the type contemplated by any of clauses
(a), (b), (g) or (h) of Section 11 has occurred and is continuing or would
result after giving pro forma effect to such Restricted Payment, (i) the Parent
may make Restricted Payments for any taxable year of the Parent in the form of
distributions to its shareholders with respect to such taxable year to the
extent necessary to maintain the REIT status of the Parent for U.S. federal
income tax purposes and (ii) the Subsidiaries of the Parent may make Restricted
Payments directly or indirectly to the Parent so that the Parent may make the
Restricted Payments in clause (i);

(b) so long as no Default or Event of Default has occurred and is continuing or
would result after giving pro forma effect to such Restricted Payment, the
Parent may make Restricted Payments not in excess of 95% of Funds From
Operations in the aggregate for any four (4) consecutive fiscal quarter period
and the Subsidiaries of the Parent may make Restricted Payments directly or
indirectly to the Parent so that the Parent may make such Restricted Payments;

(c) so long as no Default or Event of Default has occurred and is continuing or
would result after giving pro forma effect to such Restricted Payment, the
Company, the Parent and their respective Subsidiaries may make one or more
repurchases, retirements or other acquisitions or retirements for value of
Equity Interests of the Company or the Parent, provided that, subject to the MFL
Principles, the aggregate amount of such Restricted Payments do not in the
aggregate exceed $100,000,000 and after giving effect to such Restricted Payment
on a pro forma basis (i) the Company shall

 

-34-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

have (1) unrestricted cash balances and (2) availability in (dollars) to make a
borrowing of revolving loans under the Bank Credit Agreement, totaling in the
aggregate, not less than $100,000,000 and (ii) each of the Total Leverage Ratio
and the Unencumbered Leverage Ratio shall not exceed 50% (the proviso in this
paragraph (c) is referred to as the “Stock Redemption Condition”);

(d) so long as no Event of Default has occurred and is continuing or would
result after giving pro forma effect to such Restricted Payment, (i) the Parent
may make Restricted Payments for any taxable year of the Parent in the form of
distributions to its shareholders with respect to such taxable year to the
extent necessary to (A) avoid the imposition of U.S. federal income taxes or
state level entity or income taxes and (B) avoid the imposition of the excise
tax described by Section 4981 of the Code on the Parent, and (ii) the
Subsidiaries of the Parent may make Restricted Payments directly or indirectly
to the Parent so that the Parent may make the Restricted Payments in clause (i);

(e) the Parent may declare and make dividend payments or other distributions
payable solely in its common stock and the Company may declare and make dividend
payments or other distributions payable solely in its limited partnership
interests;

(f) each Subsidiary of the Company may make Restricted Payments to the Company
(including Restricted Payments from a Subsidiary of the Company to any other
Subsidiary of the Company in order to effectuate any such Restricted Payment to
the Company) and any Guarantor that is a Subsidiary of the Company;

(g) so long as no Default or Event of Default has occurred and is continuing or
would result after giving pro forma effect to such Restricted Payment, (i) each
Subsidiary of the Company may make Restricted Payments to (x) the Company and
any other Subsidiary of the Company and (y) any other Person that owns a direct
Equity Interest in such Subsidiary so long as such Restricted Payment is made to
such other Persons ratably in accordance with their Equity Interests of the same
class or series therein and (ii) each Subsidiary of Kerrow may make Restricted
Payments to (x) Kerrow or any other Subsidiary of Kerrow and (y) any other
Person that owns a direct Equity Interest in such Subsidiary so long as such
Restricted Payment is made to such other Persons ratably in accordance with
their Equity Interests of the same class or series therein;

(h) the Parent, the Company and their respective Subsidiaries may make
distributions to the extent required to fund reasonable out-of-pocket
administrative and operating expenses of the Parent Companies incurred in the
ordinary course of business and to the extent attributable to any activity of or
with respect to the Parent Companies that is not otherwise prohibited by this
Agreement; and

(i) so long as no Default or Event of Default has occurred and is continuing or
would result after giving pro forma effect to such Restricted Payment, the
Subsidiaries of the Company may make Restricted Payments to the Company or any
other Subsidiary of the Company so that the Company or any such Subsidiary may
acquire the Equity

 

-35-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

Interests held by any minority shareholder in any direct or indirect Joint
Venture of the Company or direct or indirect Subsidiary of the Company that is
not a Wholly-Owned Subsidiary.

Section 10.8. Passive Holding Company. From and after the Parent Release Date,
the Parent will not, and will cause each other Parent Company not to, conduct,
transact or otherwise engage in any active trade or business or operations or
incur any Indebtedness or other liability other than through the Company and, in
the case of the Parent, Kerrow, and the Parent will not, and will cause each of
the other Parent Companies not to own any assets other than the Equity Interests
of the Company or any other Parent Company (other than the Parent), and, in the
case of the Parent, Kerrow, and the Parent will not permit Kerrow or any
Subsidiary thereof to own any Equity Interests of the Company or any of its
Subsidiaries; provided that the foregoing will not prohibit the Parent or any
other Parent Company from the following: (a) the maintenance of its legal
existence and, solely in the case of the Parent, its status as a public company
and a REIT (including the ability to incur reasonable fees, costs, expenses and
other liabilities relating to such maintenance); (b) obligations that are
limited to (i) obligations under the Transaction Documents to which it is a
party, (ii) the Bank Credit Agreement, (iii) any obligations similar to those of
its obligations, as applicable, under the Financing Agreements to which it is a
party (including for so long as the Parent Guaranty remains in effect, the
Parent Guaranty) arising under Pari Passu Debt, where such similar obligations
(A) are not more burdensome to the Parent or any other Parent Company in any
material respect than the obligations of the Parent or such other Parent Company
set forth in the Financing Agreements and are non-recourse to the Parent and the
other Parent Companies in a manner substantially similar to, or not more
burdensome than, the provisions set forth in Section 22.9, including in its or
their respective capacities as general partners or equity holders of any of
their respective Subsidiaries (in each case, as reasonably determined by the
Company or, if requested by the Company, as approved by the Required Holders),
(B) could not reasonably be expected to have material and adverse effect on the
rights or remedies of any of the holders of Notes, and (C) do not require the
Parent or any other Parent Company to, and will not result in the grant by the
Parent or any other Parent Company of any guaranty of (except as permitted
pursuant to the immediately preceding clause (B)), or any pledge or grant of
security interest or the imposition of any Lien on any assets of the Parent or
any other Parent Company to secure, payment or performance of any such
obligations and (iv) any obligations in respect of Permitted Separately Financed
Subsidiary Debt that are limited to Nonrecourse Indebtedness Exceptions; (c) any
offering of its common stock or any mandatorily redeemable preferred stock or
any other equity or equity-linked security, so long as all proceeds thereof are
promptly contributed downstream to the Company; (d) the making of contributions
to (or other equity investments in) the Company, any other Parent Company (other
than the Parent) and, in the case of the Parent, Kerrow; provided that, in the
case of any such contributions to or investments in such other Parent Company,
all such contributions and proceeds of such investments promptly are contributed
by each applicable Parent Company downstream to the Company; (e) participating
in tax, accounting and other administrative and fiduciary matters as a parent of
the consolidated group (in the case of the Parent) or as a direct or indirect
owner of the Company, in each case, in accordance with the terms of the
Transaction Documents to which it is a party; (f) holding any cash or Cash
Equivalents (including cash and Cash Equivalents received in connection with
Restricted Payments) and of any other assets on a temporary basis that are in
the process of being transferred through the Parent or any Parent

 

-36-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

Company as part of a permitted Restricted Payment or a downstream contribution,
directly or indirectly through any Parent Company, to the Company and, in the
case of the Parent, Kerrow; (g) providing customary compensation,
indemnification and insurance coverage to officers and directors; or
(h) activities incidental to the businesses or activities described above and
incurred in the ordinary course of business.

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five (5) Business Days after the same becomes due and payable; or

(c) the Company or the Parent, as applicable, defaults in the performance of or
compliance with any term contained in Section 7.1(e), Section 9.9, Section 9.11
or Section 10; provided that the failure of any Eligible Unencumbered Real
Property Asset to comply with the requirements set forth in the definition of
“Eligible Unencumbered Real Property Asset” shall be deemed to be cured if, at
any time within fifteen (15) days after the Company becomes aware of such
non-compliance, such purported Eligible Unencumbered Real Property Asset is
withdrawn as an “Eligible Unencumbered Real Property Asset” and, after such
withdrawal, no other Default or Event of Default exists, and, prior to the end
of such fifteen (15)-day period, the Company delivers to the holders a
Compliance Certificate certifying that no Default or Event of Default has
occurred and is continuing, provided further, that any default in the
performance of or compliance with any term contained in Section 10.8 shall not
result in an Event of Default hereunder unless such default is not remedied
within ten (10) days after the earlier of (i) a Responsible Officer obtaining
actual knowledge of such default and (ii) the Company receiving written notice
of such default from any holder of a Note (it being understood and agreed that
any such default may be remedied by the applicable Parent Company becoming a
Guarantor hereunder); or

(d) the Company, the Parent or any of their respective Subsidiaries defaults in
the performance of or compliance with any term contained herein (other than
those referred to in Sections 11(a), (b) and (c)) or in any other Financing
Agreement and such default is not remedied within thirty (30) days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this Section 11(d)); or

(e) any representation or warranty made in writing by or on behalf of the
Company, the Parent or any of their respective Subsidiaries in this Agreement or
in any

 

-37-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

other Financing Agreement or in any writing furnished in connection with the
transactions contemplated hereby, proves to have been false or incorrect in any
material respect on the date as of which made; or

(f) (i) the Company, the Parent or any of their respective Subsidiaries is in
default (as principal or as guarantor or other surety) in the payment of any
principal of or premium or make-whole amount or interest on any Material
Indebtedness, in each case beyond any period of grace provided with respect
thereto, or (ii) the Company, the Parent or any of their respective Subsidiaries
is in default in the performance of or compliance with any term of any evidence
of any Material Indebtedness or of any mortgage, indenture or other agreement
relating thereto or any other condition exists, and as a consequence of such
default or condition such Material Indebtedness has become, or has been declared
(or one or more Persons are entitled to declare such Material Indebtedness to
be), due and payable before its stated maturity or before its regularly
scheduled dates of payment (in each case, other than as a result of the
occurrence of customary non-default mandatory prepayment events, such as
prepayment requirements associated with asset sales or casualty or condemnation
events), or (iii) as a consequence of the occurrence or continuation of any
event or condition (other than the right of the holder of Indebtedness to
convert such Indebtedness into equity interests or as a result of customary
non-default mandatory prepayment events, such as prepayment requirements
associated with asset sales or casualty or condemnation events), (x) the
Company, the Parent or any of their respective Subsidiaries has become obligated
to purchase or repay any Material Indebtedness before its regular maturity or
before its regularly scheduled dates of payment, or (y) one or more Persons have
the right to require the Company, the Parent or any of their respective
Subsidiaries so to purchase or repay such Material Indebtedness, as applicable;
or

(g) the Parent, the Company or any Material Subsidiary (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(h) a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Parent, the Company or any of their
Material Subsidiaries, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Parent, the Company
or any of their Material Subsidiaries, or any such petition shall be filed
against the Parent Guarantor, the Company or any of their Material Subsidiaries
and such order shall not have been reversed or vacated or such petition shall
not be dismissed within 60 days; or

 

-38-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

(i) any event occurs with respect to the Parent, the Company or any Material
Subsidiary which under the laws of any jurisdiction is analogous to any of the
events described in Section 11(g) or Section 11(h), provided that the applicable
grace period, if any, which shall apply shall be the one applicable to the
relevant proceeding which most closely corresponds to the proceeding described
in Section 11(g) or Section 11(h); or

(j) one or more final judgments or orders for the payment of money aggregating
in excess of the greater of $20,000,000 and two percent (2%) of Consolidated
Capitalization Value, including, without limitation, any such final order
enforcing a binding arbitration decision, are rendered against one or more of
the Parent, the Company or any of their respective Subsidiaries and which
judgments are not, within 45 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 45 days after the expiration
of such stay;

(k) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Parent or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) there
is any “amount of unfunded benefit liabilities” (within the meaning of section
4001(a)(18) of ERISA) under one or more Plans, determined in accordance with
Title IV of ERISA, (iv) the aggregate present value of accrued benefit
liabilities under all funded Non-U.S. Plans exceeds the aggregate current value
of the assets of such Non-U.S. Plans allocable to such liabilities, (v) the
Parent or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (vi) the Parent
or any ERISA Affiliate withdraws from any Multiemployer Plan, (vii) the Parent
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder, (viii) the Parent or any
Subsidiary fails to administer or maintain a Non-U.S. Plan in compliance with
the requirements of any and all applicable laws, statutes, rules, regulations or
court orders or any Non-U.S. Plan is involuntarily terminated or wound up, or
(ix) the Parent or any Subsidiary becomes subject to the imposition of a
financial penalty (which for this purpose shall mean any tax, penalty or other
liability, whether by way of indemnity or otherwise) with respect to one or more
Non-U.S. Plans; and any such event or events described in clauses (i) through
(ix) above, either individually or together with any other such event or events,
could reasonably be expected to have a Material Adverse Effect. As used in this
Section 11(k), the terms “employee benefit plan” and “employee welfare benefit
plan” shall have the respective meanings assigned to such terms in section 3 of
ERISA; or

 

-39-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

(l) any Subsidiary Guaranty shall cease to be in full force and effect, any
Subsidiary Guarantor or any Person acting on behalf of any Subsidiary Guarantor
shall contest in any manner the validity, binding nature or enforceability of
the Subsidiary Guaranty, or the obligations of any Subsidiary Guarantor under
the Subsidiary Guaranty cease to be legal, valid, binding and enforceable in
accordance with the terms of the Subsidiary Guaranty; or

(m) any Parent Guaranty shall cease to be in full force and effect, any Parent
Guarantor or any Person acting on behalf of any Parent Guarantor shall contest
in any manner the validity binding nature, or enforceability of the Parent
Guaranty or the obligations of any Parent Guarantor under the Parent Guaranty
cease to be legal, valid, binding and enforceable in accordance with the terms
thereof.

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Parent or the Company described in Section 11(g), (h) or (i) (other than an
Event of Default described in clause (i) of Section 11(g) or described in clause
(vi) of Section 11(g) by virtue of the fact that such clause encompasses clause
(i) of Section 11(g)) has occurred, all the Notes then outstanding shall
automatically become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate) and (y) the
Make-Whole Amount determined in respect of such principal amount, shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

-40-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, Parent Guaranty or Subsidiary Guaranty, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.

Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Parent Guaranty, any Subsidiary Guaranty or any Note upon
any holder thereof shall be exclusive of any other right, power or remedy
referred to herein or therein or now or hereafter available at law, in equity,
by statute or otherwise. Without limiting the obligations of the Company under
Section 15, the Company will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including reasonable attorneys’ fees, expenses and disbursements.

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for

 

-41-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

Section 13.2. Transfer and Exchange of Notes; No Transfer to Competitors.
(a) Upon surrender of any Note to the Company at the address and to the
attention of the designated officer (all as specified in Section 18(iii)), for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or such holder’s attorney duly
authorized in writing and accompanied by the relevant name, address and other
information for notices of each transferee of such Note or part thereof), within
10 Business Days thereafter, the Company shall execute and deliver, at the
Company’s expense (except as provided below), one or more new Notes (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Schedule 1-A or 1-B, as applicable. Each such new
Note shall be dated and bear interest from the date to which interest shall have
been paid on the surrendered Note or dated the date of the surrendered Note if
no interest shall have been paid thereon. The Company may require payment of a
sum sufficient to cover any stamp tax or governmental charge imposed in respect
of any such transfer of Notes. Notes shall not be transferred in denominations
of less than $500,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $500,000. Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representations set forth in Section 6.

(b) Without limiting the foregoing, each Purchaser and each subsequent holder of
any Note severally agrees that it will not, directly or indirectly, resell any
Notes purchased by it to a Person which is a Competitor (it being understood
that such Purchaser shall advise any broker or intermediary acting on its behalf
that such resale to a Competitor is limited hereby). The Company shall not be
required to recognize any sale or other transfer of a Note to a Competitor and
no such transfer shall confer any rights hereunder upon such transferee.

Section 13.3. Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

 

-42-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

(b) in the case of mutilation, upon surrender and cancellation thereof,

within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.

SECTION 14. PAYMENTS ON NOTES.

Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of JPMorgan Chase
Bank N.A. in such jurisdiction. The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

Section 14.2. Home Office Payment. So long as any Purchaser or its nominee shall
be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule B, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 13.2. The Company will afford the benefits
of this Section 14.2 to any Institutional Investor that is the direct or
indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.

Section 14.3. FATCA Information. By acceptance of any Note, the holder of such
Note agrees that such holder will with reasonable promptness duly complete and
deliver to the Company, or to such other Person as may be reasonably requested
by the Company, from time to time (a) in the case of any such holder that is a
United States Person, such holder’s United States tax identification number or
other Forms reasonably requested by the Company necessary to establish such
holder’s status as a United States Person under

 

-43-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

FATCA and as may otherwise be necessary for the Company to comply with its
obligations under FATCA and (b) in the case of any such holder that is not a
United States Person, such documentation prescribed by applicable law (including
as prescribed by section 1471(b)(3)(C)(i) of the Code) and such additional
documentation as may be necessary for the Company to comply with its obligations
under FATCA and to determine that such holder has complied with such holder’s
obligations under FATCA or to determine the amount (if any) to deduct and
withhold from any such payment made to such holder. Nothing in this Section 14.3
shall require any holder to provide information that is confidential or
proprietary to such holder unless the Company is required to obtain such
information under FATCA and, in such event, the Company shall treat any such
information it receives as confidential.

Section 15. Expenses, Etc.

Section 15.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all costs and expenses (including
reasonable attorneys’ fees of a special counsel and, if reasonably required by
the Required Holders, local or other counsel) incurred by the Purchasers and
each other holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement or any other Financing Agreements (whether or not such amendment,
waiver or consent becomes effective), including, without limitation: (a) the
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under this Agreement or any other Financing
Agreements or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, or any other
Financing Agreements, or by reason of being a holder of any Note, (b) the costs
and expenses, including financial advisors’ fees, incurred in connection with
the insolvency or bankruptcy of the Parent, the Company or any of their
respective Subsidiaries or in connection with any work-out or restructuring of
the transactions contemplated hereby and by the Notes or any other Financing
Agreements and (c) the costs and expenses incurred in connection with the
initial filing of this Agreement and all related documents and financial
information with the SVO provided, that such costs and expenses under this
clause (c) shall not exceed $175 per series of Notes. If required by the NAIC,
the Company shall obtain and maintain at its own cost and expense a Legal Entity
Identifier (LEI).

The Company will pay, and will save each Purchaser and each other holder of a
Note harmless from, (i) all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes), (ii) any and all
wire transfer fees that any bank or other financial institution deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note and (iii) any judgment,
liability, claim, order, decree, fine, penalty, cost, fee, expense (including
reasonable attorneys’ fees and expenses) or obligation resulting from the
consummation of the transactions contemplated hereby, including the use of the
proceeds of the Notes by the Company.

Section 15.2. Certain Taxes. The Company agrees to pay all stamp, documentary or
similar taxes or fees which may be payable in respect of the execution and
delivery or the enforcement of this Agreement or any other Financing Agreements
or the execution and delivery (but not the transfer) or the enforcement of any
of the Notes in the United States or any other jurisdiction where the Company,
the Parent or any Guarantor has assets or of any amendment of, or waiver or
consent under or with respect to, this Agreement or any other Financing
Agreements or of any of the Notes, and to pay any value added tax due and
payable in respect of

 

-44-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

reimbursement of costs and expenses by the Company pursuant to this Section 15,
and will save each holder of a Note to the extent permitted by applicable law
harmless against any loss or liability resulting from nonpayment or delay in
payment of any such tax or fee required to be paid by the Company or the Parent
hereunder.

Section 15.3. Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or any other Financing Agreements, the
Notes, and the termination of this Agreement.

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company, the Parent or any of their
respective Subsidiaries pursuant to this Agreement shall be deemed
representations and warranties of the Company, the Parent or any of their
respective Subsidiaries, as applicable, under this Agreement. Subject to the
preceding sentence, this Agreement, the Notes and any other Financing Agreements
embody the entire agreement and understanding between each Purchaser and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1. Requirements. This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company,
the Parent and the Required Holders, except that:

(a) no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof, or
any defined term (as it is used therein), will be effective as to any Purchaser
unless consented to by such Purchaser in writing; and

(b) no amendment or waiver may, without the written consent of each Purchaser
and the holder of each Note at the time outstanding, (i) subject to Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver or
the principal amount of the Notes that the Purchasers are to purchase pursuant
to Section 2 upon the satisfaction of the conditions to Closing that appear in
Section 4, or (iii) amend any of Sections 8 (except as set forth in the second
sentence of Section 8.2), 11(a), 11(b), 12, 17 or 20.

 

-45-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

Section 17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of a Note with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes or any other Financing Agreement. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 17 or any other Financing Agreement to each
holder of a Note promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.

(b) Payment. Neither the Company nor the Parent will directly or indirectly pay
or cause to be paid any remuneration, whether by way of supplemental or
additional interest, fee or otherwise, or grant any security or provide other
credit support, to any holder of a Note as consideration for or as an inducement
to the entering into by such holder of any waiver or amendment of any of the
terms and provisions hereof or of any other Financing Agreement unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support concurrently provided, on the same terms, ratably to each holder
of a Note even if such holder did not consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any other Financing Agreement by a holder of a Note that has
transferred or has agreed to transfer its Note to (i) the Company, the Parent,
any of their respective Subsidiaries or any other Affiliate or (ii) any other
Person in connection with, or in anticipation of, such other Person acquiring,
making a tender offer for or merging with the Company, the Parent and/or any of
their Affiliates in connection with such consent, shall be void and of no force
or effect except solely as to such holder, and any amendments effected or
waivers granted or to be effected or granted that would not have been or would
not be so effected or granted but for such consent (and the consents of all
other holders of Notes that were acquired under the same or similar conditions)
shall be void and of no force or effect except solely as to such holder.

Section 17.3. Binding Effect, etc. Any amendment or waiver consented to as
provided in this Section 17 or any other Financing Agreement applies equally to
all holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company, the Parent and any Subsidiary Guarantor and the
Parent Guarantor without regard to whether such Note has been marked to indicate
such amendment or waiver. No such amendment or waiver will extend to or affect
any obligation, covenant, agreement, Default or Event of Default not expressly
amended or waived or impair any right consequent thereon. No course of dealing
between the Company, the Parent, a Subsidiary Guarantor and any holder of a Note
and no delay in exercising any rights hereunder or under any Note or other
Financing Agreement shall operate as a waiver of any rights of any holder of
such Note.

Section 17.4. Notes Held by Company, etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, the Notes or any other Financing
Agreement, or have directed the taking of any

 

-46-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

action provided herein or the Notes or any other Financing Agreement to be taken
upon the direction of the holders of a specified percentage of the aggregate
principal amount of Notes then outstanding, Notes directly or indirectly owned
by the Company or any of its Affiliates shall be deemed not to be outstanding.

Section 18. Notices.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company or to the Parent, to the Company or the Parent at its
address set forth at the beginning hereof to the attention of Gerry Morgan, or
at such other address as the Company or the Parent shall have specified to the
holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital, or other similar process and such Purchaser
may destroy any original document so reproduced. Each of the Company and the
Parent agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company, the Parent or any other holder of
Notes from contesting any such reproduction to the same extent that it could
contest the original, or from introducing evidence to demonstrate the inaccuracy
of any such reproduction.

 

-47-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company, the
Parent or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement, provided that such term does not include
information that (a) was publicly known or otherwise known to such Purchaser
prior to the time of such disclosure, (b) subsequently becomes publicly known
through no act or omission by such Purchaser or any Person acting on such
Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other than
through disclosure by the Company, the Parent or any Subsidiary or
(d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available. Each Purchaser will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Company, the Parent Guarantor or any Subsidiary
Guarantor (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by this Section 20), (vi) any federal or
state regulatory authority having jurisdiction over such Purchaser, (vii) the
NAIC or the SVO or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes, this Agreement or any other Financing Agreement. Each holder
of a Note, by its acceptance of a Note, will be deemed to have agreed to be
bound by and to be entitled to the benefits of this Section 20 as though it were
a party to this Agreement. On reasonable request by the Company or the Parent in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company or the Parent embodying
this Section 20.

In the event that as a condition to receiving access to information relating to
the Parent or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby

 

-48-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

and, as between such Purchaser or such holder and the Company or the Parent, as
applicable, this Section 20 shall supersede any such other confidentiality
undertaking unless expressly agreed in such confidentiality undertaking by
specific reference to this Section 20.

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

Section 22. Miscellaneous.

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note) whether so expressed or not, except that,
subject to Section 10.2, neither the Company nor the Parent may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Financing Agreement to which it is a party without the prior written consent of
each holder. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto and their respective
successors and assigns permitted hereby) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

Section 22.2. Payments and Reporting Due on Non-Business Days. Anything in this
Agreement or the Notes to the contrary notwithstanding, (x) except as set forth
in clause (y), any payment of interest on any Note that is due on a date that is
not a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; (y) any payment of principal of or
Make-Whole Amount on any Note (including principal due on the Maturity Date of
such Note) that is due on a date that is not a Business Day shall be made on the
next succeeding Business Day and shall include the additional days elapsed in
the computation of interest payable on such next succeeding Business Day and
(z) any reporting or notices under this Agreement that are due on a date that is
not a Business Day shall be due on the next succeeding Business Day.

 

-49-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

Section 22.3. Accounting Terms. (a) All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP.

(b) Notwithstanding the foregoing, if the Company notifies the holders of Notes
that, in the Company’s reasonable opinion, or if the Required Holders notify the
Company that, in the Required Holders’ reasonable opinion, as a result of
changes in GAAP from time to time (“Subsequent Changes”), any of the covenants
contained in Sections 10.6 or any of the defined terms used therein, no longer
apply as intended such that such covenants are more or less restrictive to the
Company than are such covenants immediately prior to giving effect to such
Subsequent Changes, the Company and the holders of Notes shall negotiate in good
faith to reset or amend such covenants or defined terms, or establish
alternative covenants or defined terms, so as to negate such Subsequent Changes.
Until the Company and the Required Holders so agree to reset, amend or establish
alternative covenants or defined terms, the covenants contained in Sections
10.6, together with the relevant defined terms, shall continue to apply and
compliance therewith shall be determined assuming that the Subsequent Changes
shall not have occurred (“Static GAAP”). During any period that compliance with
any covenants shall be determined pursuant to Static GAAP, the Company shall
include relevant reconciliations in reasonable detail between GAAP and Static
GAAP with respect to the applicable covenant compliance calculations contained
in each certificate of a Senior Financial Officer delivered pursuant to
Section 7.2 during such period.

(c) For purposes of determining compliance with this Agreement (including
Section 9, Section 10 and the definition of “Indebtedness”), any election by the
Company to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic
No. 825-10-25 – Fair Value Option, International Accounting Standard 39 –
Financial Instruments: Recognition and Measurement or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.

Section 22.4. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.5. Construction, etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

 

-50-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.

Section 22.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.7. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.8. Jurisdiction and Process; Waiver of Jury Trial. (a) Each of the
Company and the Parent irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement or the Notes. To the fullest extent permitted by applicable
law, each of the Company and the Parent irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

(b) Each of the Company and the Parent agrees, to the fullest extent permitted
by applicable law, that a final judgment in any suit, action or proceeding of
the nature referred to in Section 22.8(a) brought in any such court shall be
conclusive and binding upon it subject to rights of appeal, as the case may be,
and may be enforced in the courts of the United States of America or the State
of New York (or any other courts to the jurisdiction of which it or any of its
assets is or may be subject) by a suit upon such judgment.

 

-51-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

(c) Each of the Company and the Parent consents to process being served by or on
behalf of any holder of Notes in any suit, action or proceeding of the nature
referred to in Section 22.8(a) by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid,
return receipt requested, to it at its address specified in Section 18 or at
such other address of which such holder shall then have been notified pursuant
to said Section. Each of the Company and the Parent agrees that such service
upon receipt (i) shall be deemed in every respect effective service of process
upon it in any such suit, action or proceeding and (ii) shall, to the fullest
extent permitted by applicable law, be taken and held to be valid personal
service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.

(d) Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company or
the Parent in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

(e) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

Section 22.9. Non-Recourse to Parent; Exceptions Thereto. This Agreement and the
obligations of the Company hereunder and under the other Financing Agreements
are fully recourse to the Company, and the obligations of the Guarantors are
fully recourse to each Guarantor under the Financing Agreements to which it is a
party. Notwithstanding any applicable law that would make the owner or general
partner of a partnership or general partner liable for the debts and obligations
of the partnership, except as set forth in the Parent Guaranty, nothing
contained herein or in the other Financing Agreements shall be construed to
create or impose upon the Parent (in its capacity as owner of the Company and
owner of the General Partner), the General Partner (in its capacity as general
partner of the Company), or any limited partner of the Company (in its capacity
as such), any obligation with respect to the repayment of Indebtedness
hereunder; provided that nothing contained in this Section 22.9 shall be deemed
to (i) release any of the Company or Guarantors from any liability pursuant to,
or from any of its obligations under, this Agreement or the other Financing
Agreements to which it is a party, including with respect to any obligations
that depend on compliance by any Parent Company with the requirements hereof,
(ii) constitute a waiver of any obligation arising under this Agreement or any
of the other Financing Agreements, (iii) limit the rights of the holders to
proceed against or realize upon any guaranty given for the obligations hereunder
or under any other Financing Agreement or the rights of the holders to realize
upon the assets of the Company or any Guarantor or (iv) release the Parent from
any personal liability for any claims on account of any loss, damage, cost or
expense incurred by the holders as a result of any of the matters set forth in
clauses (a) through (f), inclusive, below:

 

-52-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

(a) fraud or material misrepresentation in connection with the obligations
under, or in connection with the transactions contemplated by, the Financing
Agreements, including any misrepresentation in any material respect by the
Parent in Section 5;

(b) misappropriation of the proceeds of any of the Notes or of any rents or
other revenues, insurance proceeds or condemnation awards attributable to any
collateral for the obligations under the Financing Agreements or any Eligible
Unencumbered Real Property Asset;

(c) gross negligence, willful misconduct or waste with respect to any collateral
for the obligations under the Financing Agreements or any Eligible Unencumbered
Real Property Asset;

(d) any transfer of or creation of a Lien on all or any part of any Eligible
Unencumbered Real Property Asset or any collateral for the obligations under the
Financing Agreements, in each case, in violation of the terms of the Financing
Agreements;

(e) bad faith interference, directly or indirectly, with any foreclosure upon
any collateral for the obligations under the Financing Agreements or with any
other enforcement of the holders’ rights, powers or remedies under any of the
Financing Agreements (whether by making any motion, seeking any extension,
asserting any defense, claim, counterclaim or right of offset, seeking any
injunction or other restraint, commencing any action, seeking to consolidate any
such foreclosure or other enforcement with any other action, or otherwise) after
the occurrence and during the continuance of an Event of Default; or

(f) failure of the Parent to comply with the requirements of Sections 5.19, 9.9,
9.11, 10.7 or 10.8.

*    *    *    *    *

 

-53-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company and the Parent,
whereupon this Agreement shall become a binding agreement among you, the Company
and the Parent.

 

Very truly yours,

FOUR CORNERS OPERATING PARTNERSHIP, LP

 

By: Four Corners GP, LLC, its general Partner

By

 

     

 

  Name:

 

  Title:

FOUR CORNERS PROPERTY TRUST, INC.

By

 

     

 

  Name:

 

  Title:

 

-54-



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

 

By:  

Barings LLC as Investment Adviser

 

By:  

 

Name:   Title:  

 



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

METROPOLITAN LIFE INSURANCE COMPANY

 

GENERAL AMERICAN LIFE INSURANCE COMPANY

 

By:  

Metropolitan Life Insurance Company, its Investment Manager

 

By:  

 

Name:   John Wills Title:   Vice President & Managing Director

 

BRIGHTHOUSE LIFE INSURANCE COMPANY

 

By:  

MetLife Investment Advisors, LLC, Its Investment Manager

 

By:  

 

Name:   C. Scott Inglis Title:   Managing Director

 



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

JUST RETIREMENT LIMITED

 

By:  

MetLife Investment Management Limited, as Investment Manager

 

By:  

 

Name:   Judith A. Gulotta Title:   Managing Director

 



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

 

By:  

Northwestern Mutual Investment Management Company, LLC, its investment adviser

 

By:  

 

Name:   Title:   Managing Director

 



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

VOYA INSURANCE AND ANNUITY COMPANY

VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY

RELIASTAR LIFE INSURANCE COMPANY

RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK

 

By:  

Voya Investment Management LLC, as Agent

 

By:  

 

Name:   Justin Stach Title:   Vice President

 

IBM PERSONAL PENSION PLAN TRUST

 

By:  

Voya Investment Management Co. LLC, as Agent

 

By:  

 

Name:   Justin Stach Title:   Vice President

 

NN LIFE INSURANCE COMPANY LTD.

 

By:  

Voya Investment Management LLC, as Attorney in fact

 

By:  

 

Name:   Justin Stach Title:   Vice President

 



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

ATHENE ANNUITY AND LIFE COMPANY

 

By:   Athene Asset Management, L.P., its investment adviser By:  

AAM GP Ltd., its general partner

 

By:  

 

Name:   Roger D. Fors Title:   Senior Vice President, Fixed Income

 



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

UNITED OF OMAHA LIFE INSURANCE COMPANY

 

By:  

 

Name:   Lee Martin Title:   Vice President

 



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

AMERICO FINANCIAL LIFE & ANNUITY INSURANCE COMPANY

 

By:

 

 

Name:

 

Gregory A. Hamilton

Title:

 

Vice President - Investments

 



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

 

By:

 

 

Name:

 

Thomas M. Donohue

Title:

 

Managing Director

 



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY

 

By:  

 

Name:   David Divine Its:   Fixed Income Portfolio Manager

 



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

AMERICAN FAMILY LIFE INSURANCE COMPANY

 

By:

 

 

Name:

 

David L. Voge

Title:

 

Managing Director

 



--------------------------------------------------------------------------------

Four Corners Operating Partnership, LP   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

ASSURITY LIFE INSURANCE COMPANY

 

By:

 

 

  Name: Victor Weber   Title:   Senior Director – Investments

 

 



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“1031 Property” means any Real Property Asset that is at any time held by a
“qualified intermediary” (a “QI”), as defined in the Treasury Regulations
promulgated pursuant to Section 1031 of the Internal Revenue Code, or an
“exchange accommodation titleholder” (an “EAT”), as defined in Internal Revenue
Service Revenue Procedure 2000-37, as modified by Internal Revenue Procedure
2004-51, (or in either case, by one or more Wholly-Owned Subsidiaries thereof,
singly or as tenants in common) which is a single purpose entity and has entered
into an “exchange agreement” or a “qualified exchange accommodation agreement”
with the Company, Kerrow or a Wholly-Owned Subsidiary in connection with the
acquisition (or possible disposition) of such Real Property Asset by the
Company, Kerrow or a Wholly-Owned Subsidiary pursuant to, and intended to
qualify for tax treatment under, Section 1031 of the Internal Revenue Code.

“Acceptable NRSRO” means any nationally recognized statistical rating
organization recognized by the NAIC for purposes of “Filing Exempt” status with
respect to assigning a designation of securities, or otherwise recognized by the
NAIC for the purposes of assigning a securities designation without the
requirement for an SVO filing.

“Adjusted Annualized Net Operating Income” means (i) Net Operating Income for
the immediately preceding fiscal quarter multiplied by four (4), minus (ii) the
Capital Expenditure Reserve.

“Adjusted EBITDA” means, with respect to any Person for any period of time,
(i) EBITDA for the immediately preceding fiscal quarter multiplied by four (4),
minus (ii) the Capital Expenditure Reserve.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.

“Agreement” means this Agreement, including all Schedules attached to this
Agreement.

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

SCHEDULE A

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

“Asset Transfer” means the acquisition on November 9, 2015, by the Company,
directly or indirectly, from Darden, pursuant to a contribution, assignment or
similar transaction, of ownership of equity interests of Subsidiaries that owned
approximately 420 Real Property Assets and the lease to Darden thereof, in each
case, pursuant to the Asset Transfer Documents.

“Asset Transfer Documents” means the Separation and Distribution Agreement,
dated October 21, 2015, between Darden and the Parent, together with the
exhibits thereto, and other related documentation, pursuant to which the Asset
Transfer was consummated.

“Bank Credit Agreement” means that certain Revolving Credit and Term Loan
Agreement dated as of November 9, 2015 among the Company, Parent, JPMorgan Chase
Bank, N.A., as administrative agent and the other lender parties thereto, as
amended by that certain Omnibus Amendment and Waiver dated as of August 2, 2016
and as further amended by that Second Omnibus Amendment and Waiver dated as of
February 14, 2017, including any renewals, extensions, amendments, supplements,
restatements, replacements or refinancing thereof.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Required Holders, has taken any action in furtherance of or indicating its
consent to, approval of or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless the ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States for enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

 

A-2



--------------------------------------------------------------------------------

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.

“Capital Expenditure Reserve” means, (i) with respect to any Real Property Asset
that is not subject to a triple net lease, an imputed annual capital reserve of
$0.10 per weighted average gross leasable square foot and (ii) in all other
cases, zero.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Capitalization Rate” means, subject to the MFL Principles, (i) for Real
Property Assets that are leased to tenants that are not Investment Grade
Tenants, 7.50%, (ii) for Real Property Assets that are leased to tenants that
are Investment Grade Tenants, 7.00%, and (iii) for Real Property Assets that are
leased to a Darden Tenant, during periods when Darden is or is deemed to be an
Investment Grade Tenant, 6.75%.

“Cash Equivalents” means, as of any date:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one
(1) year from the date of acquisition thereof;

(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one (1) year after the
date of issuance and having, at the time of the acquisition thereof, a rating of
at least A1 from S&P or at least P1 from Moody’s;

(c) investments in commercial paper maturing within three hundred and
sixty-five (365) days from the date of acquisition thereof and having, at such
date of acquisition, the highest credit rating obtainable from S&P or from
Moody’s;

(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within three hundred and sixty-five (365) days from the date
of acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any lender or any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000;

 

A-3



--------------------------------------------------------------------------------

(e) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above; and

(f) money market funds that (i) comply with the criteria set forth in the SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

“Change of Control” is defined in Section 8.8.

“Change of Control Notice” is defined in Section 8.8.

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the first paragraph of this Agreement.

“Competitor” means a company, partnership, investment vehicle or trust which has
a controlling interest in any company, partnership, trust or other entity which
invests, as one of its primary lines of business, in real estate assets similar
to the Real Property Assets, provided that:

(a) the provision of investment advisory services by a Person to a Plan which is
owned or controlled by a Person which would otherwise be a Competitor shall not
of itself cause the Person providing such services to be deemed to be a
Competitor if such Person has established procedures which will prevent
confidential information supplied to such Person by any member of the
Consolidated Group from being transmitted or otherwise made available to such
Plan or Person owning or controlling such Plan; and

(b) in no event shall an Institutional Investor which (i) maintains passive
investments in any Person which is a Competitor be deemed a Competitor it being
agreed that the normal administration of the investment and enforcement thereof
shall be deemed not to cause such Institutional Investor to be a “Competitor” or
(ii) is an insurance company, bank, trust company, savings and loan association
or any pension plan be deemed a “Competitor” (so long as such Institutional
Investor is not itself a real estate investment trust that invests in real
estate assets similar to the Real Estate Assets).

“Confidential Information” is defined in Section 20.

“Consolidated Capitalization Value” means the Total Capitalization Value of the
Parent and its Subsidiaries.

 

A-4



--------------------------------------------------------------------------------

“Consolidated Group” means the Parent, the Company and all of their Subsidiaries
which are consolidated with them for financial reporting purposes under GAAP.

“Consolidated Interest Expense” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, Interest Expense during such period on all
Unsecured Indebtedness. Consolidated Interest Expense, for any period, shall be
equal to the greater of (i) the actual Consolidated Interest Expense on all
Unsecured Indebtedness during such period and (ii) the Consolidated Interest
Expense that would be payable on all Unsecured Indebtedness during such period
using an assumed interest rate of 5.0% per annum.

“Consolidated Tangible Net Worth” means, for the Parent and its Subsidiaries as
of any date of determination, (i) stockholders’ equity on a consolidated basis
determined in accordance with GAAP (inclusive of preferred equity that is
treated as stockholders’ equity in accordance with GAAP but only if the same
involves no stated maturity or mandatory redemption date), less (ii) all
intangible assets, less (iii) minority interests, plus (iv) all accumulated
depreciation and amortization, all determined in accordance with GAAP.

“Contingent Obligations” means, as to any Person, without duplication, (a) any
contingent obligation of such Person required to be included in such Person’s
balance sheet in accordance with GAAP, and (b) any obligation required to be
included in the disclosure contained in the footnotes to such Person’s financial
statements in accordance with GAAP, guaranteeing partially or in whole any
Nonrecourse Indebtedness, lease, dividend or other obligation, exclusive of
(i) contractual indemnities (including, without limitation, any indemnity or
price-adjustment provision relating to the purchase or sale of securities or
other assets) and (ii) guarantees of non-monetary obligations (other than
guarantees of completion), in each case under clauses (i) and (ii) which have
not yet been called on or quantified, of such Person or of any other Person. The
amount of any Contingent Obligation described in clause (b) above in this
definition shall be deemed to be (A) with respect to a guaranty of interest,
interest and principal, or operating income, the sum of all payments required to
be made thereunder (which in the case of an operating income guaranty shall be
deemed to be equal to the debt service for the note secured thereby), calculated
at the interest rate applicable to such Indebtedness, through (x) in the case of
an interest or interest and principal guaranty, the stated date of maturity of
the obligation (and commencing on the date interest could first be payable
thereunder), or (y) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (B) with respect to all
guarantees not covered by the preceding clause (A), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and in the footnotes to the
most recent financial statements required to be delivered pursuant to Sections
7.1(a) and (b). Notwithstanding anything contained herein to the contrary,
guarantees of completion or other performance shall not be deemed to be
Contingent Obligations unless and until a claim for payment has been made
thereunder, at which time any such guaranty of completion or other performance
shall be deemed to be a Contingent Obligation in an amount equal to any such
claim. Subject to the preceding sentence, (1) in the case of a joint and several
guaranty given by such Person and another Person (but only to the extent such
guaranty is Recourse Indebtedness, directly or indirectly to such Person or any
of its Subsidiaries), the

 

A-5



--------------------------------------------------------------------------------

amount of such guaranty shall be deemed to be 100% thereof unless and only to
the extent that (i) such other Person has delivered cash or Cash Equivalents to
secure all or any part of such Person’s obligations under such joint and several
guaranty (in which case the amount of such guaranty shall be reduced by the
amount of such cash or Cash Equivalents) or (ii) such other Person holds an
Investment Grade Rating, or has creditworthiness otherwise reasonably acceptable
to the Required Holders (in which case the amount of such guaranty shall be
zero), and (2) in the case of a guaranty (whether or not joint and several) of
an obligation otherwise constituting Indebtedness of such Person, the amount of
such guaranty shall be deemed to be only that amount in excess of the amount of
the obligation constituting Indebtedness of such Person. Notwithstanding
anything contained herein to the contrary, “Contingent Obligations” shall not be
deemed to include guarantees of loan commitments or of construction loans to the
extent the same have not been drawn.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Controlled Entity” means (i) any of the Subsidiaries of the Parent and any of
their or the Parent’s respective Controlled Affiliates and (ii) if the Parent
has a parent company, such parent company and its Controlled Affiliates.

“Credit Rating” means the public or private letter credit rating of the Notes
issued by an Acceptable NRSRO, which credit rating identifies the Notes by
Private Placement Number issued by Standard & Poor’s CUSIP Bureau.

“Darden” means Darden Restaurants, Inc., a Florida corporation.

“Darden Acquired Tenant” means a Subsidiary of Darden that is a lessee under any
existing lease of a Real Property Asset acquired after November 9, 2015 by the
Company, Kerrow or its Subsidiaries where such lease was originally entered into
with a lessor other than the Parent or any of its Subsidiaries. As of the
Execution Date, the Darden Acquired Tenants are listed on Schedule DAT hereto.

“Darden Tenant” means a Subsidiary of Darden that is the lessee under any lease
of a Real Property Asset. As of the Execution Date, the Darden Tenants are
listed on Schedule DT hereto.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that per annum rate of interest that is the greater of
(i) 2.0% above the rate of interest stated in clause (a) of the first paragraph
of the Notes or (ii) 2.0% over the rate of interest publicly announced by
JPMorgan Chase Bank N.A. in New York, New York as its “base” or “prime” rate.

“Disclosure Documents” is defined in Section 5.3.

 

A-6



--------------------------------------------------------------------------------

“EAT” has the meaning given that term in the definition of 1031 Property.

“EBITDA” means, with respect to any Person for any period of time, such Person’s
revenues less operating costs (including general and administrative expenses and
including property management fees) before interest, income taxes, depreciation
and amortization, extraordinary, non-recurring or unusual items of such Person
(including, without limitation, non-recurring items such as gains or losses from
asset sales or associated with hedging agreements, non-recurring severance
expenses, early extinguishment or restructuring of Indebtedness (including
prepayment premiums), acquisition costs (including pursuit costs and broken deal
costs), lease termination fees, write-offs and forgiveness of debt), and before
other non-cash charges (including amortization expense for stock options and
impairment charges or expenses (other than non-cash charges that constitute an
accrual of a reserve for future cash payments)). EBITDA shall also include such
Person’s pro rata share of EBITDA of each unconsolidated Joint Venture and
Subsidiary in which such Person holds an interest.

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

“Eligible 1031 Property” means a 1031 Property which satisfies all of the
following requirements: (a) the Company or a Wholly-Owned Subsidiary thereof
leases such 1031 Property from the applicable EAT (or Wholly-Owned
Subsidiary(ies) thereof, as applicable) and the Company or a Wholly-Owned
Subsidiary thereof manages such 1031 Property; (b) the Company or a Wholly-Owned
Subsidiary thereof is obligated to purchase such 1031 Property (or Wholly- Owned
Subsidiary(ies) of the applicable EAT that owns such 1031 Property) from the
applicable EAT (or such Wholly-Owned Subsidiary(ies) of the EAT, as applicable)
(other than in circumstances where the 1031 Property is disposed of by the
Company or any Subsidiary); (c) the applicable EAT is obligated to transfer such
1031 Property (or its Wholly-Owned Subsidiary(ies) that owns such 1031 Property,
as applicable) to the Company or a Wholly- Owned Subsidiary thereof, directly or
indirectly (including through a QI); (d) the applicable EAT (or Wholly-Owned
Subsidiary(ies) thereof that owns such 1031 Property, as applicable) acquired
such 1031 Property with the proceeds of a loan made by the Company or a
Wholly-Owned Subsidiary, which loan is secured either by a mortgage on such 1031
Property and/or a pledge of all of the Equity Interests of the applicable
Wholly-Owned Subsidiary(ies) of an EAT that owns such 1031 Property, as
applicable); (e) neither such 1031 Property, nor if such Real Property Asset is
owned or leased by a Subsidiary, any of the Company’s or Kerrow’s direct or
indirect ownership interest in such Subsidiary, is subject to (i) any Lien
(other than Permitted Encumbrances or the Lien of a mortgage or pledge referred
to in the immediately preceding clause (d)) or (ii) a Negative Pledge, except
(x) Negative Pledges permitted under this Agreement and (y) a Negative Pledge
binding on the EAT in favor of the Company or any Wholly-Owned Subsidiary; and
(f) such 1031 Property is free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters individually or
collectively which are not material to the profitable operation of such
property. In no event shall a 1031 Property qualify as an Eligible 1031 Property
for a period in excess of 185 consecutive days or such later period (plus 5
consecutive days) if the relevant period under Section 1031 of the Code
(including the Treasury Regulations thereunder, and including as provided under
Rev. Proc. 2000-37 (as

 

A-7



--------------------------------------------------------------------------------

modified by Rev. Proc. 2004-51)) is extended pursuant to Rev. Proc. 2007-56 (or
relevant successor or replacement guidance). A Real Property Asset shall be
excluded from calculations of Total Capitalization Value as an Eligible 1031
Property if such Real Property Asset shall cease to be an Eligible 1031
Property; provided that a Real Property Asset so excluded shall again be
included in such calculations upon satisfying the requirements of an Eligible
1031 Property. Notwithstanding anything to the contrary set forth herein, for
purposes of determining Total Capitalization Value, such 1031 Property shall be
deemed to have been owned or leased by a Wholly-Owned Subsidiary of the Company
from the date acquired by the applicable EAT (or Wholly-Owned Subsidiary(ies) of
the EAT that owns such 1031 Property, as applicable).

“Eligible Unencumbered Mortgage Note Value” means, at any time of determination,
a Mortgage Note valued in accordance with GAAP at the lower of cost and market
value that complies with the following criteria: (a) such Mortgage Note is not
subject to any (i) Lien other than Permitted Encumbrances or (ii) any Negative
Pledge; (b) such Mortgage Note is not more than sixty (60) days past due;
(c) such Mortgage Note is owned solely by the Company, Kerrow or a Wholly-Owned
Subsidiary of the Company or Kerrow; (d) such Mortgage Note is secured by a
first priority Lien on real property located on a Real Property Asset that meets
the criteria for Eligible Unencumbered Real Property Asset (excluding clauses
(a) (with respect to ownership by an Eligible Unencumbered Property Owner
Subsidiary), (c) (with respect to a Lien in connection with the Mortgage Note),
(g), (j), (h), (k), (n), (o), (p) and (q)); and (e) if such Mortgage Note is
owned by a Subsidiary of the Company or Kerrow, (i) none of the Company’s or
Kerrow’s direct or indirect Equity Interest in such Subsidiary is subject to any
Lien (other than Permitted Encumbrances or Liens in favor of, in the case of a
Mortgage Note owned by a Subsidiary of the Company, the Company or a
Wholly-Owned Subsidiary of the Company and, in the case of a Mortgage Note owned
by a Subsidiary of Kerrow, Kerrow or a Wholly-Owned Subsidiary of Kerrow) or to
any Negative Pledge and (ii) the Company or Kerrow, as applicable, directly, or
indirectly through a Subsidiary, has the right to sell, transfer or otherwise
dispose of such Mortgage Note without the need to obtain the consent of any
Person.

“Eligible Unencumbered Property Owner Subsidiary” means:

(A) a Wholly-Owned Subsidiary of the Company:

(i) that is in compliance with the restrictions applicable to a Subsidiary
described in Section 10.5 (Liens);

(ii) that has not, and no other Subsidiary of the Company that directly or
indirectly owns any Equity Interests of such Wholly-Owned Subsidiary (each an
“Indirect Owner”) has, guaranteed the Indebtedness of any other Person or
incurred, acquired, or suffered to exist any Recourse Indebtedness (other than
any such Indebtedness in an aggregate amount that does not at any time
outstanding exceed $1,000,000 for all such Eligible Unencumbered Property Owner
Subsidiaries), unless such Wholly-Owned Subsidiary or Indirect Owner becomes a
Subsidiary Guarantor;

 

A-8



--------------------------------------------------------------------------------

(iii) the Equity Interests of such Wholly-Owned Subsidiary Person and its
Indirect Owners are not subject to any Liens securing Indebtedness for borrowed
money, except to the extent that such Liens secure the Notes (if applicable,
ratably with any Primary Credit Facility) and are otherwise permitted pursuant
to Section 10.5;

(iv) that is not, and no Indirect Direct Owner is, subject to a Bankruptcy Event
that has occurred and is continuing; and

(B) any EAT.

“Eligible Unencumbered Real Property Asset” means, at any time of determination,
a Real Property Asset that complies with the following criteria:

(a) Such Real Property Asset shall be wholly-owned in fee simple interest or
leased pursuant to a Qualifying Ground Lease by an Eligible Unencumbered
Property Owner Subsidiary, and, in the case of Real Property Assets acquired
after the Closing, the title of such Eligible Unencumbered Property Owner
Subsidiary in and to such Real Property Asset shall be insured pursuant to a
title insurance policy with financially sound and reputable title insurance
companies in such amounts and containing such coverages as would be customarily
maintained by Persons engaged in similar businesses as such Eligible
Unencumbered Property Owner Subsidiary;

(b) Such Real Property Asset shall be improved with a structure that is used as
an income producing retail property;

(c) Such Real Property Asset shall be in good condition and repair, except for
ordinary wear and tear and casualty events where the tenant remains obligated to
pay rent and restore the property under the applicable lease between such tenant
and the applicable landlord so long as such tenant is paying rent and restoring
the property in accordance with the terms of such lease, without waste, and free
from all mortgages, pledges, mechanics’ liens or other Liens or claims for Lien,
and from any Negative Pledge on such Real Property Asset or on the direct or
indirect Equity Interests in the Company or its Subsidiary that owns or leases
such Real Property Asset (or, if owned by Kerrow or its Subsidiaries, the direct
or indirect Equity Interests in Kerrow or its Subsidiary that owns or leases
such Real Property Asset), in each case, other than (i) Permitted Encumbrances,
(ii) in the case of any Eligible 1031 Property, Liens described in the
definition of Eligible 1031 Property, (iii) Liens that secure the Notes (if
applicable, ratably with any Primary Credit Facility) and (iv) any Negative
Pledge provisions (x) constituting customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or assets pending
such sale (provided that such restrictions and conditions apply only to the
Subsidiary or assets that are to be sold and such sale is permitted hereunder),
or (y) contained in any Primary Credit Facility or other Indebtedness otherwise
permitted hereunder that is not materially more restrictive than those contained
in this Agreement or relating only to the property or assets secured by Liens
described in clause (iii) above;

 

A-9



--------------------------------------------------------------------------------

(d) Such Real Property Asset shall be in compliance with applicable laws,
regulations and orders of any Governmental Authority in all material respects,
including all municipal ordinances or restrictions of record with respect to
such property and the operation or use thereof;

(e) Such Real Property Asset shall not be subject to any past-due taxes, special
taxes, special assessments, water charges, sewer service charges or other
charges that have and continue to result or could reasonably be expected to
result in a Lien imposed against such property or any portion thereof, unless
the validity or amount of such Lien is being contested in compliance with
Section 9.4;

(f) Such Real Property Asset and the applicable Eligible Unencumbered Property
Owner Subsidiary which is the owner thereof shall be in compliance with the
provisions of Section 9.2;

(g) Such Real Property Asset is leased pursuant to a triple net lease;

(h) The inclusion of such Real Property Asset as an Eligible Unencumbered Real
Property Asset shall not result in more than 5.0% of the aggregate Property
Capitalization Values of the Eligible Unencumbered Real Property Assets being
Special Real Property Assets;

(i) Such Real Property Asset shall be free of any material structural issues,
shall be in compliance with the representations concerning environmental matters
set forth in Section 9.1 (Compliance with Laws), and shall have adequate access
to public utilities;

(j) Subject to the MFL Principles, if such Real Property Asset is leased to a
Darden Tenant (other than a Darden Acquired Tenant), Darden shall be bound by a
guaranty of such tenant’s obligations under the lease (provided that the
Excluded Darden Leases shall not be required to be guaranteed by Darden);

(k) Subject to the MFL Principles, the leases to Darden Tenants (other than
Darden Acquired Tenants), in the aggregate, shall have a Weighted Average Term
of at least thirteen (13) years as of November 9, 2015;

(l) Subject to the MFL Principles, the leases of the Real Property Assets that
are Eligible Unencumbered Real Property Assets, in the aggregate, shall have a
Weighted Average Term of at least nine (9) years remaining from the date that
any new asset with a term of less than nine (9) years is initially counted as an
Eligible Unencumbered Real Property Asset for purposes of this Agreement (with
any Real Property Asset included as an Eligible Unencumbered Real Property Asset
prior to the Execution Date measured from the date such Real Property Asset was
originally included in as an Eligible Unencumbered Real Property Asset under the
Primary Credit Facility);

 

A-10



--------------------------------------------------------------------------------

(m) Subject to the MFL Principles, such Real Property Asset shall not be subject
to any lease under which any portion of the rent due thereunder has been prepaid
more than thirty (30) days in advance;

(n) Subject to the MFL Principles, the inclusion of such Real Property Asset as
an Eligible Unencumbered Real Property Asset shall not result in more than
sixty-five percent (65%) of the aggregate Property Capitalization Values of the
Eligible Unencumbered Real Property Assets being leased to Non-Investment Grade
Tenants;

(o) Subject to the MFL Principles, beginning on the fourth anniversary of
November 9, 2015, the inclusion of such Real Property Asset as an Eligible
Unencumbered Real Property Asset shall not result in more than twenty percent
(20%) of the aggregate Eligible Unencumbered Real Property Assets (based on
Property Capitalization Value) being leased to the same tenant or its Affiliates
(other than Darden Tenants);

(p) The inclusion of such Real Property Asset as an Eligible Unencumbered Real
Property Asset shall not result in more than fifteen percent (15%) of the
aggregate Property Capitalization Values of the Eligible Unencumbered Real
Property Assets being Real Property Assets that are ground leased; and

(q) Subject to the MFL Principles, beginning on the fourth anniversary of
November 9, 2015, the inclusion of such Real Property Asset as an Eligible
Unencumbered Real Property Asset shall not result in more than fifteen percent
(15%) of the aggregate Property Capitalization Values of the Eligible
Unencumbered Real Property Assets being located in any single standard
metropolitan statistical area;

For clarity, for purposes of the limitations set forth in each of clauses (h),
(n), (o), (p) and (q) above, the Property Capitalization Value attributable to
an Eligible Unencumbered Real Property Asset that is indicated to be excluded
shall nevertheless be included in the calculation of Property Capitalization
Value of the aggregate Eligible Unencumbered Real Property Assets, but only to
the extent that such inclusion does not result in a violation of the applicable
limitation set forth in such clauses.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests (including preferred equity interests)
in a Person, and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest.

 

A-11



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Parent under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Excluded Darden Lease” means any lease entered into with a Darden Tenant for
any of the locations that are described on Schedule EDL attached hereto.

“Execution Date” is defined in Section 3.

“FATCA” means (a) Sections 1471 through 1474 of the Code, together with any
current or future regulations or official interpretations thereof, (b) any
treaty, law or regulation of any jurisdiction , or relating to any
intergovernmental agreement between the United States and any other jurisdiction
between the United States and any other jurisdiction, which (in either case)
facilitates the implementation of the foregoing clause (a), and (c) any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

“Financing Agreements” means the Notes, this Agreement, the Parent Guaranty and
the Subsidiary Guaranty.

“Fitch” means Fitch, Inc., or any successor.

“Fixed Charge Coverage Ratio” is defined in Section 10.6(d).

“Fixed Charges” means, with respect to any Person for any period of
determination, the sum of each of the following for the immediately preceding
fiscal quarter multiplied by four (4): (i) consolidated interest expense (but
excluding any deferred financing costs and calculated without taking into
account gains or losses on early retirement of debt, debt modification charges,
and prepayment premiums), (ii) dividends paid (or, solely in the case of any
Mandatorily Redeemable Preferred Equity Interests accrued) on preferred Equity
Interests of such Person during such period, and (iii) all scheduled principal
payments made or required to be made during such period on Indebtedness of such
Person, excluding, however, balloon payments of principal due upon the stated
maturity of any such Indebtedness. Fixed Charges shall also include such
Person’s pro rata share of the Fixed Charges of each unconsolidated Joint
Venture and Subsidiary in which such Person holds an interest.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“Funds From Operations” for any period means the consolidated net income
attributable to the Parent and its Subsidiaries for such period determined in
conformity with GAAP, plus depreciation and amortization (excluding
(i) amortization of deferred financing costs and debt discounts and (ii) gains
(or losses) from sales of property) and impairment losses.

 

A-12



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“General Partner” means Four Corners GP, LLC, a Delaware limited liability
company.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any state or other political subdivision
thereof, or

(ii) any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Guarantor” means, individually and collectively, each of the Parent Guarantors
and each of the Subsidiary Guarantors.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a) to purchase such Indebtedness or obligation or any property constituting
security therefor;

(b) to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness or obligation;

 

A-13



--------------------------------------------------------------------------------

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Indebtedness or obligation of the ability
of any other Person to make payment of the Indebtedness or obligation; or

(d) otherwise to assure the owner of such Indebtedness or obligation against
loss in respect thereof.

In any computation of the Indebtedness or other liabilities of the obligor under
any Guaranty, the Indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“Hedge Bank” means any Person that was a lender or an affiliate of a lender
under the Bank Credit Agreement at the time it entered into a Swap Agreement
(regardless of whether such Person subsequently ceases to be a lender or an
Affiliate of a lender under the Bank Credit Agreement).

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“Included Swap Exposure” means, as of any date of determination, the
mark-to-market value of any Swap Agreement provided by any Hedge Bank to the
Parent or any of its Subsidiaries, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such agreements.

“Indebtedness” means, with respect to any Person as of any date of
determination, (i) all obligations for borrowed money, (ii) all obligations
evidenced by notes, bonds, debentures or other similar instruments, as well as
preferred stock constituting Mandatorily Redeemable Preferred Equity Interests,
(iii) all direct or contingent obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guarantees,
surety bonds, keep-well agreements and similar instruments, to the extent such
instruments or agreements support financial, rather than performance,
obligations, (iv) all Contingent Obligations in respect of Indebtedness, (v) all
Capital Lease Obligations and synthetic lease obligations, (vi) all obligations
of such Person under conditional sale or other title retention agreements
relating to property acquired by such Person, (vii) all obligations of such
Person in respect of the deferred

 

A-14



--------------------------------------------------------------------------------

purchase price of property or services (excluding current accounts payable
incurred in the ordinary course of business) and only to the extent such
obligations constitute liabilities for purposes of GAAP, (viii) all cash-settled
payment obligations under any Swap Agreement in respect of which a termination
event or other similar early termination event has occurred, valued based on the
mark-to-market value of such agreements as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such agreements and (ix) without duplication of any sums included
pursuant to clause (viii) above, all Included Swap Exposure. Indebtedness shall
also include such Person’s pro rata share of the Indebtedness of each
unconsolidated Joint Venture or Subsidiary in which such Person holds an
interest.

“Initial Parent Guarantors” means the Parent and the General Partner.

“INHAM Exemption” is defined in Section 6.2(e).

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Interest Expense” means, for any Person, interest expense of such Person (but
excluding any deferred financing costs and calculated without taking into
account gains or losses on early retirement of debt, debt modification charges,
and prepayment premiums but including such Person’s pro rata share of the
Interest Expense of each unconsolidated Joint Venture and Subsidiary in which
such Person holds an interest).

“Investment Grade Rating” means, with respect to any Person (other than a
natural person), a credit rating of Baa3 or better from Moody’s, BBB- or better
from S&P or BBB- or better from Fitch.

“Investment Grade Tenant” means a tenant that has (or the parent entity of which
has) an Investment Grade Rating (provided that the credit rating of the parent
entity shall qualify a tenant as an Investment Grade Tenant only if such
tenant’s obligations under its lease are guaranteed by such parent entity);
provided that each Darden Tenant shall be deemed to be an Investment Grade
Tenant if Darden guaranties the obligations of such Darden Tenant under its
lease and Darden maintains a credit rating of (i) BB+ or higher by S&P, (ii) Ba1
or higher by Moody’s or (iii) BB+ or higher by Fitch.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

“Kerrow” means Kerrow Holdings, LLC, a Texas limited liability company.

 

A-15



--------------------------------------------------------------------------------

“Lien” means any mortgage, deed of trust, pledge, encumbrance, security
interest, assignment, deposit arrangement, charge or encumbrance, lien
(statutory or other) , or other preferential arrangement in the nature of a
security interest (including any conditional sale or other title retention
agreement or any financing lease having substantially the same economic effect
of any of the foregoing).

“Make-Whole Amount” is defined in Section 8.6.

“Mandatorily Redeemable Preferred Equity Interests” means preferred stock or
other equity interest which, by its terms, or by the terms of any security into
which it is convertible or for which it is exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than as a result of a
Change of Control or asset sale, unless such Change of Control or asset sale has
occurred) or is redeemable at the option of the holder thereof.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.

“Material Acquisition” means the acquisition of assets (including the assets of
any Person whose Equity Interests are acquired), in a single transaction or
series of related transactions, with a total cost that is more than 10% of the
Total Capitalization Value determined as of the end of the most recently
completed quarter.

“Material Adverse Effect” means a material adverse effect on (a) the business,
properties or financial condition of the Company and its Subsidiaries taken as a
whole, (b) the ability of the Company or the Guarantors, taken as a whole, to
perform their obligations under this Agreement or the other Financing
Agreements, or (c) the validity or enforceability of this Agreement or any other
Financing Agreement.

“Material Indebtedness” means Indebtedness (other than the Notes) and
obligations in respect of one or more Swap Agreements, of any one or more of the
Parent and its Subsidiaries in an aggregate principal amount exceeding (x) the
greater of $20,000,000 and two percent (2%) of Consolidated Capitalization
Value, in the case of Recourse Indebtedness, and (y) the greater of $50,000,000
and five percent (5%) of Consolidated Capitalization Value, in the case of
Nonrecourse Indebtedness. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Parent or any Subsidiary in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Parent or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Material Subsidiary” means (a) each direct or indirect Wholly-Owned Subsidiary
of the Company or Kerrow that directly or indirectly owns or leases an Eligible
Unencumbered Real Property Asset, (b) each direct or indirect Wholly-Owned
Subsidiary of the Company or Kerrow that has assets that constitute more than 5%
of Total Capitalization Value (c) each Subsidiary of the Company or Kerrow that
directly or indirectly owns Mortgage Notes included in the computation of
Eligible Unencumbered Mortgage Note Value and (d) Kerrow, if (i) Kerrow or any
of its direct or indirect Wholly-Owned Subsidiaries owns or leases an Eligible
Unencumbered Real Property Asset, (ii) Kerrow has assets that constitute more
than 5% of Total Capitalization Value or (iii) Kerrow directly or indirectly
owns Mortgage Notes included in the computation of Eligible Unencumbered
Mortgage Note Value.

 

A-16



--------------------------------------------------------------------------------

“Maturity Date” is defined in the first paragraph of each Note.

“Maximum Unencumbered Leverage Ratio” is defined in Section 10.6(g).

“Memorandum” is defined in Section 5.3.

“MFL Principles” means:

(a) Subject to Paragraph (b) below, with respect to the following provisions and
definitions in this Agreement, each of which are expressly stated to be subject
to the “MFL Principles”:

(i) In the case of the Parent Ownership Requirement covenant in Section 9.11(a),
to the extent and only so long as permitted by the Bank Credit Agreement, the
Parent Ownership Requirement may be reduced to 60%;

(ii) In the case of Section 10.5(g), to the extent and only so long as permitted
by the Bank Credit Agreement, the Company, the Parent and their respective
Subsidiaries may incur Liens securing Indebtedness (other than with respect to
Eligible Unencumbered Real Property Assets, except to the extent such Liens
secure the Notes (if applicable, ratably with any Primary Credit Facility)), the
incurrence of which when combined with Secured Indebtedness incurred and
outstanding pursuant to Section 10.5(c), will not cause a breach of any of the
financial covenants set forth in Section 10.6;

(iii) In the case of the Total Leverage Ratio covenant in Section 10.6(a), to
the extent and only so long as permitted by the Bank Credit Agreement, the Total
Leverage Ratio may increase up to 65% for up to two consecutive quarters
immediately following a Material Acquisition;

(iv) In the case of the Secured Recourse Debt Ratio covenant in Section 10.6(c),
if any correlative covenant to the Secured Recourse Debt Ratio covenant (or the
equivalent thereof, however expressed) is subsequently amended, modified or
deleted, including, for the avoidance of doubt, any definition as used therein,
in the Bank Credit Agreement, such amendment, modification or deletion shall be
deemed incorporated by reference into this Agreement, mutatis mutandi, as if set
forth fully in, or deleted from, this Agreement, effective beginning on the date
on which such amendment, modification or deletion is effective in the Bank
Credit Agreement;

 

A-17



--------------------------------------------------------------------------------

(v) In the case of the Fixed Charge Coverage Ratio covenant in Section 10.6(d),
to the extent and only so long as permitted by the Bank Credit Agreement, the
Fixed Charge Coverage Ratio may decrease down to 1.50 to 1.00;

(vi) In the case of the Consolidated Tangible Net Worth covenant in Section
10.6(e), if any correlative covenant to the Consolidated Tangible Net Worth
covenant (or the equivalent thereof, however expressed) is subsequently amended,
modified or deleted, including, for the avoidance of doubt, any definition as
used therein, in the Bank Credit Agreement, such amendment, modification or
deletion shall be deemed incorporated by reference into this Agreement, mutatis
mutandi, as if set forth fully in, or deleted from, this Agreement, effective
beginning on the date on which such amendment, modification or deletion is
effective in the Bank Credit Agreement;

(vii) In the case of the Unhedged Floating Rate Debt Ratio covenant in Section
10.6(f), if any correlative covenant to the Unhedged Floating Rate Debt Ratio
covenant (or the equivalent thereof, however expressed) is subsequently amended,
modified or deleted, including, for the avoidance of doubt, any definition as
used therein, in the Bank Credit Agreement, such amendment, modification or
deletion shall be deemed incorporated by reference into this Agreement, mutatis
mutandi, as if set forth fully in, or deleted from, this Agreement, effective
beginning on the date on which such amendment, modification or deletion is
effective in the Bank Credit Agreement;

(viii) In the case of the Maximum Unencumbered Leverage Ratio covenant in
Section 10.6(g), to the extent and only so long as permitted by the Bank Credit
Agreement, the Maximum Unencumbered Leverage Ratio may increase up to 65% for up
to two consecutive quarters immediately following a Material Acquisition;

(ix) In the case of the Minimum Unencumbered Interest Coverage Ratio covenant in
Section 10.6(h), if any correlative covenant to the Minimum Unencumbered
Interest Coverage Ratio covenant (or the equivalent thereof, however expressed)
is subsequently amended, modified or deleted, including, for the avoidance of
doubt, any definition as used therein, in the Bank Credit Agreement, such
amendment, modification or deletion shall be deemed incorporated by reference
into this Agreement, mutatis mutandi, as if set forth fully in, or deleted from,
this Agreement, effective beginning on the date on which such amendment,
modification or deletion is effective in the Bank Credit Agreement;

(x) In the case of the Stock Redemption Condition covenant in Section 10.7(c),
if any correlative covenant to the Stock Redemption Condition covenant (or the
equivalent thereof, however expressed) is subsequently amended, modified or
deleted, including, for the avoidance of doubt, any definition as used therein,
in the Bank Credit Agreement, such amendment, modification or deletion shall be

 

A-18



--------------------------------------------------------------------------------

deemed incorporated by reference into this Agreement, mutatis mutandi, as if set
forth fully in, or deleted from, this Agreement, effective beginning on the date
on which such amendment, modification or deletion is effective in the Bank
Credit Agreement;

(xi) In the case of the definition of “Capitalization Rate”, if the correlative
definition (or the equivalent thereof, however expressed) is subsequently
amended or modified in the Bank Credit Agreement, such amendment or modification
shall be deemed incorporated by reference into this Agreement, mutatis mutandi,
as if set forth fully in this Agreement, effective beginning on the date on
which such amendment or modification is effective in the Bank Credit Agreement;
provided that in no event shall the Capitalization Rate be less than: (i) for
Real Property Assets that are leased to tenants that are not Investment Grade
Tenants, 6.75%, (ii) for Real Property Assets that are leased to tenants that
are Investment Grade Tenants, 6.25%, and (iii) for Real Property Assets that are
leased to a Darden Tenant, during periods when Darden is or is deemed to be an
Investment Grade Tenant, 6.00%;

(xii) In the case of clauses (j), (k), (l), (m), (n), (o) and (q) in the
definition of “Eligible Unencumbered Real Property Asset”, if the correlative
provision (or the equivalent thereof, however expressed) is subsequently
amended, modified or deleted in the Bank Credit Agreement, such amendment,
modification or deletion shall be deemed incorporated by reference into this
Agreement, mutatis mutandi, as if set forth fully in, or deleted from, this
Agreement, effective beginning on the date on which such amendment, modification
or deletion is effective in the Bank Credit Agreement; and

(xiii) In the case of clauses (a), (b), (d), (e), (f) and (g) in the definition
of “Total Capitalization Value”, if the correlative provision (or the equivalent
thereof, however expressed) is subsequently amended, modified or deleted in the
Bank Credit Agreement, such amendment, modification or deletion shall be deemed
incorporated by reference into this Agreement, mutatis mutandi, as if set forth
fully in, this Agreement, effective beginning on the date on which such
amendment, modification or deletion is effective in the Bank Credit Agreement;
provided that in no event shall any such amendment, modification or deletion be
deemed to have occurred with respect to such clauses for purposes of their
inclusion in clause (h) of the definition of “Total Capitalization Value”.

Each of the covenants and definitions described in clauses (i) – (xiii) above,
as contemplated to be modified or amended as specifically described therein, is
referred to as an “MFL Covenant”.

(b) If at any time a modification, amendment or deletion of an MFL Covenant
would be incorporated into this Agreement (any such modification, amendment or
deletion being referred to herein as an “MFL Modification”), and the result is
to make such covenant or definition in this Agreement less restrictive, then, as
condition to the effectiveness of such MFL Modification, no Default or Event of
Default shall have occurred and be continuing at such time.

 

A-19



--------------------------------------------------------------------------------

(c) The Company shall, within 10 Business Days after any MFL Modification,
provide notice and a certification thereof by way of delivery of an Officer’s
Certificate to each holder of Notes (which notice shall also include a
certification that no Default or Event of Default has occurred and is
continuing).

(d) Upon the request of the Company or the Required Holders, the Company, the
Parent and the holders of Notes shall enter into an additional agreement or an
amendment to this Agreement evidencing any MFL Modification, provided that the
execution and delivery of any such additional agreement or amendment shall not
be a precondition to the effectiveness of such MFL Modification.

“Minimum Unencumbered Interest Coverage Ratio” is defined in Section 10.6(h).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Note” means a note receivable held by the Company, Kerrow or one of
their respective Subsidiaries that is secured by a mortgage Lien on real
property.

“Mortgage-Secured Leverage Ratio” is defined in Section 10.6(b).

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“Negative Pledge” means a provision of any document, instrument or agreement
(including any charter, by-laws or other organizational documents), other than
this Agreement or any other Financing Agreements or any other loan documents,
that prohibits, restricts or limits, or purports to prohibit, restrict or limit,
the creation or assumption of any Lien on any assets of a Person as security for
the Indebtedness of such Person or any other Person; provided that an agreement
that conditions a Person’s ability to encumber its assets upon the maintenance
of one or more specified ratios that limit such Person’s ability to encumber its
assets but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.

“Net Operating Income” means, with respect to any Real Property Asset for any
period of time, (i) the aggregate gross revenues from the operations of such
Real Property Asset on a standalone basis calculated in accordance with GAAP,
minus (ii) the sum of (x) all expenses and other proper charges incurred in
connection with the operation of such Real Property Asset during such period
(including accruals for real estate taxes and insurance, but excluding any
management fees, corporate overhead allocation charges, capital expenses, debt
service charges, losses to the extent covered by insurance, income taxes,
depreciation, amortization and other

 

A-20



--------------------------------------------------------------------------------

non-cash expenses), which expenses and accruals shall be calculated in
accordance with GAAP, (y) a management fee of 2.0% of the aggregate net revenues
from the operations of such Real Property Asset during such period and
(z) revenues from Real Property Assets leased to tenants that are in default in
the payment of rent under the applicable lease for a period of sixty (60) days
or more; provided that to the extent that any expenses described in clause
(x) are required to be paid by the tenant under such lease, such expenses will
not be subtracted (except to the extent such payment is included as rent or
other revenue under clause (i) above). Net Operating Income shall also include
the Net Operating Income of such Person’s pro rata share of Net Operating Income
of each unconsolidated Joint Venture and Subsidiary in which such Person holds
an interest.

“Non-Investment Grade Tenant” means any tenant other than an Investment Grade
Tenant.

“Nonrecourse Indebtedness” means, with respect to a Person or group of Persons,
Indebtedness for borrowed money (or the portion thereof) in respect of which
recourse for payment (except for Nonrecourse Indebtedness Exceptions) is
contractually limited to specific assets of such Persons, including Equity
Interests in any such Persons, encumbered by a Lien securing such Indebtedness.

“Nonrecourse Indebtedness Exceptions” means, with respect to Indebtedness for
which recourse for payment is generally limited to specific assets encumbered by
a Lien securing such Indebtedness, customary exceptions for fraud,
misapplication of funds, environmental indemnities, violation of “special
purpose entity” covenants, bankruptcy, insolvency, receivership or other similar
events and other customary exceptions to nonrecourse liability.

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.

“Notes” is defined in Section 1.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Obligors” is defined in the first paragraph of this Agreement.

 

A-21



--------------------------------------------------------------------------------

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the General Partner of the Company whose responsibilities
extend to the subject matter of such certificate.

“Parent” is defined in the first paragraph of this Agreement.

“Parent Companies” means, collectively, the Parent and each Subsidiary thereof
from time to time that directly or indirectly owns Equity Interests in the
Company.

“Parent Guarantors” means each Parent Company from time to time party to a
Parent Guaranty, including on the Execution Date, the Initial Parent Guarantors,
and each of them is a “Parent Guarantor”.

“Parent Guaranty” means each guaranty executed and delivered by a Parent Company
in substantially the form attached hereto as Schedule 3.

“Parent Ownership Requirement” is defined in Section 9.11(a).

“Parent Release Date” means the release of the Parent from the Parent Guaranty
pursuant to Section 9.8(c).

“Parent Release Reconciliation” is defined in Section 9.8(c)(viii).

“Pari Passu Debt” means Indebtedness of the Company, Kerrow and any of their
respective Subsidiaries (including any Permitted Separately Financed Subsidiary
Debt) that will not cause a breach of the financial covenants set forth in
Section 10.6 (calculated on a pro forma basis) or otherwise cause a Default or
Event of Default; provided that any such Indebtedness incurred by the Company,
Kerrow or any of their respective Subsidiaries (other than any Permitted
Separately Financed Subsidiary Debt) shall: (1) be unsecured (or, if secured,
concurrently secured equally and ratably with the Notes pursuant to
documentation reasonably acceptable to the Required Holders), (2) not contain
covenants or events of default that, taken as a whole, are more favorable to the
lenders under such other Indebtedness in any material respect than the terms of
the Financing Agreements (as determined by the Company or, if requested by the
Company, as approved by the Required Holders) unless the Financing Agreements
are amended with the approval of the Required Holders (such approval not to be
unreasonably withheld or delayed) to reflect such more favorable terms and
(3) not be guaranteed at any time by any Parent Company or any other Person
unless (x) such Parent Company or such other Person is a Guarantor and (y) the
terms of the guarantee of such other Indebtedness by such Parent Company or such
other Person are not more favorable to the lenders under such other Indebtedness
in any material respect than the terms of the Financing Agreements (as
determined by the Company or, if requested by the Company, as approved by the
Required Holders) unless the Financing Agreements are amended with the approval
of the Required Holders (such approval not to be unreasonably withheld or
delayed) to reflect such more favorable terms.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

A-22



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 9.4;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 9.4;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) (i) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business,
(ii) customary liens arising under surety bond and performance bonds incurred in
the ordinary course of business or (iii) earnest money deposits or similar
deposits to secure the performance of obligations under any purchase or
acquisition agreement;

(e) judgment liens in respect of judgments (or liens securing appeal or other
surety bonds relating to such judgments) that do not constitute an Event of
Default under Section 11(j);

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Parent or any Subsidiary;

(g) the interests of lessees and lessors under leases or subleases of, and the
interest of managers or operators with respect to, real or personal property
made in the ordinary course of business;

(h) customary Liens and rights of setoff of banks and securities intermediaries
in respect of deposit accounts and securities accounts maintained in the
ordinary course of business and that do not secure Indebtedness; and

(i) customary Liens securing assessments or charges payable to a property owner
association or similar entity in the ordinary course of business, which
assessments are not yet due or are being contested in compliance with
Section 10.5.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

A-23



--------------------------------------------------------------------------------

“Permitted Separately Financed Subsidiary Debt” means Nonrecourse Indebtedness
(i) incurred by one or more Subsidiaries, none of which own an Eligible
Unencumbered Real Property Asset which, following the incurrence of such
Nonrecourse Indebtedness, will be included in the determination of the
Unencumbered Leverage Ratio, or any Mortgage Notes included in the definition of
Eligible Unencumbered Mortgage Note Value and (ii) the incurrence of which will
not cause a pro forma breach of any restriction set forth in Section 10.6(b) or
(c).

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“Primary Credit Facility” means, as to the Company and its Subsidiaries,

(a) the Bank Credit Agreement; and

(b) any other agreement(s) individually or creating or evidencing indebtedness
for borrowed money entered into on or after the date of Closing by the Company
or any Subsidiary, or in respect of which the Company or any Subsidiary is an
obligor or otherwise provides a guarantee or credit support, in a principal
amount outstanding or available for borrowing equal to or greater than
$100,000,000; provided, however, that this clause (b) shall in any event exclude
(i) Permitted Separately Financed Subsidiary Debt, (ii) completion and repayment
guarantees in respect of construction financings and (iii) agreements evidencing
Indebtedness that is recourse solely to one or more special purpose entities
(including any equity interests therein) created for the purposes of incurring
such Indebtedness (or any earlier financing or subsequent refinancing thereof)
and holding the assets financed by such Indebtedness.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Property Capitalization Value” means, with respect to any Eligible Unencumbered
Real Property Asset (or, if applicable, any Real Property Asset), the Adjusted
Annualized Net Operating Income of such Eligible Unencumbered Real Property
Asset (or Real Property Asset) capitalized at the applicable Capitalization
Rate; provided that the value of any Eligible Unencumbered Real Property Asset
(or Real Property Asset) that has been generating operating income for a period
of less than four (4) full fiscal quarters after the date such property was
acquired shall be valued at the actual cost (purchase price) of such property if
greater than the Adjusted Annualized Net Operating Income of such Eligible
Unencumbered Real Property Asset (or Real Property Asset) capitalized at the
applicable Capitalization Rate. Notwithstanding the foregoing, the Property
Capitalization Value of any Special Real Property Asset shall be fifty

 

A-24



--------------------------------------------------------------------------------

percent (50%) of the otherwise applicable Property Capitalization Value and the
Property Capitalization Value of any Special Real Property Asset shall be zero
six (6) months after the date on which the applicable Real Property Asset first
became a Special Real Property Asset, in each case, so long as such property
continues to be a Special Real Property Asset.

“PTE” is defined in Section 6.2(a).

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

“Qualifying Ground Lease” a ground lease that complies with each of the
following: (i) such ground lease has a remaining term (including renewal options
exercisable at the ground lessee’s sole option) of at least thirty-five
(35) years as calculated from the date such asset is initially counted as an
Eligible Unencumbered Real Property Asset for purposes this Agreement (or less
if lessee has the unilateral option to purchase the fee interest at the end of
the lease term for a de minimis purchase price), (ii) payments under such ground
lease are not past due, and (iii) such ground lease includes mortgagee
protections that are consistent with the mortgagee protection requirements of
institutional mortgage lenders or otherwise reasonably acceptable to the
Required Holders.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“QPAM Exemption” is defined in Section 6.2(d).

“Real Property Asset” means a real property asset owned by the Company, Kerrow
or any of their respective Subsidiaries or any EAT, as applicable, in fee simple
or leased pursuant to a ground lease located in the United States and for retail
use.

“Recourse Indebtedness” means any Indebtedness that is not Nonrecourse
Indebtedness.

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of §856, et seq. of the Code or any
successor provisions.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Required Holders” means at any time (a) prior to the Closing, the Purchasers
and (b) on or after the Closing, the holders of at least 51% in principal amount
of the Notes at the time outstanding (exclusive of Notes then owned by the
Company or any of its Affiliates).

 

A-25



--------------------------------------------------------------------------------

“Responsible Officer” means any Senior Financial Officer and any other officer
of the General Partner of the Company with responsibility for the administration
of the relevant portion of this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Parent, the Company or any their respective Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests or any
option, warrant or other right to acquire any such Equity Interests.

“S&P” means Standard & Poor’s Ratings Services.

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

“Secured Indebtedness” means the portion of Total Indebtedness which is secured
by a Lien on any properties or assets.

“Secured Recourse Debt Ratio” is defined in Section 10.6(c).

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the General Partner of the
Company.

“Separately Financed Subsidiary” means each Subsidiary (or group of
Subsidiaries, in the case of single financing or a series of related financings
involving multiple Subsidiaries) of the Company that has incurred Permitted
Separately Financed Subsidiary Debt.

“Source” is defined in Section 6.2.

“Special Real Property Asset” means a Real Property Asset (A) that is leased to
a tenant that (i) has ceased occupancy or regular operations at such location;
(ii) is in default in the payment of rent under the applicable lease, or
(iii) is the subject of any liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency or reorganization proceeding, or (B) on which a casualty event has
occurred, which individually or in the aggregate with other casualty events on
such Real Property Asset, could reasonably be expected to materially affect the
profitable operation of business conducted on such Real Property Asset.

 

A-26



--------------------------------------------------------------------------------

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

“Static GAAP” is defined in Section 22.3(b).

“Stock Redemption Condition” is defined in Section 10.7(c).

“Subsequent Changes” is defined in Section 22.3(b).

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of Parent.

“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty.

“Subsidiary Guaranty” is defined in Section 9.7.

“Substitute Purchaser” is defined in Section 21.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company, the Company
or their respective Subsidiaries shall be a Swap Agreement.

“Total Capitalization Value” means, with respect to any Person, the sum of
(i) the Property Capitalization Value for the Real Property Assets (including
any 1031 Property) of such Person (or attributable to such Person’s interest in
unconsolidated Joint Ventures or Subsidiaries), (ii) cash and Cash Equivalents,
(iii) the aggregate sums expended on the construction or redevelopment of
improvements (including land acquisition costs) with respect to properties on
which construction or redevelopment has commenced but has not yet been
completed, (iv) undeveloped land, valued, in accordance with GAAP, at the lower
of cost and market value, (v) such Person’s economic interest in Mortgage Notes,
valued, in accordance with

 

A-27



--------------------------------------------------------------------------------

GAAP, at the lower of cost and market value; provided that any Mortgage Notes
that are more than sixty (60) days past due, shall not be included in this
clause (v), (vi) investments in publicly traded securities, valued at such
Person’s book value determined in accordance with GAAP, (vii) investments in
non-publicly traded securities, valued at such Person’s book value determined in
accordance with GAAP and (viii) investments in non-Wholly Owned Subsidiaries and
unconsolidated Joint Ventures; provided that the calculation of Total
Capitalization Value shall be subject to the following limitations (each of
which, for clarity, shall be determined on a consolidated basis for the Parent
and its Subsidiaries):

(a) subject to the MFL Principles, the value of the interests described in
clauses (iii) and (iv) in excess of 10% of Total Capitalization Value shall be
excluded;

(b) subject to the MFL Principles, the value of the interests in Mortgage Notes
described in clause (v) in excess of 10% of Total Capitalization Value shall be
excluded;

(c) the value of the interests in Real Property Assets consisting of ground
leaseholds in excess of 15% of Total Capitalization Value shall be excluded;

(d) subject to the MFL Principles, the value of the interests in Real Property
Assets consisting of other than Real Property Assets that are improved with
structures that are net leased income producing retail locations in excess of
10% of Total Capitalization Value shall be excluded;

(e) subject to the MFL Principles, the value attributable to interests in
publicly traded securities and non-publicly traded securities described in
clauses (vi) and (vii) in excess of 10% of Total Capitalization Value shall be
excluded;

(f) subject to the MFL Principles, the value attributable to interests in
non-Wholly Owned Subsidiaries and unconsolidated Joint Ventures described in
clause (viii) in excess of 10% of Total Capitalization Value shall be excluded;

(g) subject to the MFL Principles, the value of the interests in Eligible 1031
Properties in excess of 5% of Total Capitalization Value shall be excluded; and

(h) the aggregate investments of the types described in clauses (a) through
(g) above, to the extent not already excluded by such clauses, in excess of 25%
of Total Capitalization Value shall be excluded.

“Total Leverage Ratio” is defined in Section 10.6(a).

“Total Indebtedness” means, without duplication, all Indebtedness of the Parent
and its Subsidiaries (excluding Included Swap Exposure to the extent that such
Included Swap Exposure does not exceed $10,000,000; provided that if such
Included Swap Exposure exceeds $10,000,000, the full amount of such Included
Swap Exposure shall be treated as Indebtedness for purposes of calculating Total
Indebtedness).

 

A-28



--------------------------------------------------------------------------------

“Total Secured Recourse Indebtedness” means Indebtedness that is (i) secured by
a Lien on any assets of the Parent or any of its Subsidiaries and (ii) is not
Nonrecourse Indebtedness.

“Transaction Documents” means, collectively, the Financing Agreements and the
Asset Transfer Documents.

“Unhedged Floating Rate Debt” means Indebtedness (including any such
Indebtedness under the Bank Credit Agreement) at a floating rate of interest of
the Parent and its Subsidiaries that is not subject to an interest rate hedging
arrangement.

“Unhedged Floating Rate Debt Ratio” is defined in Section 10.6(f).

“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.

“Unsecured Indebtedness” means the outstanding principal amount of Total
Indebtedness that is not secured by a Lien on any property, Equity Interests or
other assets provided, however, that if a Lien is granted to secure the Notes
(if applicable, ratably with any Primary Credit Facility), the Indebtedness
secured by such Lien shall in any event be deemed to be Unsecured Indebtedness.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

“Weighted Average Term” means, when applied to the leases of any group of Real
Property Assets, as at any date, the amount that is the sum of the Individual
Weighted Average Terms of all leases in such group. “Individual Weighted Average
Term” for any such lease shall be the product of (1) the remaining lease term of
such lease and (2) the quotient of the annual rent amount under such lease
divided by the aggregate annual rent amount of all leases in the applicable
group of leases.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

 

A-29



--------------------------------------------------------------------------------

INFORMATION RELATING TO PURCHASERS

[Redacted - Confidential Information]

SCHEDULE B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

FORM OF SERIES A NOTE

FOUR CORNERS OPERATING PARTNERSHIP, LP

4.68% SENIOR GUARANTEED NOTE, DUE JUNE 7, 2024

 

No. [            ]    June 7, 2017 $[                    ]    PPN: 35086@ AA9

FOR VALUE RECEIVED, the undersigned, Four Corners Operating Partnership, LP
(herein called the “Company”), a limited partnership organized and existing
under the laws of the State of Delaware, hereby promises to pay to
[                    ], or registered assigns, the principal sum of
[                    ] DOLLARS (or so much thereof as shall not have been
prepaid) on June 7, 2024 (the “Maturity Date”), with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 4.68% per annum from the date hereof, payable
semiannually, on the 7th day of June and 7th day of December in each year,
commencing on December 7, 2017, and on the Maturity Date, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, (x) on any overdue payment of interest and (y) during the continuance of an
Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount, at a rate per annum from time to time equal to the greater of
(i) 6.68% or (ii) 2.00% over the rate of interest publicly announced by JPMorgan
Chase Bank, N.A. from time to time in New York, New York as its “base” or
“prime” rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, N.A. or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.

This Note is one of a series of Senior Guaranteed Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated April 19, 2017
(as from time to time amended, the “Note Purchase Agreement”), among the
Company, the Parent and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in

 

SCHEDULE 1- A

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

FOUR CORNERS OPERATING PARTNERSHIP, LP

 

By:  

Four Corners GP, LLC, its general partner

 

By  

 

  Name:   Title:

 

1-2



--------------------------------------------------------------------------------

FORM OF SERIES B NOTE

FOUR CORNERS OPERATING PARTNERSHIP, LP

4.93% SENIOR GUARANTEED NOTE, DUE JUNE 7, 2027

 

No. [            ]    June 7, 2017 $[                    ]    PPN: 35086@ AB7

FOR VALUE RECEIVED, the undersigned, Four Corners Operating Partnership, LP
(herein called the “Company”), a limited partnership organized and existing
under the laws of the State of Delaware, hereby promises to pay to
[                    ], or registered assigns, the principal sum of
[                    ] DOLLARS (or so much thereof as shall not have been
prepaid) on June 7, 2027 (the “Maturity Date”), with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 4.93% per annum from the date hereof, payable
semiannually, on the 7th day of June and 7th day of December in each year,
commencing on December 7, 2017, and on the Maturity Date, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, (x) on any overdue payment of interest and (y) during the continuance of an
Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount, at a rate per annum from time to time equal to the greater of
(i) 6.93% or (ii) 2.00% over the rate of interest publicly announced by JPMorgan
Chase Bank, N.A. from time to time in New York, New York as its “base” or
“prime” rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, N.A. or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.

This Note is one of a series of Senior Guaranteed Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated April 19, 2017
(as from time to time amended, the “Note Purchase Agreement”), among the
Company, the Parent and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

 

SCHEDULE 1- B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

FOUR CORNERS OPERATING PARTNERSHIP, LP

 

By:  

Four Corners GP, LLC, its general partner

 

By  

 

  Name:   Title:

 

1-2



--------------------------------------------------------------------------------

FORM OF PARENT GUARANTY AGREEMENT

THIS GUARANTY (this “Guaranty”) is made as of                     , 2017, by
each of the Parent Companies that is a signatory to this Guaranty as a Parent
Guarantor (the “Parent Guarantors” and each, a “Parent Guarantor”), for the
benefit of the purchasers listed in Schedule A of the hereinafter defined Note
Purchase Agreement (the “Purchasers”) and the holders from time to time of the
Notes. The Purchasers and such holders are collectively called the “holders” and
individually a “holder”. The holders, together with the Parent Guarantors, are
collectively, the “Parties” and individually, a “Party”. Capitalized terms used
herein without definition shall have the meanings assigned to such terms in the
Note Purchase Agreement defined below. This Guaranty is the “Parent Guaranty”
referred to in the Note Purchase Agreement.

RECITALS

A. Four Corners Operating Partnership, LP, a Delaware limited partnership (the
“Company”), Four Corners Property Trust, Inc., a Maryland corporation (the
“Parent”), and the Purchasers have entered into that certain Note Purchase
Agreement dated as of April 19, 2017 (as the same may be further amended,
modified, renewed or extended from time to time, the “Note Purchase Agreement”),
pursuant to which the Company has issued (a) $50,000,000 aggregate principal
amount of its 4.68% Senior Guaranteed Notes, Series A, due June 7, 2024 (the
“Series A Notes”) and (b) $75,000,000 aggregate principal amount of its 4.93%
Senior Guaranteed Notes, Series B, due June 7, 2027 (the “Series B Notes” and
together with the Series A Notes, the “Notes”);

B. The Parent Guarantors wish to unconditionally guarantee payment and
performance to the Purchasers of the Guaranteed Obligations (as defined below);
and

C. Each Parent Guarantor is an owner of direct and indirect equity interests in
the Company and/or general partner of the Company and each Parent Guarantor
directly benefits from the Purchaser’s purchasing the Notes from the Company.

AGREEMENT

NOW, THEREFORE, as an inducement to the Purchasers to purchase the Notes and in
consideration of the foregoing premises, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, each Parent Guarantor agrees, for the benefit of each of the
holders, as follows:

Section 1. Guaranty of Obligations.

(a) Each of the Parent Guarantors hereby absolutely, irrevocably and
unconditionally, and jointly and severally, guarantees to the holders (i) the
full and prompt payment of the principal of and interest on the Notes and
Make-Whole Amount, if any, when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, and the prompt payment
of all sums that may now be or may hereafter become due and owing under the
Financing Agreements and all enforcement costs associated therewith (the
“Guaranteed

 

SCHEDULE 2

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Indebtedness”) and (ii) the full, complete, and punctual observance,
performance, and satisfaction of all of the obligations, duties, covenants, and
agreements of the Company under the Note Purchase Agreement and the Notes and
all enforcement costs associated therewith (the “Obligations” and together with
the Guaranteed Indebtedness, collectively, the “Guaranteed Obligations”). Each
of the Parent Guarantors hereby absolutely, irrevocably and unconditionally
covenants and agrees that it is liable, jointly and severally, for the
Guaranteed Obligations as a primary obligor, and that each Parent Guarantor
shall fully perform each and every term and provision hereof. This Guaranty is
an absolute, present and continuing guaranty of payment and performance in full
and not solely a guaranty of collection. No holder shall be required to exhaust
any right or remedy or take any action against the Company or any other person
or entity. Upon the occurrence of any Bankruptcy Event with respect to the
Parent or the Company or any Event of Default under clause (g), (h) or (i) of
Section 11 of the Note Purchase Agreement, notwithstanding the existence of any
dispute between any holder and the Company with respect to the existence of such
Bankruptcy Event or such Event of Default, the Guaranteed Obligations will
immediately and automatically (without the requirement of the giving of any
notice) become due and payable notwithstanding any stay, injunction or other
prohibition which may prevent, delay or vitiate any declaration or notice with
respect to the Company, the Parent or any other obligor under the Financing
Agreement. Upon the occurrence of any Event of Default under Section 11 of the
Note Purchase Agreement (other than under clause (g), (h) or (i) of Section 11
of the Note Purchase Agreement), notwithstanding the existence of any dispute
between any holder and the Company with respect to the existence of such Event
of Default, then, notwithstanding any stay, injunction or other prohibition
which may prevent, delay or vitiate any declaration or notice with respect to
the Company, the Parent or any other obligor under the Financing Agreements, in
the event of a declaration, attempted declaration, notice or attempted notice by
any holder, the Guaranteed Obligations will immediately become due and payable
by each of the Parent Guarantors pursuant to this Guaranty.

(b) Without limiting the generality of the foregoing, each Parent Guarantor, and
by its acceptance of this Guaranty, and each holder, hereby confirms that the
Parties intend that this Guaranty not constitute a fraudulent transfer or
conveyance for purposes of the Bankruptcy Law (as defined below), the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
federal, state or foreign law to the extent applicable to this Guaranty. In
furtherance of that intention, the liabilities of each Parent Guarantor under
this Guaranty (the “Liabilities”) shall be limited to the maximum amount that
will, after giving effect to such maximum amount and all other contingent and
fixed liabilities of such Parent Guarantor that are relevant under such laws,
and after giving effect to any collections from, rights to receive contribution
from or payments made by or on behalf of any other Person with respect to the
Liabilities, result in the Liabilities of such Parent Guarantor under this
Guaranty not constituting a fraudulent transfer or conveyance. For purposes
hereof, “Bankruptcy Law” means the Bankruptcy Code (as defined below), or any
similar federal, state or foreign law for the relief of debtors. This paragraph
with respect to the maximum liability of each Parent Guarantor is intended
solely to preserve the rights of the holders, to the maximum extent not subject
to avoidance under applicable law, and neither a Parent Guarantor nor any other
Person shall have any right or claim under this paragraph with respect to such
maximum liability, except to the extent necessary so that the obligations of a
Parent Guarantor hereunder shall not be rendered voidable under applicable law.
Each Parent Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the maximum liability of such Parent Guarantor without
impairing this Guaranty or affecting the rights and remedies of the holders
hereunder; provided that nothing in this sentence shall be construed to increase
such Parent Guarantor’s obligations hereunder beyond its maximum liability.

 

2



--------------------------------------------------------------------------------

Section 2. Guaranty Absolute.

(a) Each Parent Guarantor guarantees that the Guaranteed Obligations shall be
paid strictly in accordance with the terms of the Notes and the Note Purchase
Agreement. The liability of each Parent Guarantor under this Guaranty is
absolute, irrevocable and unconditional irrespective of: (i) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Guaranteed Obligations, or any other amendment or waiver of or any consent to
departure from any of the terms of the Notes or the Note Purchase Agreement,
including any increase or decrease in the rate of interest thereon; (ii) any
release or amendment or waiver of, or consent to departure from, or failure to
act by the holders with respect to, or any impairment of any Lien on, any other
guaranty or support document, or any exchange, release or non-perfection of, or
failure to act by the holders with respect to, any collateral securing payment
or performance, of all or any part of the Guaranteed Obligations; (iii) any
present or future law, regulation or order of any jurisdiction (whether of right
or in fact) or of any agency thereof purporting to reduce, amend, restructure or
otherwise affect any term of the Guaranteed Obligations or any of the Notes or
the Note Purchase Agreement; (iv) any change in the corporate existence,
structure, or ownership of the Company, the Parent or any other obligor under
any Financing Agreements; (v) without being limited by the foregoing, any lack
of validity or enforceability of any Financing Agreements; and (vi) any other
setoff, recoupment, defense or counterclaim whatsoever (in any case, whether
based on contract, tort or any other theory) with respect to any Financing
Agreements or the transactions contemplated thereby which might constitute a
legal or equitable defense available to, or discharge of, the Company, the
Parent or a Guarantor, other than the Payment in Full of the Guaranteed
Obligations.

(b) Each Parent Guarantor’s liability with respect to the Guaranteed Obligations
shall remain in full force and effect without regard to, and shall not be
impaired or affected by, nor shall such Parent Guarantor be exonerated or
discharged by, any of the following events:

(i) any insolvency proceeding with respect to the Company, the Parent, any
Guarantor, any other party to a Financing Agreement or any other Person;

(ii) any limitation, discharge, or cessation of the liability of the Company,
the Parent, any Guarantor, any other party to a Financing Agreement or any other
Person for any Guaranteed Obligations due to any statute, regulation or rule of
law, or any invalidity or unenforceability in whole or in part of any of the
Guaranteed Obligations or any Financing Agreements;

(iii) any merger, acquisition, consolidation or change in structure of the
Company, the Parent, any Guarantor or any other party to a Financing Agreement
or Person, or any sale, lease, transfer or other disposition of any or all of
the assets or shares of the Company, the Parent, any Guarantor, any other party
to a Financing Agreement or other Person;

 

3



--------------------------------------------------------------------------------

(iv) any assignment or other transfer, in whole or in part, of any holder’s
interests in and rights under this Guaranty or the other Financing Agreements,
including the right to receive payment of the Guaranteed Obligations, or any
assignment or other transfer, in whole or in part, of a holder’s interests in
and to any of the collateral specified in any pledge agreement;

(v) any claim, defense, counterclaim or setoff, other than that of prior
performance of the Obligations or Payment in Full of the Guaranteed
Indebtedness, that the Company, the Parent, any Guarantor, any other party to a
Financing Agreement or other Person may have or assert, including any defense of
incapacity or lack of corporate or other authority to execute any of the
Financing Agreements;

(vi) any holder’s amendment, modification, renewal, extension, cancellation or
surrender of any Financing Agreement, any Guaranteed Obligations, any collateral
securing payment or performance of all or any part of the Guaranteed
Obligations, or any holder’s exchange, release, or waiver of any collateral
securing the payment or performance of all or any part of the Guaranteed
Obligations;

(vii) any holder’s exercise or non-exercise of any power, right or remedy with
respect to any of any collateral securing payment or performance of all or any
part of the Guaranteed Obligations, including any holder’s compromise, release,
settlement or waiver with or of the Company, the Parent, any Guarantor, any
other party to a Financing Agreement or any other Person;

(viii) any holder’s vote, claim, distribution, election, acceptance, action or
inaction in any insolvency proceeding related to the Guaranteed Obligations;

(ix) any impairment or invalidity of any of any collateral securing payment or
performance of all or any part of the Guaranteed Obligations or any failure to
perfect any of the holder’s Liens thereon or therein; and

(x) any other guaranty, whether by such Guarantor or any other Person, of all or
any part of the Guaranteed Obligations or any other indebtedness, obligations or
liabilities of the Company to the holders.

(c) The obligations of each Parent Guarantor hereunder are independent of and
separate from the obligations of the Company and any other party to a Financing
Agreement and upon the occurrence and during the continuance of any Event of
Default, a separate action or actions may be brought against any Parent
Guarantor, whether or not the Company, the Parent or any other party to a
Financing Agreement is joined therein or a separate action or actions are
brought against the Company, the Parent or any other party to a Financing
Agreement.

Section 3. Guaranty Irrevocable. This Guaranty is a continuing guaranty of the
payment of all Guaranteed Obligations now or hereafter existing and shall remain
in full force and effect until this Guaranty is terminated pursuant to
Section 17 hereof.

 

4



--------------------------------------------------------------------------------

Section 4. Waiver of Certain Rights and Notices; Financial Condition of Parties.
To the fullest extent not prohibited by applicable law, except as specifically
provided herein, each Parent Guarantor hereby waives and agrees not to assert or
take advantage of (a) any right to require any holder to proceed against or
exhaust its recourse against the Company, the Parent, any other party to a
Financing Agreement, any other guarantor or endorser, or any security or
collateral securing payment or performance, of all or any part of the Guaranteed
Obligations held by any collateral agent (for the benefit of holders) at any
time or to pursue any other remedy in its power before proceeding against such
Parent Guarantor hereunder; (b) the defense of the statute of limitations in any
action hereunder; (c) any defense that may arise by reason of (i) the
incapacity, lack of authority, death or disability, as applicable, of the
Company, the Parent, any other party to a Financing Agreement, any of their
respective Related Parties or any other Person, (ii) the revocation or
repudiation hereof by any Parent Guarantor or the revocation or repudiation of
any of any Financing Agreement by the Company, the Parent, any other party to a
Financing Agreement or any other Person, (iii) the failure of the holders to
file or enforce a claim against the estate (either in administration, bankruptcy
or any other proceeding) of the Company, the Parent or any other party to a
Financing Agreement, (iv) the unenforceability in whole or in part of any
Financing Agreement, (v) the holder’s election in any proceeding instituted
under the Title 11 of the United States Code entitled “Bankruptcy” (the
“Bankruptcy Code”), of the application of Section 1111(b)(2) of the Bankruptcy
Code, or (vi) any borrowing or grant of a security interest under Section 364 of
the Bankruptcy Code; (d) presentment, demand for payment, protest, notice of
discharge, notice of acceptance of this Guaranty, and indulgences and notices of
any other kind whatsoever; (e) any defense based upon an election of remedies by
the holders which destroys or otherwise impairs the subrogation rights of any
Guarantor or the right of such Guarantor to proceed against the Company, the
Parent or any other party to a Financing Agreement for reimbursement; (f) any
defense based upon any taking, modification or release of any collateral
securing payment or performance, or other guarantees, of all or any part of the
Guaranteed Obligations, or any failure to perfect, or any impairment of, any
Lien on, or the taking of or failure to take any other action with respect to,
any collateral securing payment or performance of the Guaranteed Obligations;
(g) any right to require marshaling of assets and liabilities, sale in inverse
order of alienation, notice of acceptance of this Guaranty and of any
obligations to which it applies or may apply; (h) any rights or defenses based
upon an offset by any Guarantor against any obligation now or hereafter owed to
such Guarantor by the Company, the Parent or any other party to a Financing
Agreement; and (i) without limiting the generality of the foregoing, to the
fullest extent permitted by law, any defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties, or which may conflict with the terms of this Guaranty;
provided, however, that this Section 4 shall not constitute a waiver on the part
of any Parent Guarantor of any defense of payment. Each Parent Guarantor shall
remain liable hereunder to the extent set forth herein, notwithstanding any act,
omission or thing which might otherwise operate as a legal or equitable
discharge of such Parent Guarantor, until the termination of this Guaranty under
Section 17 hereof. In addition, each Parent Guarantor shall not have any right
to require any holder or other party to a Financing Agreement to obtain or
disclose any information with respect to: (i) the financial condition or
character of any other party to a Financing Agreement or the ability of any
other party to a Financing Agreement to pay and perform the Guaranteed
Obligations; (ii) the Guaranteed Obligations; (iii) any collateral securing
payment or performance of all or any of the Guaranteed Obligations; (iv) the
existence or nonexistence of any other guarantees of all or any part of the
Guaranteed Obligations; (v) any action or inaction on the part of any holder or
any other Person; or (vi) any other matter, fact or occurrence whatsoever.

 

5



--------------------------------------------------------------------------------

Section 5. Continuing Guaranty; Reinstatement. This Guaranty is a continuing
guaranty and agreement of subordination relating to any Guaranteed Obligations,
including Guaranteed Obligations which may exist continuously or which may arise
from time to time under successive transactions, and each Parent Guarantor
expressly acknowledges that this Guaranty shall remain in full force and effect
notwithstanding that there may be periods in which no Guaranteed Obligations
exist. This Guaranty shall continue in effect and be binding upon each Parent
Guarantor until this Guaranty is terminated pursuant to Section 17 hereof. This
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any payment of any of the Guaranteed Obligations is rescinded or
must otherwise be returned by the holders on the insolvency, bankruptcy or
reorganization of the Company, the Parent or any other party to a Financing
Agreement or otherwise, all as though the payment had not been made; provided,
however, that no such reinstatement shall occur if this Guaranty has terminated
pursuant to Section 17(b) hereof.

Section 6. Subrogation. No Parent Guarantor shall exercise any rights which it
may acquire by way of subrogation, by any payment made under this Guaranty or
otherwise, until all the Guaranteed Obligations have been paid in full and the
Financing Agreements are no longer in effect. If any amount is paid to a Parent
Guarantor on account of subrogation rights under this Guaranty at any time when
all the Guaranteed Obligations have not been paid in full, the amount shall be
held in trust for the benefit of the holders and shall be promptly paid to the
holders, to be credited and applied to the Guaranteed Obligations, whether
matured or unmatured or absolute or contingent, in accordance with the terms of
the Financing Agreements. If any Parent Guarantor makes payment to any holder,
of all or any part of the Guaranteed Obligations and all the Guaranteed
Obligations are paid in full and the Financing Agreements are no longer in
effect, such holder shall, at such Parent Guarantor’s request and expense,
execute and deliver to such Parent Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Parent Guarantor of the interest in the
Guaranteed Obligations resulting from such payment.

Section 7. Subordination. Without limiting any holder’s rights under any other
agreement, any liabilities owed by the Company, the Parent or any other party to
a Financing Agreement to a Guarantor in connection with any extension of credit
or financial accommodation by such Guarantor to or for the account of the
Company, the Parent or any other party to a Financing Agreement, including but
not limited to interest accruing at the agreed contract rate after the
commencement of a bankruptcy or similar proceeding, are hereby subordinated to
the Guaranteed Obligations, and such liabilities of the Company, the Parent or
any other party to a Financing Agreement to such Guarantor, if any holder so
requests, shall be collected, enforced and received by such Guarantor as trustee
for the holders and shall be paid over to the holders, on account of the
Guaranteed Obligations but without reducing or affecting in any manner the
liability of any Parent Guarantor under the other provisions of this Guaranty.

Section 8. Payments.

Each Parent Guarantor hereby agrees, in furtherance of the foregoing provisions
of this Guaranty and not in limitation of any other right which any holder or
any other Person may have against such Parent Guarantor by virtue hereof, upon
the failure of the Company to pay any of the Guaranteed Obligations when and as
the same shall become due, whether at stated maturity,

 

6



--------------------------------------------------------------------------------

by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code), such Parent Guarantor shall
forthwith pay, or cause to be paid, in cash, to the holders an amount equal to
the amount of the Guaranteed Obligations then due as aforesaid (including
interest which, but for the filing of a petition in any insolvency proceeding
with respect to the Company, would have accrued on such Guaranteed Obligations,
whether or not a claim is allowed against the Company for such interest in any
such insolvency proceeding). Each Parent Guarantor shall make each payment
hereunder, unconditionally in full without set-off, counterclaim or other
defense, on the day when due in dollars and in same day or immediately available
funds, to the holders at the addresses for payment as set forth in Schedule A to
the Note Purchase Agreement or such other address for payment as may be
specified in writing by such holder.

Section 9. Representations and Warranties. Each Parent Guarantor represents and
warrants that:

(a) (i) such Parent Guarantor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to own or lease its properties and to carry on its
business as now conducted and, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, (ii) the execution, delivery
and performance of this Guaranty are within such Parent Guarantor’s corporate,
limited liability company or other organizational powers and have been duly
authorized by all necessary corporate, limited liability company or other
organizational action, (iii) this Guaranty has been duly executed and delivered
by such Parent Guarantor and constitutes a legal, valid and binding obligation
of such Parent Guarantor, enforceable against such Parent Guarantor in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, and (iv) the execution, delivery and
performance of this Guaranty by such Parent Guarantor (A) does not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, and any required filing of Form 8-K with the SEC in
connection with this Guaranty, (B) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of such
Parent Guarantor or any order, decree or judgment of any Governmental Authority,
except for any violation of any applicable law or regulation that would not
reasonably be expected to have a Material Adverse Effect, (C) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon such Parent Guarantor or its assets, or give rise to a right
thereunder to require any payment to be made by such Parent Guarantor, except
for any violation or default that would not reasonably be expected to have a
Material Adverse Effect, and (D) will not result in the creation or imposition
of any Lien on any asset of such Parent Guarantor;

(b) in executing and delivering this Guaranty, such Parent Guarantor has
(i) without reliance on any holder or any information received from any holder
and based upon such documents and information it deems appropriate, made an
independent investigation of the transactions contemplated hereby and the
Company’s, the Parent’s and any other party to a

 

7



--------------------------------------------------------------------------------

Financing Agreement’s business, assets, operations, prospects and condition,
financial or otherwise, and any circumstances which may bear upon such
transactions, the Company, the Parent or any other party to a Financing
Agreement or the obligations and risks undertaken herein with respect to the
Guaranteed Obligations; (ii) adequate means to obtain from the Company, the
Parent or any other party to a Financing Agreement on a continuing basis
information concerning the Company, the Parent or any other party to a Financing
Agreement; (iii) full and complete access to the Financing Agreements and any
other documents executed in connection with the Financing Agreements; and
(iv) not relied and will not rely upon any representations or warranties of any
holder not embodied herein or any acts heretofore or hereafter taken by any
holder (including but not limited to any review by any holder of the affairs of
the Company, the Parent or any other party to a Financing Agreement);

(c) each Parent Guarantor has received at least “reasonably equivalent value”
(as such phrase is used in Section 548 of the Bankruptcy Code and in comparable
provisions of other applicable law) and more than sufficient consideration to
support its obligations hereunder in respect of the Guaranteed Obligations and
under any of the Financing Agreements to which it is a party;

(d) each representation and warranty in the Note Purchase Agreement made by the
Company and the Parent with respect to each Parent Guarantor is true and correct
in all material respects (other than any representation or warranty qualified as
to “materiality”, “Material Adverse Effect” or similar language, which shall be
true and correct in all respects); and

(e) upon the execution and delivery hereof, such Parent Guarantor will be
solvent, will be able to pay its debts as they mature and has capital sufficient
to carry on its business.    

Section 10. Covenants.

(a) Each Parent Guarantor will perform and comply with all covenants applicable
to such Parent Guarantor, or which the Company, the Parent or any other party to
a Financing Agreement is required to cause such Parent Guarantor to comply with,
under the terms of the Note Purchase Agreement or any of the other Financing
Agreements as if the same were more fully set forth herein.

(b) Each Parent Guarantor shall furnish to each holder such information
respecting the operations, properties, business or financial condition of such
Parent Guarantor or its Subsidiaries as any holder may from time to time
reasonably request, subject to the limitations set forth in Section 7.5 of the
Note Purchase Agreement.

(c) Each Parent Guarantor shall maintain and preserve its legal existence, its
rights to transact business and all other rights, franchises and privileges
necessary or desirable in the normal course of its business and operations and
the ownership of its properties, except (other than the maintenance of legal
existence of such Parent Guarantor) as could not reasonably be expected to
result in a Material Adverse Effect or as may otherwise be permitted under the
Note Purchase Agreement.

 

8



--------------------------------------------------------------------------------

(d) Each Parent Guarantor shall maintain all authorizations, consents,
approvals, licenses, exemptions of, or filings or registrations with, any
Governmental Authority, or approvals or consents of any other Person, required
in connection with this Guaranty or any other Financing Agreement to which it is
a party, in each case to the extent necessary to ensure that non-compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. “Material Adverse Effect” means a material adverse
effect on (a) the business, operations, affairs, financial condition, assets or
properties of such Parent Guarantor and its Subsidiaries taken as a whole, or
(b) the ability of such Parent Guarantor to perform its obligations under this
Guaranty, or (c) the validity or enforceability of this Guaranty.

(e) Each Parent Guarantor shall execute, acknowledge, deliver, file, notarize
and register at its own expense all such further agreements, instruments,
certificates, documents and assurances and perform such acts as the Required
Holders shall deem necessary to effectuate the purposes of this Guaranty and the
other Financing Agreements to which such Parent Guarantor is a party, and
promptly provide the holders with evidence of the foregoing reasonably
satisfactory in form and substance to the Required Holders.

Section 11. Remedies Generally. The remedies provided in this Guaranty are
cumulative and not exclusive of any remedies provided by law.

Section 12. Setoff. If an Event of Default shall have occurred and be
continuing, each holder and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to setoff
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
holder or Affiliate to or for the credit or the account of any Parent Guarantor
against any of and all the Guaranteed Obligations held by such holder,
irrespective of whether or not such holder shall have made any demand under this
Guaranty and although such Guaranteed Obligations may be unmatured. The rights
of each holder under this Section are in addition to other rights and remedies
(including other rights of setoff) which such holder may have. Each holder shall
notify the Company promptly after any such setoff and application; provided that
the failure to give such notice shall not affect the validity of such setoff and
application.

Section 13. Formalities. Each Parent Guarantor waives presentment, demand,
notice of dishonor, default or nonpayment, protest, notice of acceptance of this
Guaranty or incurrence of any of the Guaranteed Obligations and any other
formality with respect to any of the Guaranteed Obligations or this Guaranty.

Section 14. Amendments and Waivers. Except as otherwise provided in Section 1(b)
of this Guaranty, this Guaranty may be amended, and the observance of any term
hereof may be waived (either retroactively or prospectively), with (and only
with) the written consent of each Parent Guarantor and the Required Holders,
except that no amendment or waiver which results in the limitation of the
liability of any Parent Guarantor hereunder (except to the extent provided in
Section 1(b) and Section 17 of this Guaranty) will be effective as to any holder
unless consented to by such holder in writing and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No failure on the part of the holders to exercise, and no delay
in exercising, any right under this Guaranty shall operate as a waiver or
preclude any other or further exercise thereof or the exercise of any other
right.

 

9



--------------------------------------------------------------------------------

Section 15. Expenses. Each of the Parent Guarantors shall reimburse the holders
on demand for all reasonable and documented out-of-pocket costs, expenses and
charges incurred by the holders in connection with the performance or
enforcement of this Guaranty. The obligations of the Parent Guarantors under
this Section shall survive the termination of this Guaranty.

Section 16. Assignment; Benefits of Guaranty. This Guaranty shall be binding on,
and shall inure to the benefit of each Parent Guarantor, the holders and their
respective successors and assigns; provided that no Parent Guarantor may assign
or transfer its rights or obligations under this Guaranty without the prior
written consent of each holder (and any attempted such assignment or transfer by
any Parent Guarantor without such consent shall be null and void) (it being
understood that a merger or consolidation permitted by the Note Purchase
Agreement will not constitute an assignment, transfer or delegation and does not
require the consent of the holders). Without limiting the generality of the
foregoing, each holder may assign, sell participations in or otherwise transfer
its rights under the Financing Agreements to any other Person in accordance with
the terms of the Note Purchase Agreement, and the other person or entity shall
then become vested with all the rights granted to such holder, as applicable, in
this Guaranty or otherwise. This Guaranty is entered into for the sole
protection and benefit of the holders and their respective successors and
assigns, and no other Person (other than any Related Party specified herein)
shall be a direct or indirect beneficiary of, or shall have any direct or
indirect cause of action or claim in connection with, this Guaranty.

Section 17. Termination. This Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Guarantor hereunder shall
terminate and the Guarantors shall be automatically released from their
obligations under this Guaranty (other than those expressly stated to survive
such termination), all without delivery of any instrument or performance of any
act by any Person, upon (a) full and indefeasible payment in cash of the
Guaranteed Obligations, or (b) the release of such Parent Guarantor pursuant to
Section 9.8(c) of the Note Purchase Agreement. At the request and sole expense
of any Parent Guarantor following any such termination or release, the holders
shall take all such action reasonably requested by such Parent Guarantor to
evidence the release of such Parent Guarantor from its obligations under this
Guaranty.

Section 18. Captions. The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.

Section 19. Notices. All notices or other written communications hereunder shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or email, as follows:

(a) if to any Parent Guarantor, to it at c/o Four Corners Operating Partnership,
LP, 591 Redwood Highway, Suite 1150, Mill Valley, CA 94941, Attention of
Mr. Gerry Morgan and James L. Brat, Esq. (Email address:
gerry@fourcornerspropertytrust.com and jim@fourcornerspropertytrust.com); and

(b) if to any holder, at its address set forth in Schedule A to the Note
Purchase Agreement or such other address as such holder shall have specified in
writing to the Company.

 

10



--------------------------------------------------------------------------------

Each Parent Guarantor and each holder may change its address or telecopy number
or email address for notices and other communications hereunder by notice to the
other Party. All notices and other communications given to any Parent Guarantor
or any holder in accordance with the provisions of this Guaranty shall be deemed
to have been given on the date of receipt, in the case of email notices, as
evidenced by sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt function”).

Section 20. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Guaranty shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Parent Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County, Borough of Manhattan, and of
the United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Guaranty, or for recognition or enforcement of any judgment,
and each Parent Guarantor hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
solely in such New York State or, to the extent permitted by law, in such
federal court. Each Parent Guarantor agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guaranty shall affect any right that any holder may otherwise
have to bring any action or proceeding relating to this Guaranty against any
Parent Guarantor or its properties in the courts of any jurisdiction.

(c) Each Parent Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty in any court referred to in
subsection (b) above. Each Parent Guarantor hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each Parent Guarantor irrevocably consents to service of process in the
manner provided for notices herein. Nothing in this Guaranty will affect the
right of any Party to serve process in any other manner permitted by law.

Section 21. Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the Parties as expressed herein.

 

11



--------------------------------------------------------------------------------

Section 22. ENTIRETY. THIS GUARANTY AND THE OTHER FINANCING AGREEMENTS EXECUTED
BY ANY PARENT GUARANTOR EMBODY THE FINAL, ENTIRE AGREEMENT OF SUCH PARENT
GUARANTOR AND THE HOLDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF
AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF. THIS GUARANTY AND THE OTHER FINANCING AGREEMENTS EXECUTED BY EACH
PARENT GUARANTOR ARE INTENDED BY EACH PARENT GUARANTOR AND THE HOLDERS AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS HEREOF AND THEREOF, AND NO COURSE OF
DEALING AMONG ANY PARENT GUARANTOR AND THE HOLDERS, NO COURSE OF PERFORMANCE, NO
TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY OR ANY
OTHER FINANCING AGREEMENT EXECUTED BY ANY PARENT GUARANTOR. THERE ARE NO ORAL
AGREEMENTS BETWEEN ANY PARENT GUARANTOR AND THE HOLDERS.

Section 23. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARENT GUARANTOR AND, BY ITS
ACCEPTANCE HEREOF, EACH HOLDER, EACH HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARENT GUARANTOR AND, BY ITS ACCEPTANCE HEREOF,
EACH HOLDER, EACH (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND SUCH OTHER PARTY HAVE BEEN INDUCED TO EXECUTE OR
ACCEPT THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 24. Reserved.

Section 25. Guaranteed Parties Not Fiduciaries to any Guarantor. The
relationship between each Parent Guarantor and its Affiliates, on the one hand,
and each of the holders and their respective Affiliates, on the other hand, is
solely that of debtor and creditor, and neither such guaranteed party nor any
Affiliate thereof shall have any fiduciary or other special relationship with
any Parent Guarantor or any of its Affiliates, and no term or provision of any
Financing Agreement, no course of dealing, no written or oral communication, or
other action, shall be construed so as to deem such relationship to be other
than that of debtor and creditor.

 

12



--------------------------------------------------------------------------------

Section 26. Counterparts. This Guaranty may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Parent Guarantor has caused this Guaranty to be duly
executed and delivered by its duly authorized officer as of the date first above
written.

 

[Parent Guarantor Signature Blocks to be Inserted]

 



--------------------------------------------------------------------------------

FORM OF SUBSIDIARY GUARANTY AGREEMENT

THIS SUBSIDIARY GUARANTY (this “Guaranty”) is made as of                     ,
2017, by each Subsidiary that is a signatory to this Guaranty as a Subsidiary
Guarantor (the “Subsidiary Guarantors” and each, a “Subsidiary Guarantor”), for
the benefit of the purchasers listed in Schedule A of the hereinafter defined
Note Purchase Agreement (the “Purchasers”) and the holders from time to time of
the Notes. The Purchasers and such holders are collectively called the “holders”
and individually a “holder”. The holders, together with the Subsidiary
Guarantors, are collectively, the “Parties” and individually, a “Party”.
Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Note Purchase Agreement defined below. This
Guaranty is the “Subsidiary Guaranty” referred to in the Note Purchase
Agreement.

RECITALS

A. Four Corners Operating Partnership, LP, a Delaware limited partnership (the
“Company”), Four Corners Property Trust, Inc., a Maryland corporation (the
“Parent”), and the Purchasers have entered into that certain Note Purchase
Agreement dated as of April 19, 2017 (as the same may be further amended,
modified, renewed or extended from time to time, the “Note Purchase Agreement”),
pursuant to which the Company has issued (a) $50,000,000 aggregate principal
amount of its 4.68% Senior Guaranteed Notes, Series A, due June 7, 2024 (the
“Series A Notes”) and (b) $75,000,000 aggregate principal amount of its 4.93%
Senior Guaranteed Notes, Series B, due June 7, 2027 (the “Series B Notes” and
together with the Series A Notes, the “Notes”);

B. The Subsidiary Guarantors wish to unconditionally guarantee payment and
performance to the Purchasers of the Obligations (as defined below); and

C. Each Subsidiary Guarantor is a Subsidiary (as defined in the Note Purchase
Agreement) of the Company and each Subsidiary Guarantor directly benefits from
the Purchaser’s purchasing the Notes from the Company.

AGREEMENT

NOW, THEREFORE, as an inducement to the Purchasers to purchase the Notes and in
consideration of the foregoing premises, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, each Subsidiary Guarantor agrees, for the benefit of each of the
holders, as follows:

Section 1. Guaranty of Obligations.

(a) Each of the Subsidiary Guarantors hereby absolutely, irrevocably and
unconditionally, and jointly and severally, guarantees to the holders (i) the
full and prompt payment of the principal of and interest on the Notes and
Make-Whole Amount, if any, when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, and the prompt payment
of all sums that may now be or may hereafter become due and owing under

 

SCHEDULE 3

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

the Financing Agreements and all enforcement costs associated therewith (the
“Guaranteed Indebtedness”) and (ii) the full, complete, and punctual observance,
performance, and satisfaction of all of the obligations, duties, covenants, and
agreements of the Company and the Parent under the Note Purchase Agreement and
the Notes and all enforcement costs associated therewith (the “Obligations” and
together with the Guaranteed Indebtedness collectively, the “Guaranteed
Obligations”). Each of the Subsidiary Guarantors hereby absolutely, irrevocably
and unconditionally covenants and agrees that it is liable, jointly and
severally, for the Guaranteed Obligations as a primary obligor, and that each
Subsidiary Guarantor shall fully perform each and every term and provision
hereof. This Guaranty is an absolute, present and continuing guaranty of payment
and performance in full and not solely a guaranty of collection. No holder shall
be required to exhaust any right or remedy or take any action against the
Company or any other person or entity. Upon the occurrence of any Bankruptcy
Event with respect to the Parent or the Company or any Event of Default under
clause (g), (h) or (i) of Section 11 of the Note Purchase Agreement,
notwithstanding the existence of any dispute between any holder and the Company
with respect to the existence of such Bankruptcy Event or such Event of Default,
the Guaranteed Obligations will immediately and automatically (without the
requirement of the giving of any notice) become due and payable notwithstanding
any stay, injunction or other prohibition which may prevent, delay or vitiate
any declaration or notice with respect to the Company, the Parent or any other
obligor under the Financing Agreement. Upon the occurrence of any Event of
Default under Section 11 of the Note Purchase Agreement (other than under clause
(g), (h) or (i) of Section 11 of the Note Purchase Agreement), notwithstanding
the existence of any dispute between any holder and the Company with respect to
the existence of such Event of Default, then, notwithstanding any stay,
injunction or other prohibition which may prevent, delay or vitiate any
declaration or notice with respect to the Company, the Parent or any other
obligor under the Financing Agreements, in the event of a declaration, attempted
declaration, notice or attempted notice by any holder, the Guaranteed
Obligations will immediately become due and payable by each of the Subsidiary
Guarantors pursuant to this Guaranty.

(b) Without limiting the generality of the foregoing, each Subsidiary Guarantor,
and by its acceptance of this Guaranty, and each holder, hereby confirms that
the Parties intend that this Guaranty not constitute a fraudulent transfer or
conveyance for purposes of the Bankruptcy Law (as defined below), the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
federal, state or foreign law to the extent applicable to this Guaranty. In
furtherance of that intention, the liabilities of each Subsidiary Guarantor
under this Guaranty (the “Liabilities”) shall be limited to the maximum amount
that will, after giving effect to such maximum amount and all other contingent
and fixed liabilities of such Subsidiary Guarantor that are relevant under such
laws, and after giving effect to any collections from, rights to receive
contribution from or payments made by or on behalf of any other Person with
respect to the Liabilities, result in the Liabilities of such Subsidiary
Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance. For purposes hereof, “Bankruptcy Law” means the Bankruptcy Code (as
defined below), or any similar federal, state or foreign law for the relief of
debtors. This paragraph with respect to the maximum liability of each Subsidiary
Guarantor is intended solely to preserve the rights of the holders, to the
maximum extent not subject to avoidance under applicable law, and neither a
Subsidiary Guarantor nor any other Person shall have any right or claim under
this paragraph with respect to such maximum liability, except to the extent
necessary so that the obligations of a Subsidiary

 

2



--------------------------------------------------------------------------------

Guarantor hereunder shall not be rendered voidable under applicable law. Each
Subsidiary Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the maximum liability of such Subsidiary Guarantor
without impairing this Guaranty or affecting the rights and remedies of the
holders hereunder; provided that nothing in this sentence shall be construed to
increase such Subsidiary Guarantor’s obligations hereunder beyond its maximum
liability.

Section 2. Guaranty Absolute.

(a) Each Subsidiary Guarantor guarantees that the Guaranteed Obligations shall
be paid strictly in accordance with the terms of the Notes and the Note Purchase
Agreement. The liability of each Subsidiary Guarantor under this Guaranty is
absolute, irrevocable and unconditional irrespective of: (i) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Guaranteed Obligations, or any other amendment or waiver of or any consent to
departure from any of the terms of the Notes or the Note Purchase Agreement,
including any increase or decrease in the rate of interest thereon; (ii) any
release or amendment or waiver of, or consent to departure from, or failure to
act by the holders with respect to, or any impairment of any Lien on, any other
guaranty or support document, or any exchange, release or non-perfection of, or
failure to act by the holders with respect to, any collateral securing payment
or performance, of all or any part of the Guaranteed Obligations; (iii) any
present or future law, regulation or order of any jurisdiction (whether of right
or in fact) or of any agency thereof purporting to reduce, amend, restructure or
otherwise affect any term of the Guaranteed Obligations or any of the Notes or
the Note Purchase Agreement; (iv) any change in the corporate existence,
structure, or ownership of the Company, the Parent or any other obligor under
any Financing Agreements; (v) without being limited by the foregoing, any lack
of validity or enforceability of any Financing Agreements; and (vi) any other
setoff, recoupment, defense or counterclaim whatsoever (in any case, whether
based on contract, tort or any other theory) with respect to any Financing
Agreements or the transactions contemplated thereby which might constitute a
legal or equitable defense available to, or discharge of, the Company, the
Parent or a Guarantor, other than the Payment in Full of the Guaranteed
Obligations.

(b) Each Subsidiary Guarantor’s liability with respect to the Guaranteed
Obligations shall remain in full force and effect without regard to, and shall
not be impaired or affected by, nor shall such Subsidiary Guarantor be
exonerated or discharged by, any of the following events:

(i) any insolvency proceeding with respect to the Company, the Parent, any
Guarantor, any other party to a Financing Agreement or any other Person;

(ii) any limitation, discharge, or cessation of the liability of the Company,
the Parent, any Guarantor, any other party to a Financing Agreement or any other
Person for any Guaranteed Obligations due to any statute, regulation or rule of
law, or any invalidity or unenforceability in whole or in part of any of the
Guaranteed Obligations or any Financing Agreements;

 

3



--------------------------------------------------------------------------------

(iii) any merger, acquisition, consolidation or change in structure of the
Company, the Parent, any Guarantor or any other party to a Financing Agreement
or Person, or any sale, lease, transfer or other disposition of any or all of
the assets or shares of the Company, the Parent, any Guarantor, any other party
to a Financing Agreement or other Person;

(iv) any assignment or other transfer, in whole or in part, of any holder’s
interests in and rights under this Guaranty or the other Financing Agreements,
including the right to receive payment of the Guaranteed Obligations, or any
assignment or other transfer, in whole or in part, of a holder’s interests in
and to any of the collateral specified in any pledge agreement;

(v) any claim, defense, counterclaim or setoff, other than that of prior
performance of the Obligations or Payment in Full of the Guaranteed
Indebtedness, that the Company, the Parent, any Guarantor, any other party to a
Financing Agreement or other Person may have or assert, including any defense of
incapacity or lack of corporate or other authority to execute any of the
Financing Agreements;

(vi) any holder’s amendment, modification, renewal, extension, cancellation or
surrender of any Financing Agreement, any Guaranteed Obligations, any collateral
securing payment or performance of all or any part of the Guaranteed
Obligations, or any holder’s exchange, release, or waiver of any collateral
securing the payment or performance of all or any part of the Guaranteed
Obligations;

(vii) any holder’s exercise or non-exercise of any power, right or remedy with
respect to any of any collateral securing payment or performance of all or any
part of the Guaranteed Obligations, including any holder’s compromise, release,
settlement or waiver with or of the Company, the Parent, any Guarantor, any
other party to a Financing Agreement or any other Person;

(viii) any holder’s vote, claim, distribution, election, acceptance, action or
inaction in any insolvency proceeding related to the Guaranteed Obligations;

(ix) any impairment or invalidity of any of any collateral securing payment or
performance of all or any part of the Guaranteed Obligations or any failure to
perfect any of the holder’s Liens thereon or therein; and

(x) any other guaranty, whether by such Guarantor or any other Person, of all or
any part of the Guaranteed Obligations or any other indebtedness, obligations or
liabilities of the Company to the holders.

(c) The obligations of each Subsidiary Guarantor hereunder are independent of
and separate from the obligations of the Company, the Parent and any other party
to a Financing Agreement and upon the occurrence and during the continuance of
any Event of Default, a separate action or actions may be brought against any
Guarantor, whether or not the Company, the Parent or any other party to a
Financing Agreement is joined therein or a separate action or actions are
brought against the Company, the Parent or any other party to a Financing
Agreement.

 

4



--------------------------------------------------------------------------------

Section 3. Guaranty Irrevocable. This Guaranty is a continuing guaranty of the
payment of all Guaranteed Obligations now or hereafter existing and shall remain
in full force and effect until this Guaranty is terminated pursuant to
Section 17 hereof.

Section 4. Waiver of Certain Rights and Notices; Financial Condition of Parties.
To the fullest extent not prohibited by applicable law, except as specifically
provided herein, each Subsidiary Guarantor hereby waives and agrees not to
assert or take advantage of (a) any right to require any holder to proceed
against or exhaust its recourse against the Company, the Parent, any other party
to a Financing Agreement, any other guarantor or endorser, or any security or
collateral securing payment or performance, of all or any part of the Guaranteed
Obligations held by any collateral agent (for the benefit of holders) at any
time or to pursue any other remedy in its power before proceeding against such
Subsidiary Guarantor hereunder; (b) the defense of the statute of limitations in
any action hereunder; (c) any defense that may arise by reason of (i) the
incapacity, lack of authority, death or disability, as applicable, of the
Company, the Parent, any other party to a Financing Agreement, any of their
respective Related Parties or any other Person, (ii) the revocation or
repudiation hereof by any Subsidiary Guarantor or the revocation or repudiation
of any of any Financing Agreement by the Company, the Parent, any other party to
a Financing Agreement or any other Person, (iii) the failure of the holders to
file or enforce a claim against the estate (either in administration, bankruptcy
or any other proceeding) of the Company, the Parent or any other party to a
Financing Agreement, (iv) the unenforceability in whole or in part of any
Financing Agreement, (v) the holder’s election in any proceeding instituted
under the Title 11 of the United States Code entitled “Bankruptcy” (the
“Bankruptcy Code”), of the application of Section 1111(b)(2) of the Bankruptcy
Code, or (vi) any borrowing or grant of a security interest under Section 364 of
the Bankruptcy Code; (d) presentment, demand for payment, protest, notice of
discharge, notice of acceptance of this Guaranty, and indulgences and notices of
any other kind whatsoever; (e) any defense based upon an election of remedies by
the holders which destroys or otherwise impairs the subrogation rights of any
Guarantor or the right of such Guarantor to proceed against the Company, the
Parent or any other party to a Financing Agreement for reimbursement; (f) any
defense based upon any taking, modification or release of any collateral
securing payment or performance, or other guarantees, of all or any part of the
Guaranteed Obligations, or any failure to perfect, or any impairment of, any
Lien on, or the taking of or failure to take any other action with respect to,
any collateral securing payment or performance of the Guaranteed Obligations;
(g) any right to require marshaling of assets and liabilities, sale in inverse
order of alienation, notice of acceptance of this Guaranty and of any
obligations to which it applies or may apply; (h) any rights or defenses based
upon an offset by any Guarantor against any obligation now or hereafter owed to
such Guarantor by the Company, the Parent or any other party to a Financing
Agreement; and (i) without limiting the generality of the foregoing, to the
fullest extent permitted by law, any defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties, or which may conflict with the terms of this Guaranty;
provided, however, that this Section 4 shall not constitute a waiver on the part
of any Subsidiary Guarantor of any defense of payment. Each Subsidiary Guarantor
shall remain liable hereunder to the extent set forth herein, notwithstanding
any act, omission or thing which might otherwise operate as a legal or equitable
discharge of such Subsidiary Guarantor , until the termination of this Guaranty
under Section 17 hereof. In addition, each Subsidiary Guarantor shall not have
any right to require any holder or other party to a Financing Agreement to
obtain or disclose any information with respect to: (i) the financial condition
or character of any other party to a Financing Agreement or the ability

 

5



--------------------------------------------------------------------------------

of any other party to a Financing Agreement to pay and perform the Guaranteed
Obligations; (ii) the Guaranteed Obligations; (iii) any collateral securing
payment or performance of all or any of the Guaranteed Obligations; (iv) the
existence or nonexistence of any other guarantees of all or any part of the
Guaranteed Obligations; (v) any action or inaction on the part of any holder or
any other Person; or (vi) any other matter, fact or occurrence whatsoever.

Section 5. Continuing Guaranty; Reinstatement. This Guaranty is a continuing
guaranty and agreement of subordination relating to any Guaranteed Obligations,
including Guaranteed Obligations which may exist continuously or which may arise
from time to time under successive transactions, and each Subsidiary Guarantor
expressly acknowledges that this Guaranty shall remain in full force and effect
notwithstanding that there may be periods in which no Guaranteed Obligations
exist. This Guaranty shall continue in effect and be binding upon each
Subsidiary Guarantor until this Guaranty is terminated pursuant to Section 17
hereof. This Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by the holders on the insolvency,
bankruptcy or reorganization of the Company, the Parent or any other party to a
Financing Agreement or otherwise, all as though the payment had not been made;
provided, however, that no such reinstatement shall occur if this Guaranty has
terminated pursuant to Section 17(b) hereof.

Section 6. Subrogation. No Subsidiary Guarantor shall exercise any rights which
it may acquire by way of subrogation, by any payment made under this Guaranty or
otherwise, until all the Guaranteed Obligations have been paid in full and the
Financing Agreements are no longer in effect. If any amount is paid to a
Subsidiary Guarantor on account of subrogation rights under this Guaranty at any
time when all the Guaranteed Obligations have not been paid in full, the amount
shall be held in trust for the benefit of the holders and shall be promptly paid
to the holders, to be credited and applied to the Guaranteed Obligations,
whether matured or unmatured or absolute or contingent, in accordance with the
terms of the Financing Agreements. If any Subsidiary Guarantor makes payment to
any holder, of all or any part of the Guaranteed Obligations and all the
Guaranteed Obligations are paid in full and the Financing Agreements are no
longer in effect, such holder shall, at such Subsidiary Guarantor’s request and
expense, execute and deliver to such Subsidiary Guarantor appropriate documents,
without recourse and without representation or warranty, necessary to evidence
the transfer by subrogation to such Subsidiary Guarantor of the interest in the
Guaranteed Obligations resulting from such payment.

Section 7. Subordination. Without limiting any holder’s rights under any other
agreement, any liabilities owed by the Company, the Parent or any other party to
a Financing Agreement to a Guarantor in connection with any extension of credit
or financial accommodation by such Guarantor to or for the account of the
Company, the Parent or any other party to a Financing Agreement, including but
not limited to interest accruing at the agreed contract rate after the
commencement of a bankruptcy or similar proceeding, are hereby subordinated to
the Guaranteed Obligations, and such liabilities of the Company, the Parent or
any other party to a Financing Agreement to such Guarantor, if any holder so
requests, shall be collected, enforced and received by such Guarantor as trustee
for the holders and shall be paid over to the holders, on account of the
Guaranteed Obligations but without reducing or affecting in any manner the
liability of any Subsidiary Guarantor under the other provisions of this
Guaranty.

 

6



--------------------------------------------------------------------------------

Section 8. Payments.

Each Subsidiary Guarantor hereby agrees, in furtherance of the foregoing
provisions of this Guaranty and not in limitation of any other right which any
holder or any other Person may have against such Subsidiary Guarantor by virtue
hereof, upon the failure of the Company to pay any of the Guaranteed Obligations
when and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code), such Subsidiary Guarantor shall forthwith pay,
or cause to be paid, in cash, to the holders an amount equal to the amount of
the Guaranteed Obligations then due as aforesaid (including interest which, but
for the filing of a petition in any insolvency proceeding with respect to the
Company, would have accrued on such Guaranteed Obligations, whether or not a
claim is allowed against the Company for such interest in any such insolvency
proceeding). Each Subsidiary Guarantor shall make each payment hereunder,
unconditionally in full without set-off, counterclaim or other defense, on the
day when due in dollars and in same day or immediately available funds, to the
holders at the addresses for payment as set forth in Schedule A to the Note
Purchase Agreement or such other address for payment as may be specified in
writing by such holder.

Section 9. Representations and Warranties. Each Subsidiary Guarantor represents
and warrants that:

(a) (i) such Subsidiary Guarantor is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to own or lease its properties and to carry on its
business as now conducted and, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, (ii) the execution, delivery
and performance of this Guaranty are within such Subsidiary Guarantor’s
corporate, limited liability company or other organizational powers and have
been duly authorized by all necessary corporate, limited liability company or
other organizational action, (iii) this Guaranty has been duly executed and
delivered by such Subsidiary Guarantor and constitutes a legal, valid and
binding obligation of such Subsidiary Guarantor, enforceable against such
Subsidiary Guarantor in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and
(iv) the execution, delivery and performance of this Guaranty by such Subsidiary
Guarantor (A) does not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, and any required
filing of Form 8-K with the SEC in connection with this Guaranty, (B) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of such Subsidiary Guarantor or any order, decree or
judgment of any Governmental Authority, except for any violation of any
applicable law or regulation that would not reasonably be expected to have a
Material Adverse Effect, (C) will not violate or result in a default under any
indenture, agreement or other instrument binding upon such Subsidiary Guarantor
or its assets, or give rise to a right thereunder to require any payment to be
made by such Subsidiary Guarantor, except for any violation or default that
would not reasonably be expected to have a Material Adverse Effect, and (D) will
not result in the creation or imposition of any Lien on any asset of such
Subsidiary Guarantor;

 

7



--------------------------------------------------------------------------------

(b) in executing and delivering this Guaranty, such Subsidiary Guarantor has
(i) without reliance on any holder or any information received from any holder
and based upon such documents and information it deems appropriate, made an
independent investigation of the transactions contemplated hereby and the
Company’s, the Parent’s and any other party to a Financing Agreement’s business,
assets, operations, prospects and condition, financial or otherwise, and any
circumstances which may bear upon such transactions, the Company, the Parent or
any other party to a Financing Agreement or the obligations and risks undertaken
herein with respect to the Guaranteed Obligations; (ii) adequate means to obtain
from the Company, the Parent or any other party to a Financing Agreement on a
continuing basis information concerning the Company, the Parent or any other
party to a Financing Agreement; (iii) full and complete access to the Financing
Agreements and any other documents executed in connection with the Financing
Agreements; and (iv) not relied and will not rely upon any representations or
warranties of any holder not embodied herein or any acts heretofore or hereafter
taken by any holder (including but not limited to any review by any holder of
the affairs of the Company, the Parent or any other party to a Financing
Agreement);

(c) each Subsidiary Guarantor has received at least “reasonably equivalent
value” (as such phrase is used in Section 548 of the Bankruptcy Code and in
comparable provisions of other applicable law) and more than sufficient
consideration to support its obligations hereunder in respect of the Guaranteed
Obligations and under any of the Financing Agreements to which it is a party;

(d) each representation and warranty in the Note Purchase Agreement made by the
Company and the Parent with respect to each Subsidiary Guarantor is true and
correct in all material respects (other than any representation or warranty
qualified as to “materiality”, “Material Adverse Effect” or similar language,
which shall be true and correct in all respects); and

(e) upon the execution and delivery hereof, such Subsidiary Guarantor will be
solvent, will be able to pay its debts as they mature and has capital sufficient
to carry on its business.    

Section 10. Covenants.

(a) Each Subsidiary Guarantor will perform and comply with all covenants
applicable to such Subsidiary Guarantor, or which the Company, the Parent or any
other party to a Financing Agreement is required to cause such Subsidiary
Guarantor to comply with, under the terms of the Note Purchase Agreement or any
of the other Financing Agreements as if the same were more fully set forth
herein.

(b) Each Subsidiary Guarantor shall furnish to each holder such information
respecting the operations, properties, business or financial condition of such
Subsidiary Guarantor or its Subsidiaries as any holder may from time to time
reasonably request, subject to the limitations set forth in Section 7.5 of the
Note Purchase Agreement.

 

8



--------------------------------------------------------------------------------

(c) Each Subsidiary Guarantor shall maintain and preserve its legal existence,
its rights to transact business and all other rights, franchises and privileges
necessary or desirable in the normal course of its business and operations and
the ownership of its properties, except (other than the maintenance of legal
existence of such Subsidiary Guarantor) as could not reasonably be expected to
result in a Material Adverse Effect or as may otherwise be permitted under the
Note Purchase Agreement.

(d) Each Subsidiary Guarantor shall maintain all authorizations, consents,
approvals, licenses, exemptions of, or filings or registrations with, any
Governmental Authority, or approvals or consents of any other Person, required
in connection with this Guaranty or any other Financing Agreement to which it is
a party, in each case to the extent necessary to ensure that non-compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. “Material Adverse Effect” means a material adverse
effect on (a) the business, operations, affairs, financial condition, assets or
properties of such Subsidiary Guarantor and its Subsidiaries taken as a whole,
or (b) the ability of such Subsidiary Guarantor to perform its obligations under
this Guaranty, or (c) the validity or enforceability of this Guaranty.

(e) Each Subsidiary Guarantor shall execute, acknowledge, deliver, file,
notarize and register at its own expense all such further agreements,
instruments, certificates, documents and assurances and perform such acts as the
Required Holders shall deem necessary to effectuate the purposes of this
Guaranty and the other Financing Agreements to which such Subsidiary Guarantor
is a party, and promptly provide the holders with evidence of the foregoing
reasonably satisfactory in form and substance to the Required Holders.

Section 11. Remedies Generally. The remedies provided in this Guaranty are
cumulative and not exclusive of any remedies provided by law.

Section 12. Setoff. If an Event of Default shall have occurred and be
continuing, each holder and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to setoff
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
holder or Affiliate to or for the credit or the account of any Subsidiary
Guarantor against any of and all the Guaranteed Obligations held by such holder,
irrespective of whether or not such holder shall have made any demand under this
Guaranty and although such Guaranteed Obligations may be unmatured. The rights
of each holder under this Section are in addition to other rights and remedies
(including other rights of setoff) which such holder may have. Each holder shall
notify the Company promptly after any such setoff and application; provided that
the failure to give such notice shall not affect the validity of such setoff and
application.

Section 13. Formalities. Each Subsidiary Guarantor waives presentment, demand,
notice of dishonor, default or nonpayment, protest, notice of acceptance of this
Guaranty or incurrence of any of the Guaranteed Obligations and any other
formality with respect to any of the Guaranteed Obligations or this Guaranty.

 

9



--------------------------------------------------------------------------------

Section 14. Amendments and Waivers. Except as otherwise provided in Section 1(b)
of this Guaranty, this Guaranty may be amended, and the observance of any term
hereof may be waived (either retroactively or prospectively), with (and only
with) the written consent of each Subsidiary Guarantor and the Required Holders,
except that no amendment or waiver which results in the limitation of the
liability of any Subsidiary Guarantor hereunder (except to the extent provided
in Section 1(b) and Section 17 of this Guaranty) will be effective as to any
holder unless consented to by such holder in writing. Any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No failure on the part of any holder to exercise, and no delay
in exercising, any right under this Guaranty shall operate as a waiver or
preclude any other or further exercise thereof or the exercise of any other
right.

Section 15. Expenses. Each of the Subsidiary Guarantors shall reimburse the
holders on demand for all reasonable and documented out-of-pocket costs,
expenses and charges incurred by the holders in connection with the performance
or enforcement of this Guaranty. The obligations of the Subsidiary Guarantor
under this Section shall survive the termination of this Guaranty.

Section 16. Assignment; Benefits of Guaranty. This Guaranty shall be binding on,
and shall inure to the benefit of each Subsidiary Guarantor, the holders and
their respective successors and assigns; provided that no Subsidiary Guarantor
may assign or transfer its rights or obligations under this Guaranty without the
prior written consent of each holder (and any attempted such assignment or
transfer by any Subsidiary Guarantor without such consent shall be null and
void) (it being understood that a merger or consolidation permitted by the Note
Purchase Agreement will not constitute an assignment, transfer or delegation and
does not require the consent of the holders). Without limiting the generality of
the foregoing, each holder may assign, sell participations in or otherwise
transfer its rights under the Financing Agreements to any other Person in
accordance with the terms of the Note Purchase Agreement, and the other person
or entity shall then become vested with all the rights granted to such holder,
as applicable, in this Guaranty or otherwise. This Guaranty is entered into for
the sole protection and benefit of the holders and their respective successors
and assigns, and no other Person (other than any Related Party specified herein)
shall be a direct or indirect beneficiary of, or shall have any direct or
indirect cause of action or claim in connection with, this Guaranty.

Section 17. Termination. This Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Guarantor hereunder shall
terminate and the Guarantors shall be automatically released from their
obligations under this Guaranty (other than those expressly stated to survive
such termination), all without delivery of any instrument or performance of any
act by any Person, upon (a) full and indefeasible payment in cash of the
Guaranteed Obligations, or (b) the release of such Subsidiary Guarantor pursuant
to Section 9.7(c) of the Note Purchase Agreement. At the request and sole
expense of any Subsidiary Guarantor following any such termination or release,
the holders shall take all such action reasonably requested by such Subsidiary
Guarantor to evidence the release of such Subsidiary Guarantor from its
obligations under this Guaranty.

Section 18. Captions. The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.

 

10



--------------------------------------------------------------------------------

Section 19. Notices. All notices or other written communications hereunder shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or email, as follows:

(a) if to any Subsidiary Guarantor, to it at c/o Four Corners Operating
Partnership, LP, 591 Redwood Highway, Suite 1150, Mill Valley, CA 94941,
Attention of Mr. Gerry Morgan and James L. Brat, Esq. (Email address:
gerry@fourcornerspropertytrust.com and jim@fourcornerspropertytrust.com); and

(b) if to any holder, at its address set forth in Schedule A to the Note
Purchase Agreement or such other address as such holder shall have specified in
writing to the Company.

Each Subsidiary Guarantor and each holder may change its address or telecopy
number or email address for notices and other communications hereunder by notice
to the other Party. All notices and other communications given to any Subsidiary
Guarantor or any holder in accordance with the provisions of this Guaranty shall
be deemed to have been given on the date of receipt, in the case of email
notices, as evidenced by sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt function”).

Section 20. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Guaranty shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Subsidiary Guarantor hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County, Borough of Manhattan, and
of the United States District Court for the Southern District of New York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Guaranty, or for recognition or enforcement of any judgment,
and each Subsidiary Guarantor hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined solely in such New York State or, to the extent permitted by law, in
such federal court. Each Subsidiary Guarantor agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guaranty shall affect any right that any holder may otherwise
have to bring any action or proceeding relating to this Guaranty against any
Subsidiary Guarantor or its properties in the courts of any jurisdiction.

(c) Each Subsidiary Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty in any court referred to
in subsection (b) above. Each Subsidiary Guarantor    hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

(d) Each Subsidiary Guarantor irrevocably consents to service of process in the
manner provided for notices herein. Nothing in this Guaranty will affect the
right of any Party to serve process in any other manner permitted by law.

 

11



--------------------------------------------------------------------------------

Section 21. Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the Parties as expressed herein.

Section 22. ENTIRETY. THIS GUARANTY AND THE OTHER FINANCING AGREEMENTS EXECUTED
BY ANY SUBSIDIARY GUARANTOR EMBODY THE FINAL, ENTIRE AGREEMENT OF SUCH
SUBSIDIARY GUARANTOR AND THE HOLDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND THEREOF AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF. THIS GUARANTY AND THE OTHER FINANCING
AGREEMENTS EXECUTED BY EACH SUBSIDIARY GUARANTOR ARE INTENDED BY EACH SUBSIDIARY
GUARANTOR AND THE HOLDERS AS A FINAL AND COMPLETE EXPRESSION OF THE TERMS HEREOF
AND THEREOF, AND NO COURSE OF DEALING AMONG ANY SUBSIDIARY GUARANTOR AND THE
HOLDERS, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC
EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY
ANY TERM OF THIS GUARANTY OR ANY OTHER FINANCING AGREEMENT EXECUTED BY ANY
SUBSIDIARY GUARANTOR. THERE ARE NO ORAL AGREEMENTS BETWEEN ANY SUBSIDIARY
GUARANTOR AND THE HOLDERS.

Section 23. WAIVER OF RIGHT TO TRIAL BY JURY. EACH SUBSIDIARY GUARANTOR AND, BY
ITS ACCEPTANCE HEREOF, EACH HOLDER, EACH HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH SUBSIDIARY GUARANTOR AND, BY ITS ACCEPTANCE
HEREOF, EACH HOLDER, EACH (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND SUCH OTHER PARTY HAVE BEEN INDUCED TO
EXECUTE OR ACCEPT THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 24. Reserved.

 

12



--------------------------------------------------------------------------------

Section 25. Guaranteed Parties Not Fiduciaries to any Subsidiary Guarantor. The
relationship between each Subsidiary Guarantor and its Affiliates, on the one
hand, and each of the holders and their respective Affiliates, on the other
hand, is solely that of debtor and creditor, and neither such guaranteed party
nor any Affiliate thereof shall have any fiduciary or other special relationship
with any Subsidiary Guarantor or any of its Affiliates, and no term or provision
of any Financing Agreement, no course of dealing, no written or oral
communication, or other action, shall be construed so as to deem such
relationship to be other than that of debtor and creditor.

Section 26. Counterparts. This Guaranty may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Subsidiary Guarantor has caused this Guaranty to be
duly executed and delivered by its duly authorized officer as of the date first
above written.

 

[Subsidiary Guarantor Signature Blocks to be Inserted]

[Signature Page – Subsidiary Guaranty]



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE OBLIGORS

Matters To Be Covered in

Opinion of Special Counsel to the Obligors

1. Each of the Parent, the Company and their respective Subsidiaries being duly
incorporated, validly existing and in good standing and having requisite
corporate power and authority to issue and sell the Notes and to execute and
deliver the documents.

2. Due authorization and execution of the documents and such documents being
legal, valid, binding and enforceable.

3. No conflicts with charter documents, laws or other agreements.

4. All consents required to issue and sell the Notes and execute and deliver the
Parent Guaranty and to execute and deliver the documents having been obtained.

5. The Notes and the Parent Guaranty not requiring registration under the
Securities Act of 1933, as amended; no need to qualify an indenture under the
Trust Indenture Act of 1939, as amended.

6. No violation of Regulations T, U or X of the Federal Reserve Board.

7. Neither the Company nor the Parent is an “investment company”, or a company
“controlled” by an “investment company”, under the Investment Company Act of
1940, as amended.

SCHEDULE 4.4(a)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE PURCHASERS

[To Be Provided on a Case by Case Basis]

SCHEDULE 4.4(b)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

DISCLOSURE MATERIALS

1. Four Corners Investor Presentation dated January 2017.

2. Four Corners Master Investor Q&A dated March 8, 2017.

SCHEDULE 5.3

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

SUBSIDIARIES OF THE PARENT AND OWNERSHIP OF SUBSIDIARY STOCK

A. Subsidiaries

 

Name

  

Jurisdiction of
Organization

  

Material
Subsidiary

  

Equity Interests

Four Corners Operating Partnership, LP    Delaware    N/A    Four Corners GP,
LLC owns 1% of issued and outstanding partnership interests; Four Corners
Property Trust, Inc. owns 98.34% of issued and outstanding partnership
interests. FCPT OP Holdings, LP owns 0.2% of issued and outstanding partnership
interests, and non-affiliated third parties own approximately 0.46% Kerrow
Holdings, LLC    Texas    No    Four Corners Property Trust, Inc. owns 100% of
the issued and outstanding membership interests, as evidenced by membership
interest certificate number 2 Kerrow Restaurants, LLC    Texas    Yes    Kerrow
Holdings, LLC owns 100% of the issued and outstanding membership interests FCPT
Garden Properties, LLC    Delaware    Yes    Four Corners Operating Partnership,
LP owns 100% of the issued and outstanding membership interests, as evidenced by
membership interest certificate number 1 FCPT Sunshine Properties, LLC   
Delaware    Yes    Four Corners Operating Partnership, LP owns 100% of the
issued and outstanding membership interests, as evidenced by membership interest
certificate number 1 FCPT SW Properties, LLC    Delaware    Yes    Four Corners
Operating Partnership, LP owns 100% of the issued and outstanding membership
interests, as evidenced by membership interest certificate number 1 FCPT
International Drive, LLC    Delaware    Yes    Four Corners Operating
Partnership, LP owns 100% of the issued and outstanding membership interests, as
evidenced by membership interest certificate number 1

 

SCHEDULE 5.4

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Material
Subsidiary

  

Equity Interests

FCPT Keystone Properties 11, LLC    Delaware    Yes    Four Corners Operating
Partnership, LP owns 100% of the issued and outstanding membership interests, as
evidenced by membership interest certificate number 1 Four Corners GP, LLC   
Delaware    No    Parent owns 100% of the issued and outstanding membership
interests FCPT Keystone Properties, LLC    Delaware    Yes    Four Corners
Operating Partnership, LP owns 89% of the issued and outstanding membership
interests, as evidenced by membership interest certificate number 1; FCPT
Keystone Properties 11, LLC owns 11% of the issued and outstanding membership
interests, as evidenced by membership interest certificate number 2 FCPT
Restaurant Properties, LLC    Delaware    Yes    Four Corners Operating
Partnership, LP owns 100% of the issued and outstanding membership interests, as
evidenced by membership interest certificate number 1 FCPT Remington Properties,
LLC    Delaware    Yes    Four Corners Operating Partnership, LP owns 100% of
the issued and outstanding membership interests, as evidenced by membership
interest certificate number 1 FCPT Hospitality Properties, LLC    Delaware   
Yes    Four Corners Operating Partnership, LP owns 100% of the issued and
outstanding membership interests, as evidenced by membership interest
certificate number 1 FCPT PA Hospitality Properties 11, LLC    Delaware    Yes
   Four Corners Operating Partnership, LP owns 100% of the issued and
outstanding membership interests, as evidenced by membership interest
certificate number 1 FCPT PA Hospitality Properties, LLC    Delaware    Yes   
Four Corners Operating Partnership, LP owns 89% of the issued and outstanding
membership interests, as evidenced by membership interest certificate number 1;
FCPT PA Hospitality Properties 11, LLC owns 11% of the issued and outstanding
membership interests, as evidenced by membership interest certificate number 2
FCPT Acquisitions, LLC    Delaware    No    Four Corners Operating Partnership,
LP owns 100% of the issued and outstanding membership interests

 

-2-



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Material
Subsidiary

  

Equity Interests

FCPT Holdings, LLC    Delaware    Yes    Four Corners Operating Partnership, LP
owns 100% of the issued and outstanding membership interests FCPT TRS, LLC   
Delaware    No    Parents owns 100% of the issued and outstanding membership
interests FCPT OP Holdings, LP    Delaware    No    Parent owns 99% of the
issued and outstanding partnership interests and FCPT TRS, LLC owns 1% of the
issued and outstanding partnership interests

B. Joint Ventures

None.

C. Directors and Senior Officers

Parent

John S. Moody, Director

Douglas B. Hansen, Director

Marran H. Ogilvie, Director

Paul E. Szurek, Director

Will H. Leneham, Director and CEO

Gerald R. Morgan, CFO

James L. Brat, General Counsel and Secretary

 

-3-



--------------------------------------------------------------------------------

Company

The Company is managed by the General Partner. The General Partner’s Managers
and Senior Officers are as follows:

Gerald R. Morgan, Sole Manager, President and Treasurer

James L. Brat, Secretary

D. Liens on Equity Interests

Liens under the Bank Credit Agreement will be released substantially
simultaneously with Closing.

E. Restrictions on Distributions

1. Restrictions contained in the Bank Credit Agreement and this Agreement.

2. Restrictions contained in Section 6.2 of the Company’s Limited Partnership
Agreement dated August 11, 2015.

 

-4-



--------------------------------------------------------------------------------

ELIGIBLE UNENCUMBERED REAL PROPERTY ASSETS AND

ELIGIBLE UNENCUMBERED MORTGAGE NOTE VALUE

A. Eligible Unencumbered Real Property Assets

 

Restaurant

  

Address

  

City

  

State

   Subject to a Qualifying
Ground Lease (Y/N)?

Olive Garden

  

5021 West Irlo Bronson Hwy

  

Kissimmee

  

FL

   N

Olive Garden

  

1274 US Highway 31

  

Greenwood

  

IN

   N

Olive Garden

  

6130 E 82nd Street

  

Indianapolis

  

IN

   N

Olive Garden

  

1545 Flamingo Road

  

Las Vegas

  

NV

   N

Olive Garden

  

3363 SW College Road

  

Ocala

  

FL

   N

Olive Garden

  

3730 University Dr NW

  

Huntsville

  

AL

   N

Olive Garden

  

6410 Grape Road

  

Mishawaka

  

IN

   N

Olive Garden

  

1919 S Reynolds Road

  

Toledo

  

OH

   N

Olive Garden

  

4420 West 14th Street

  

Bradenton

  

FL

   N

Olive Garden

  

29461 US Hwy 19 North

  

Clearwater

  

FL

   N

Olive Garden

  

3911 US 98 N

  

Lakeland

  

FL

   N

Olive Garden

  

3816 Towne Crossing Blvd

  

Mesquite

  

TX

   N

Olive Garden

  

8020 Bedford/Euless Road

  

North Richland Hills

  

TX

   N

Olive Garden

  

925 Alta Mere Drive Ridgmartown Ctr

  

Fort Worth

  

TX

   N

Olive Garden

  

8155 E Washington

  

Indianapolis

  

IN

   N

Olive Garden

  

8833 Burnet Road

  

Austin

  

TX

   N

Olive Garden

  

1176 Mount Zion Road

  

Morrow

  

GA

   N

Olive Garden

  

12870 Cleveland Avenue

  

Fort Myers

  

FL

   N

Olive Garden

  

7019 S Memorial Drive

  

Tulsa

  

OK

   N

Olive Garden

  

3701 Airport Blvd Festival Center

  

Mobile

  

AL

   N

Olive Garden

  

4810 Dressler Road

  

Canton

  

OH

   N

Olive Garden

  

1701 New Stine Road

  

Bakersfield

  

CA

   N

SCHEDULE 5.10

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Restaurant

  

Address

  

City

  

State

   Subject to a Qualifying
Ground Lease (Y/N)?

Olive Garden

  

6700 Hwy 19

  

Pinellas Park

  

FL

   N

Olive Garden

  

3565 Mall Blvd

  

Duluth

  

GA

   N

Olive Garden

  

17500 Bagley Road

  

Middleburg Heights

  

OH

   N

Olive Garden

  

25 Ludwig Dr

  

Fairview Heights

  

IL

   N

Olive Garden

  

12361 State Road 535

  

Orlando

  

FL

   N

Olive Garden

  

13835 Lakeside Circle

  

Sterling Heights

  

MI

   N

Olive Garden

  

4900 S Virginia

  

Reno

  

NV

   N

Olive Garden

  

3924 Medina Road

  

Akron

  

OH

   N

Olive Garden

  

3883 28th St SE

  

Grand Rapids

  

MI

   N

Olive Garden

  

9251 Monte Vista

  

Montclair

  

CA

   N

Olive Garden

  

7206 Kingston Pike

  

Knoxville

  

TN

   N

Olive Garden

  

7179 Dixie Hwy

  

Fairfield

  

OH

   N

Olive Garden

  

5120 Monroe Street

  

Toledo

  

OH

   N

Olive Garden

  

16601 N Torrence Ave

  

Lansing

  

IL

   N

Olive Garden

  

4701 American Blvd W

  

Bloomington

  

MN

   N

Olive Garden

  

701 N Milwaukee Avenue

  

Vernon Hills

  

IL

   N

Olive Garden

  

2736 Washington Rd

  

Augusta

  

GA

   N

Olive Garden

  

2200 Hamilton Place Blvd

  

Chattanooga

  

TN

   N

Olive Garden

  

3699 Miller Rd

  

Flint

  

MI

   N

Olive Garden

  

807 S University Drive

  

Plantation

  

FL

   N

Olive Garden

  

14000 Middlebelt Rd

  

Livonia

  

MI

   N

Olive Garden

  

4900 S Tamiami Trail

  

Sarasota

  

FL

   N

Olive Garden

  

3630 Bay Road

  

Saginaw

  

MI

   N

Olive Garden

  

4001 W Airport Freeway

  

Irving

  

TX

   N

Olive Garden

  

2602 West Brandon Blvd

  

Brandon

  

FL

   N

Olive Garden

  

7160 Sawmill Road

  

Columbus

  

OH

   N

Olive Garden

  

25984 Lorain Road

  

North Olmsted

  

OH

   N

 

-2-



--------------------------------------------------------------------------------

Restaurant

  

Address

  

City

  

State

   Subject to a Qualifying
Ground Lease (Y/N)?

Olive Garden

  

1340 Kenneth Road

  

York

  

PA

   N

Olive Garden

  

2321 W I 240 Service Rd

  

Oklahoma City

  

OK

   N

Olive Garden

  

3600 Westown Parkway

  

West Des Moines

  

IA

   N

Olive Garden

  

6155 NW Loop 410

  

San Antonio

  

TX

   N

Olive Garden

  

429 Barrett Pkwy

  

Kennesaw

  

GA

   N

Olive Garden

  

6700 Westnedge Ave S

  

Portage

  

MI

   N

Olive Garden

  

800 North 8th St

  

West Dundee

  

IL

   N

Olive Garden

  

5815 Suemandy Drive

  

Saint Peters

  

MO

   N

Olive Garden

  

13730 San Pedro

  

San Antonio

  

TX

   N

Olive Garden

  

5258 S Padre Island Drive

  

Corpus Christi

  

TX

   N

Olive Garden

  

7525 FM 1960 W

  

Houston

  

TX

   N

Olive Garden

  

585 I-10 North

  

Beaumont

  

TX

   N

Olive Garden

  

405 Cypress Garden Blvd SE

  

Winter Haven

  

FL

   N

Olive Garden

  

15355 Eureka Road

  

Southgate

  

MI

   N

Olive Garden

  

30 East Anthony Drive

  

Champaign

  

IL

   N

Olive Garden

  

11882 E Colonial Drive

  

Orlando

  

FL

   N

Olive Garden

  

315 Coliseum Blvd W

  

Fort Wayne

  

IN

   N

Olive Garden

  

4339 13th Avenue SW

  

Fargo

  

ND

   N

Olive Garden

  

2943 Lakewood Village Drive

  

North Little Rock

  

AR

   N

Olive Garden

  

6050 Youngerman Circle Orange Park

  

Jacksonville

  

FL

   N

Olive Garden

  

1361 S. Decatur Blvd

  

Las Vegas

  

NV

   N

Olive Garden

  

12330 Amargosa Rd

  

Victorville

  

CA

   N

Olive Garden

  

1565 5th Avenue S

  

Naples

  

FL

   N

Olive Garden

  

532 Jefferson Road

  

Rochester

  

NY

   N

Olive Garden

  

1631 Ring Road

  

Chesapeake

  

VA

   N

Olive Garden

  

1749 Beam Avenue

  

Maplewood

  

MN

   N

Olive Garden

  

234 N Mc Pherson Church Rd

  

Fayetteville

  

NC

   N

 

-3-



--------------------------------------------------------------------------------

Restaurant

  

Address

  

City

  

State

   Subject to a Qualifying
Ground Lease (Y/N)?

Olive Garden

  

4221 196th Street SW

  

Lynnwood

  

WA

   N

Olive Garden

  

1300 Interstate 70 Dr S.W.

  

Columbia

  

MO

   N

Olive Garden

  

1925 SW Wanamaker Rd

  

Topeka

  

KS

   N

Olive Garden

  

323 N Rock Road

  

Wichita

  

KS

   N

Olive Garden

  

1131 Bell Road

  

Antioch

  

TN

   N

Olive Garden

  

4760 S 76th Street

  

Greenfield

  

WI

   N

Olive Garden

  

2530 Enterprise Road

  

Orange City

  

FL

   N

Olive Garden

  

3820 South US Hwy 41

  

Terre Haute

  

IN

   N

Olive Garden

  

7113 West Broad Street

  

Richmond

  

VA

   N

Olive Garden

  

274 Harbison Blvd

  

Columbia

  

SC

   N

Olive Garden

  

305 Rocky Run Parkway

  

Talleyville

  

DE

   N

Olive Garden

  

5380 S Wadsworth Blvd

  

Littleton

  

CO

   N

Olive Garden

  

8201 W Flagler

  

Miami

  

FL

   N

Olive Garden

  

1525 County Road C

  

Roseville

  

MN

   N

Olive Garden

  

513 Academy Boulevard

  

Colorado Springs

  

CO

   N

Olive Garden

  

2390 S Havana Street

  

Aurora

  

CO

   N

Olive Garden

  

320 N Milwaukee Street

  

Boise

  

ID

   N

Olive Garden

  

24845 Gratiot Avenue

  

Eastpointe

  

MI

   N

Olive Garden

  

109 Grand Central Avenue

  

Parkersburg

  

WV

   N

Olive Garden

  

389 Shaw Avenue

  

Clovis

  

CA

   N

Olive Garden

  

9079 Vantage Point Dr

  

Dallas

  

TX

   N

Olive Garden

  

12711 Gulf Freeway

  

Houston

  

TX

   N

Olive Garden

  

8315 Benson Drive

  

Columbia

  

MD

   N

Olive Garden

  

222 Expressway 83

  

McAllen

  

TX

   N

Olive Garden

  

10144 Phillips Hwy

  

Jacksonville

  

FL

   N

Olive Garden

  

853 Boardman-Poland Rd

  

Boardman

  

OH

   N

Olive Garden

  

460 Hospitality Lane

  

San Bernardino

  

CA

   N

 

-4-



--------------------------------------------------------------------------------

Restaurant

  

Address

  

City

  

State

   Subject to a Qualifying
Ground Lease (Y/N)?

Olive Garden

  

2508 W New Haven Avenue

  

West Melbourne

  

FL

   N

Olive Garden

  

9080 SW Freeway

  

Houston

  

TX

   N

Olive Garden

  

1051 W Rancho Vista Blvd

  

Palmdale

  

CA

   N

Olive Garden

  

14405 Gideon Drive

  

Woodbridge

  

VA

   N

Olive Garden

  

1925 Valley View Blvd NW

  

Roanoke

  

VA

   N

Olive Garden

  

504 W 2230 North

  

Provo

  

UT

   N

Olive Garden

  

7505 Dodge Street

  

Omaha

  

NE

   N

Olive Garden

  

40 McIntyre Square Drive

  

Pittsburgh

  

PA

   N

Olive Garden

  

5102 Jonestown Road

  

Harrisburg

  

PA

   N

Olive Garden

  

9421 Pineville Matthews Road

  

Pineville

  

NC

   N

Olive Garden

  

72225 Highway 111

  

Palm Desert

  

CA

   N

Olive Garden

  

3003 Brittany Court

  

Elkhart

  

IN

   N

Olive Garden

  

5743 Johnston Street

  

Lafayette

  

LA

   N

Olive Garden

  

10715 N Rodney Parham Rd

  

Little Rock

  

AR

   N

Olive Garden

  

475 Ohio Pike

  

Cincinnati

  

OH

   N

Olive Garden

  

1405 N. Kings Highway

  

Myrtle Beach

  

SC

   N

Olive Garden

  

1320 Hurstbourne Lane

  

Louisville

  

KY

   N

Olive Garden

  

2520 E Co Line Road

  

Highlands Ranch

  

CO

   N

Olive Garden

  

43300 Crescent Blvd

  

Novi

  

MI

   N

Olive Garden

  

104 W Loop 281

  

Longview

  

TX

   N

Olive Garden

  

5945 Peach Street

  

Erie

  

PA

   N

Olive Garden

  

5163 Route 30

  

Greensburg

  

PA

   N

Olive Garden

  

905 Holcomb Bridge Rd

  

Roswell

  

GA

   N

Olive Garden

  

2782 Wilma Rudolph Blvd

  

Clarksville

  

TN

   N

Olive Garden

  

2819 Oneida Street

  

Green Bay

  

WI

   N

Olive Garden

  

4900 Fields-Ertel Road

  

Cincinnati

  

OH

   N

Olive Garden

  

3121 West 41st Street

  

Sioux Falls

  

SD

   N

 

-5-



--------------------------------------------------------------------------------

Restaurant

  

Address

  

City

  

State

   Subject to a Qualifying
Ground Lease (Y/N)?

Olive Garden

  

222 Yakima Avenue

  

Yakima

  

WA

   N

Olive Garden

  

1802 W Lincoln St

  

Harlingen

  

TX

   N

Olive Garden

  

1025 Dana Drive

  

Redding

  

CA

   N

Olive Garden

  

6850 W. Cheyenne Ave.

  

Las Vegas

  

NV

   N

Olive Garden

  

14650 Baltimore Ave.

  

Laurel

  

MD

   N

Olive Garden

  

4604 S. Cooper Street

  

Arlington

  

TX

   N

Olive Garden

  

6000 Durand Avenue

  

Racine

  

WI

   N

Olive Garden

  

6201 E. Southern Ave.

  

Mesa

  

AZ

   N

Olive Garden

  

3905 S. College Ave.

  

Fort Collins

  

CO

   N

Olive Garden

  

4805 Capital Blvd

  

Raleigh

  

NC

   N

Olive Garden

  

263 N Dupont Hwy

  

Dover

  

DE

   N

Olive Garden

  

4151 South Street

  

Lafayette

  

IN

   N

Olive Garden

  

4240 Beltline Rd

  

Addison

  

TX

   N

Olive Garden

  

1275 N. Casaloma

  

Appleton

  

WI

   N

Olive Garden

  

2397 SR 77

  

Panama City

  

FL

   N

Olive Garden

  

10212 Emmett F. Lowry Expressw

  

Texas City

  

TX

   N

Olive Garden

  

304 W. McGalliard Rd.

  

Muncie

  

IN

   N

Olive Garden

  

1315 W. Esplanade Ave.

  

Kenner

  

LA

   N

Olive Garden

  

639 N. Cockrell Hill

  

Duncanville

  

TX

   N

Olive Garden

  

2044 South Road

  

Poughkeepsie

  

NY

   N

Olive Garden

  

2201 Grant Rd

  

Billings

  

MT

   N

Olive Garden

  

100 Paddy Creek Circle

  

Rochester

  

NY

   N

Olive Garden

  

715 Grape St

  

Whitehall

  

PA

   N

Olive Garden

  

5150 Hinkleville Rd

  

Paducah

  

KY

   N

Olive Garden

  

16151 Ford Rd.

  

Dearborn

  

MI

   N

Olive Garden

  

741 Hogan Rd

  

Bangor

  

ME

   N

Olive Garden

  

3030 Alpine Ave Nw

  

Grand Rapids

  

MI

   N

 

-6-



--------------------------------------------------------------------------------

Restaurant

  

Address

  

City

  

State

   Subject to a Qualifying
Ground Lease (Y/N)?

Olive Garden

  

3915 W War Memorial Dr

  

Peoria

  

IL

   N

Olive Garden

  

2048 Woodbury Ave.

  

Newington

  

NH

   N

Olive Garden

  

5520 S. Broadway Ave.

  

Tyler

  

TX

   N

Olive Garden

  

2813 Humes Rd.

  

Janesville

  

WI

   N

Olive Garden

  

80 N. Nellis Blvd.

  

Las Vegas

  

NV

   N

Olive Garden

  

6710 Roosevelt Ave

  

Middletown

  

OH

   N

Olive Garden

  

223 Loudon Rd.

  

Concord

  

NH

   N

Olive Garden

  

3790 W 76 Country Blvd

  

Branson

  

MO

   N

Olive Garden

  

150 Coon Rapids Blvd.

  

Coon Rapids

  

MN

   N

Olive Garden

  

12980 Fair Lakes Ctr

  

Fairfax

  

VA

   N

Olive Garden

  

3951 Maple Rd.

  

Amherst

  

NY

   N

Olive Garden

  

10280 E. Technology Blvd

  

Dallas

  

TX

   N

Olive Garden

  

121 Tunnel Rd

  

Asheville

  

NC

   N

Olive Garden

  

3620 Crain Hwy

  

Waldorf

  

MD

   N

Olive Garden

  

2865 Centre Dr.

  

Fairborn

  

OH

   N

Olive Garden

  

3031 E Hammonds Blvd

  

Joplin

  

MO

   N

Olive Garden

  

200 N. Galleria Dr.

  

Middletown

  

NY

   N

Olive Garden

  

367 Collins Rd.

  

Cedar Rapids

  

IA

   N

Olive Garden

  

4920 Golf Rd.

  

Eau Claire

  

WI

   N

Olive Garden

  

202 Laurel Oak Rd

  

Voorhees

  

NJ

   N

Olive Garden

  

4400 E. Sunset Rd.

  

Henderson

  

NV

   N

Olive Garden

  

4125 Route 31

  

Clay

  

NY

   N

Olive Garden

  

117 Ed Noble Parkway

  

Norman

  

OK

   N

Olive Garden

  

898 Hebron Rd.

  

Heath

  

OH

   N

Olive Garden

  

3500 O’Neill Dr.

  

Jackson

  

MI

   N

Olive Garden

  

1049 W. Mercury Blvd

  

Hampton

  

VA

   N

Olive Garden

  

1010 W. Elliott Rd.

  

Tempe

  

AZ

   N

 

-7-



--------------------------------------------------------------------------------

Restaurant

  

Address

  

City

  

State

   Subject to a Qualifying
Ground Lease (Y/N)?

Olive Garden

  

1315 E. San Marnan Dr

  

Waterloo

  

IA

   N

Olive Garden

  

12 Mall Rd. Huntington Mall

  

Barboursville

  

WV

   N

Olive Garden

  

7889 W Bell Rd.

  

Peoria

  

AZ

   N

Olive Garden

  

9413 State Rd 16

  

Onalaska

  

WI

   N

Olive Garden

  

301 W. State Highway 114

  

Grapevine

  

TX

   N

Olive Garden

  

2705 W. Loop 250 N.

  

Midland

  

TX

   N

Olive Garden

  

26715 Interstate 45 N.

  

Spring

  

TX

   N

Olive Garden

  

178 Wolf Road

  

Colonie

  

NY

   N

Olive Garden

  

7515 Rogers Ave.

  

Fort Smith

  

AR

   N

Olive Garden

  

6347 I-55 North

  

Jackson

  

MS

   N

Olive Garden

  

2093 Schorrway Dr.

  

Lancaster

  

OH

   N

Olive Garden

  

1936 Roschman Ave

  

Lima

  

OH

   N

Olive Garden

  

2150 Richmond Rd.

  

Williamsburg

  

VA

   N

Olive Garden

  

3350 Dodge St

  

Dubuque

  

IA

   N

Olive Garden

  

907 Howard St.

  

Zanesville

  

OH

   N

Olive Garden

  

5609 Spectrum Dr.

  

Frederick

  

MD

   N

Olive Garden

  

500 Gorsuch Rd

  

Westminster

  

MD

   N

Olive Garden

  

1095 Iyannough Rd

  

Hyannis

  

MA

   N

Olive Garden

  

1700 Crossing Drive

  

Wyomissing

  

PA

   N

Olive Garden

  

1077 Valley River Dr

  

Eugene

  

OR

   N

Olive Garden

  

11333 Abercorn St

  

Savannah

  

GA

   N

Olive Garden

  

7740 Mentor Ave

  

Mentor

  

OH

   N

Olive Garden

  

6710 Douglas Blvd

  

Douglasville

  

GA

   N

Olive Garden

  

3220 Buford Dr

  

Buford

  

GA

   N

Olive Garden

  

12520 Elm Creek Blvd N

  

Maple Grove

  

MN

   N

Olive Garden

  

15090 West 119th Street

  

Olathe

  

KS

   N

Olive Garden

  

12827 Ranch Rd 620 N

  

Austin

  

TX

   N

 

-8-



--------------------------------------------------------------------------------

Restaurant

  

Address

  

City

  

State

   Subject to a Qualifying
Ground Lease (Y/N)?

Olive Garden

  

525 W. Canfield Ave

  

Coeur D’Alene

  

ID

   N

Olive Garden

  

2886 Preston Road

  

Frisco

  

TX

   N

Olive Garden

  

215 S. Weber Road

  

Bolingbrook

  

IL

   N

Olive Garden

  

1651 Sternberg Road

  

Muskegon

  

MI

   N

Olive Garden

  

8405 US Highway 64

  

Memphis

  

TN

   N

Olive Garden

  

1420 N Louisiana Ave

  

Kennewick

  

WA

   N

Olive Garden

  

100 Sundance Pkwy

  

Round Rock

  

TX

   N

Olive Garden

  

2811 E. Central Texas Expwy

  

Killeen

  

TX

   N

Olive Garden

  

4403 E. Mills Circle

  

Ontario

  

CA

   N

Olive Garden

  

16929 Lakeside Hills Plaza

  

Omaha

  

NE

   N

Olive Garden

  

320 North Jacobs Dr

  

Bloomington

  

IN

   N

Olive Garden

  

6722 Miller Lane

  

Dayton

  

OH

   N

Olive Garden

  

3616 North Mall Ave

  

Fayetteville

  

AR

   N

Olive Garden

  

1844 Northwest Expressway

  

Oklahoma City

  

OK

   N

Olive Garden

  

3011 Turner Hill Road

  

Lithonia

  

GA

   N

Olive Garden

  

380 17th Ave. NW

  

Rochester

  

MN

   N

Olive Garden

  

12560 Jefferson Ave

  

Newport News

  

VA

   N

Olive Garden

  

10500 Coors Blvd By-Pass NW

  

Albuquerque

  

NM

   N

Olive Garden

  

4210 24th Avenue

  

Fort Gratiot

  

MI

   N

Olive Garden

  

2809 I-35E South

  

Denton

  

TX

   N

Olive Garden

  

4038 Wards Road

  

Lynchburg

  

VA

   N

Olive Garden

  

901 Mall Dr

  

Duluth

  

MN

   N

Olive Garden

  

1213 West Irvington Road

  

Tucson

  

AZ

   N

Olive Garden

  

10136-112 Two Notch Road

  

Columbia

  

SC

   N

Olive Garden

  

4110 South Mooney Blvd

  

Visalia

  

CA

   N

Olive Garden

  

15814 Interstate 10 West

  

San Antonio

  

TX

   N

Olive Garden

  

200 Station Drive

  

Anderson

  

SC

   N

 

-9-



--------------------------------------------------------------------------------

Restaurant

  

Address

  

City

  

State

   Subject to a Qualifying
Ground Lease (Y/N)?

Olive Garden

  

1725 West Prien Lake Rd

  

Lake Charles

  

LA

   N

Olive Garden

  

1757 Martin Luther King Drive

  

Houma

  

LA

   N

Olive Garden

  

3242 North Gloster Street

  

Tupelo

  

MS

   N

Olive Garden

  

1067 Vann Drive

  

Jackson

  

TN

   N

Olive Garden

  

510 Earl Rudder Freeway South

  

College Station

  

TX

   N

Olive Garden

  

212 Newnan Crossing By-Pass

  

Newnan

  

GA

   N

Olive Garden

  

5204 Frederica Street

  

Owensboro

  

KY

   N

Olive Garden

  

1261 W Southern Ave

  

Mesa

  

AZ

   N

Olive Garden

  

6615 Airways Blvd

  

Southaven

  

MS

   N

Olive Garden

  

1720 E. 16th Street

  

Yuma

  

AZ

   N

Olive Garden

  

8367 3rd Street N.

  

Oakdale

  

MN

   N

Olive Garden

  

4840 North George Bush Hwy

  

Garland

  

TX

   N

Olive Garden

  

1010 Pittsburgh Mills Blvd

  

Tarentum

  

PA

   N

Olive Garden

  

3101 Mall Drive

  

Texarkana

  

TX

   N

Olive Garden

  

4108 Central Ave

  

Hot Springs

  

AR

   N

Olive Garden

  

2901 W Radio Rd

  

Florence

  

SC

   N

Olive Garden

  

7609 NE Zac Lentz Parkway

  

Victoria

  

TX

   N

Olive Garden

  

3360 Ross Clark Circle

  

Dothan

  

AL

   N

Olive Garden

  

4399 W. Houston Harte Expy

  

San Angelo

  

TX

   N

Olive Garden

  

1354 IH 35 North

  

New Braunfels

  

TX

   N

Olive Garden

  

1514 Stringtown Rd

  

Grove City

  

OH

   N

Olive Garden

  

2254 Tiger Town Parkway

  

Opelika

  

AL

   N

Olive Garden

  

2641 N. Maize Rd

  

West Wichita

  

KS

   N

Olive Garden

  

3240 N. Elizabeth St

  

Pueblo

  

CO

   N

Olive Garden

  

4930 Sergeant Road

  

Sioux City

  

IA

   N

Olive Garden

  

6870 Whitmore Lake Rd

  

Brighton

  

MI

   N

Olive Garden

  

2626 N. 75th Avenue

  

Phoenix

  

AZ

   N

 

-10-



--------------------------------------------------------------------------------

Restaurant

  

Address

  

City

  

State

   Subject to a Qualifying
Ground Lease (Y/N)?

Olive Garden

  

1415 Western Blvd

  

Jacksonville

  

NC

   N

Olive Garden

  

1417 N Bridge St

  

Chillicothe

  

OH

   N

Olive Garden

  

401 South Mt. Juliet Road Suite 115

  

Mount Juliet

  

TN

   N

Olive Garden

  

510 Cabela Drive

  

Triadelphia

  

WV

   N

Olive Garden

  

2439 Taylor Square Drive

  

Reynoldsburg

  

OH

   N

Olive Garden

  

7844 Mall Road

  

Florence

  

KY

   N

Olive Garden

  

3725 Stone Creek Blvd

  

Cincinnati

  

OH

   N

Olive Garden

  

3400 North 14th Street

  

Bismarck

  

ND

   N

Olive Garden

  

1098 Crossings Circle

  

Spring Hill

  

TN

   N

Olive Garden

  

7811 S IH 35

  

San Antonio

  

TX

   N

Olive Garden

  

4441 S. Franklin St

  

Michigan City

  

IN

   N

Olive Garden

  

1301 E Hillside Dr

  

Broken Arrow

  

OK

   N

Olive Garden

  

2935 Meadow Creek Drive

  

Bossier City

  

LA

   N

Olive Garden

  

13040 City Station Drive

  

Jacksonville

  

FL

   N

Olive Garden

  

2168 Lantern Ridge Drive

  

Richmond

  

KY

   N

Olive Garden

  

770 SE Oralabor Rd

  

Ankeny

  

IA

   N

Olive Garden

  

1919 N Eastman Road

  

Kingsport

  

TN

   N

Olive Garden

  

100 N Telshor Blvd

  

Las Cruces

  

NM

   N

Olive Garden

  

715 Tuttle Creek Blvd

  

Manhattan

  

KS

   N

Olive Garden

  

10110 77th Street

  

Pleasant Prairie

  

WI

   N

Olive Garden

  

5152 Highway 70

  

Morehead City

  

NC

   N

Olive Garden

  

4811 R Outer Loop

  

Louisville

  

KY

   N

Olive Garden

  

3401 Raleigh Road Parkway W Bldg. 7

  

Wilson

  

NC

   N

Olive Garden

  

3707 Denmark Drive

  

Council Bluffs

  

IA

   N

Olive Garden

  

21422 S Ellsworth Loop Road

  

Queen Creek

  

AZ

   N

Olive Garden

  

4636 Commercial Dr

  

New Hartford

  

NY

   N

Olive Garden

  

1532 Military Road

  

Niagara Falls

  

NY

   N

 

-11-



--------------------------------------------------------------------------------

Restaurant

  

Address

  

City

  

State

   Subject to a Qualifying
Ground Lease (Y/N)?

Olive Garden

  

1175 Dawsonville Hwy NW

  

Gainesville

  

GA

   N

Olive Garden

  

4499 Keith St. NW

  

Cleveland

  

TN

   N

Bahama Breeze

  

8849 International Drive

  

Orlando

  

FL

   N

Bahama Breeze

  

3309 Wake Forest Dr.

  

Raleigh

  

NC

   N

Bahama Breeze

  

3590 Breckinridge Blvd

  

Duluth

  

GA

   N

Bahama Breeze

  

12395 SW 88th Sreet

  

Miami

  

FL

   N

Bahama Breeze

  

14701 S. Tamiami Trail

  

Fort Myers

  

FL

   N

Bahama Breeze

  

11000 Pines Blvd

  

Pembroke Pines

  

FL

   N

Bahama Breeze

  

19600 Haggerty Rd

  

Livonia

  

MI

   N

Bahama Breeze

  

2750 Sawgrass Mills Circle

  

Sunrise

  

FL

   N

Bahama Breeze

  

10205 River Coast Drive

  

Jacksonville

  

FL

   N

Bahama Breeze

  

1200 N Alafaya Trail

  

Orlando

  

FL

   N

Olive Garden

  

21220 Katy Freeway

  

Katy

  

TX

   N

Olive Garden

  

4289 Robert C. Byrd Drive

  

Beckley

  

WV

   N

Olive Garden

  

2048 N State Route 50

  

Bourbonnais

  

IL

   N

Olive Garden

  

6330 SW 3rd St

  

Oklahoma City

  

OK

   N

Olive Garden

  

5450 Renner Rd

  

Columbus

  

OH

   N

Seasons 52

  

8930 Tamiami Trail North

  

Naples

  

FL

   N

Seasons 52

  

5096 Big Island Dr

  

Jacksonville

  

FL

   N

Longhorn Steakhouse

  

4315 Hugh Howell Road

  

Tucker

  

GA

   N

Longhorn Steakhouse

  

2120 Killian Hill Road

  

Snellville

  

GA

   N

Longhorn Steakhouse

  

3072 Riverside Drive

  

Macon

  

GA

   N

Longhorn Steakhouse

  

3241 Washington Road

  

Augusta

  

GA

   N

Longhorn Steakhouse

  

307 S E 17th Street

  

Ocala

  

FL

   N

Longhorn Steakhouse

  

149 Douglas Avenue

  

Altamonte Springs

  

FL

   N

Longhorn Steakhouse

  

7501 Foltz Drive

  

Florence

  

KY

   N

Longhorn Steakhouse

  

1709 Browns Bridge Road

  

Gainesville

  

GA

   N

 

-12-



--------------------------------------------------------------------------------

Restaurant

  

Address

  

City

  

State

   Subject to a Qualifying
Ground Lease (Y/N)?

Longhorn Steakhouse

  

2633 Floy Farr Parkway

  

Peachtree City

  

GA

   N

Longhorn Steakhouse

  

800 Lawrenceville-Suwanee Rd

  

Lawrenceville

  

GA

   N

Longhorn Steakhouse

  

2901 NW Federal Hwy

  

Jensen Beach

  

FL

   N

Longhorn Steakhouse

  

34863 Emerald Coast Parkway

  

Destin

  

FL

   N

Longhorn Steakhouse

  

2733 Dawson Road

  

Albany

  

GA

   N

Longhorn Steakhouse

  

6035 Blazer Memorial Pkwy

  

Dublin

  

OH

   N

Longhorn Steakhouse

  

171 Harbison Road

  

Columbia

  

SC

   N

Longhorn Steakhouse

  

10605 Centrum Parkway

  

Pineville

  

NC

   N

Longhorn Steakhouse

  

10845 Medlock Bridge Rd

  

Johns Creek

  

GA

   N

Longhorn Steakhouse

  

6012 Landmark Center Blvd

  

Greensboro

  

NC

   N

Longhorn Steakhouse

  

1450 Perimeter Pkwy

  

Huntsville

  

AL

   N

Longhorn Steakhouse

  

1332 Highway 70 SE

  

Hickory

  

NC

   N

Longhorn Steakhouse

  

8212 Citrus Park Drive

  

Tampa

  

FL

   N

Longhorn Steakhouse

  

2788 Wilma Rudolph Blvd

  

Clarksville

  

TN

   N

Longhorn Steakhouse

  

12901 S Orange Blossom Trail

  

Orlando

  

FL

   N

Longhorn Steakhouse

  

217 Loudon Rd

  

Concord

  

NH

   N

Longhorn Steakhouse

  

309 North Alafaya Trail

  

Orlando

  

FL

   N

Longhorn Steakhouse

  

4907 Grande Blvd

  

Medina

  

OH

   N

Longhorn Steakhouse

  

4775 Hwy 280 South

  

Hoover

  

AL

   N

Longhorn Steakhouse

  

953 Boardman-Poland Rd

  

Boardman

  

OH

   N

Longhorn Steakhouse

  

2295 Cobbs Ford Rd

  

Prattville

  

AL

   N

Longhorn Steakhouse

  

100 Rockhill Drive

  

Bensalem

  

PA

   N

Longhorn Steakhouse

  

1696 NW Chipman

  

Lee’s Summit

  

MO

   N

Longhorn Steakhouse

  

20017 Century Blvd

  

Germantown

  

MD

   N

Longhorn Steakhouse

  

4171 Rockside Rd

  

Independence

  

OH

   N

Longhorn Steakhouse

  

4800 Jimmy Lee Smith Pkwy

  

Hiram

  

GA

   N

Longhorn Steakhouse

  

2535 Hurstbourne Gem Lane

  

Louisville

  

KY

   N

 

-13-



--------------------------------------------------------------------------------

Restaurant

  

Address

  

City

  

State

   Subject to a Qualifying
Ground Lease (Y/N)?

Longhorn Steakhouse

  

4100 Town Center Blvd

  

Bowie

  

MD

   N

Longhorn Steakhouse

  

3315 Crain Highway

  

Waldorf

  

MD

   N

Longhorn Steakhouse

  

6841 Okeechobee Blvd

  

West Palm Beach

  

FL

   N

Longhorn Steakhouse

  

8650 Snowden River Pkwy

  

Columbia

  

MD

   N

Longhorn Steakhouse

  

3480 Camp Creek Pkwy

  

East Point

  

GA

   N

Longhorn Steakhouse

  

2217 Harrodsburg Rd

  

Lexington

  

KY

   N

Longhorn Steakhouse

  

875 1st Street SW

  

Winter Haven

  

FL

   N

Longhorn Steakhouse

  

1366 Airport Rd

  

Jacksonville

  

FL

   N

Longhorn Steakhouse

  

6870 US Highway 90

  

Daphne

  

AL

   N

Longhorn Steakhouse

  

3730 Clemson Blvd

  

Anderson

  

SC

   N

Longhorn Steakhouse

  

35645 US Hwy 19

  

Palm Harbor

  

FL

   N

Longhorn Steakhouse

  

7711 Voice of America Centre D

  

West Chester

  

OH

   N

Longhorn Steakhouse

  

3545 Missouri Blvd

  

Jefferson City

  

MO

   N

Longhorn Steakhouse

  

14056 Thunderbolt Place

  

Chantilly

  

VA

   N

Longhorn Steakhouse

  

795 Hwy 400 South

  

Dawsonville

  

GA

   N

Longhorn Steakhouse

  

2601 Gateway Dr

  

Opelika

  

AL

   N

Longhorn Steakhouse

  

10240 East Washington St

  

Indianapolis

  

IN

   N

Longhorn Steakhouse

  

1742 Stringtown Rd

  

Grove City

  

OH

   N

Longhorn Steakhouse

  

2451 Wabash Ave

  

Springfield

  

IL

   N

Longhorn Steakhouse

  

6112 Pavilion Way NW

  

Covington

  

GA

   N

Longhorn Steakhouse

  

410 West Waterfront Dr

  

West Homestead

  

PA

   N

Longhorn Steakhouse

  

1155 Bankhead Hwy

  

Carrollton

  

GA

   N

Longhorn Steakhouse

  

1000 Pittsburgh Mills Blvd

  

Tarentum

  

PA

   N

Longhorn Steakhouse

  

30769 Hwy 441 South

  

Commerce

  

GA

   N

Longhorn Steakhouse

  

30 Highland Xing South

  

East Ellijay

  

GA

   N

Longhorn Steakhouse

  

3366 Cobb Parkway NW

  

Acworth

  

GA

   N

Longhorn Steakhouse

  

7401 North Grand Praire Dr

  

Peoria

  

IL

   N

 

-14-



--------------------------------------------------------------------------------

Restaurant

  

Address

  

City

  

State

   Subject to a Qualifying
Ground Lease (Y/N)?

Longhorn Steakhouse

  

5583 Highway 153

  

Hixson

  

TN

   N

Longhorn Steakhouse

  

10012 Southpoint Pkwy

  

Fredericksburg

  

VA

   N

Longhorn Steakhouse

  

1201 University Town Center Bl

  

Morgantown

  

WV

   N

Longhorn Steakhouse

  

3021 West Radio Dr

  

Florence

  

SC

   N

Longhorn Steakhouse

  

1650 Olmstead Dr

  

Portage

  

IN

   N

Longhorn Steakhouse

  

100 Hampton Court

  

Perry

  

GA

   N

Longhorn Steakhouse

  

15721 Panama City Beach Pkwy

  

Panama City Beach

  

FL

   N

Longhorn Steakhouse

  

1518 Lafayette Pkwy

  

LaGrange

  

GA

   N

Longhorn Steakhouse

  

1301 Lovers Lane Rd

  

Calhoun

  

GA

   N

Longhorn Steakhouse

  

106 Travel Center Blvd

  

Dublin

  

GA

   N

Longhorn Steakhouse

  

185 Martin Luther King Jr. Blv

  

Monroe

  

GA

   N

Longhorn Steakhouse

  

249 Range 12 Blvd

  

Denham Springs

  

LA

   N

Longhorn Steakhouse

  

278 Carpenters Cove Lane

  

Cornelia

  

GA

   N

Longhorn Steakhouse

  

4409 S. Laburnum Ave

  

Richmond

  

VA

   N

Longhorn Steakhouse

  

7059 Arundel Mills Circle

  

Hanover

  

MD

   N

Longhorn Steakhouse

  

5449 Gateway Village Circle

  

Orlando

  

FL

   N

Longhorn Steakhouse

  

1294 SW Iris Drive

  

Conyers

  

GA

   N

Longhorn Steakhouse

  

21 Constitution Avenue

  

Thomasville

  

GA

   N

Longhorn Steakhouse

  

1035 Grape Street

  

Whitehall

  

PA

   N

Longhorn Steakhouse

  

3805 Phoenix Ave

  

Fort Smith

  

AR

   N

Longhorn Steakhouse

  

631 Vann Drive

  

Jackson

  

TN

   N

Longhorn Steakhouse

  

121 Crown Pointe

  

Kingsland

  

GA

   N

Longhorn Steakhouse

  

2626 Red Wolf Blvd.

  

Jonesboro

  

AR

   N

Longhorn Steakhouse

  

3600 Expressway 83

  

McAllen

  

TX

   N

Longhorn Steakhouse

  

3727 Denmark Drive

  

Council Bluffs

  

IA

   N

Longhorn Steakhouse

  

3574 North Gloster Street

  

Tupelo

  

MS

   N

Longhorn Steakhouse

  

2101 N Prospect Ave

  

Champaign

  

IL

   N

 

-15-



--------------------------------------------------------------------------------

Restaurant

  

Address

  

City

  

State

   Subject to a Qualifying
Ground Lease (Y/N)?

Longhorn Steakhouse

  

1510 Eglin St.

  

Rapid City

  

SD

   N

Longhorn Steakhouse

  

255 Palm Bay Rd

  

West Melbourne

  

FL

   N

Longhorn Steakhouse

  

2170 W Broad Street

  

Athens

  

GA

   N

Longhorn Steakhouse

  

114 Laurel Park Cove

  

Flowood

  

MS

   N

Longhorn Steakhouse

  

1440 Almonesson Road

  

Deptford

  

NJ

   N

Longhorn Steakhouse

  

7401 N 10th Street

  

McAllen

  

TX

   N

Longhorn Steakhouse

  

25 Bear Creek Blvd

  

Wilkes Barre

  

PA

   N

Longhorn Steakhouse

  

5120 Hwy 70

  

Morehead City

  

NC

   N

Longhorn Steakhouse

  

2023 Highway 45 N

  

Columbus

  

MS

   N

Longhorn Steakhouse

  

5219 Milan Road

  

Sandusky

  

OH

   N

Longhorn Steakhouse

  

2671 James Street

  

Coralville

  

IA

   N

Longhorn Steakhouse

  

9681 Colerain Ave

  

Cincinnati

  

OH

   N

Longhorn Steakhouse

  

4305 Holiday Inn Express Way N

  

Cleveland

  

TN

   N

Longhorn Steakhouse

  

1707 22nd Ave SW

  

Minot

  

ND

   N

Longhorn Steakhouse

  

420 Exchange Blvd

  

Bethlehem

  

GA

   N

Wildfish

  

1834 N Loop 1604 W.

  

San Antonio

  

TX

   N

Pizza Hut

  

1156 W Jefferson St

  

Joliet

  

IL

   N

Pizza Hut

  

2429 Sycamore Dr

  

Morris

  

IL

   N

Pizza Hut

  

603 Center Pkwy

  

Yorkville

  

IL

   N

Pizza Hut

  

1916 E Commercial Ave

  

Lowell

  

IN

   N

Pizza Hut

  

975 W Lincoln Hwy

  

Schereville

  

IN

   N

Pizza Hut

  

6159 US Highway 6

  

Portage

  

IN

   N

Wendy’s

  

2646 John Ben Shepperd Pkwy

  

Odessa

  

TX

   N

Arby’s

  

778 Word Plaza

  

Rocky Mount

  

NC

   N

Arby’s

  

293 Premier Blvd

  

Roanoke Rapids

  

NC

   N

KFC

  

9848 Livernois Ave

  

Detroit

  

MI

   N

KFC

  

1361 N Opdyke Rd

  

Auburn Hills

  

MI

   N

 

-16-



--------------------------------------------------------------------------------

Restaurant

  

Address

  

City

  

State

   Subject to a Qualifying
Ground Lease (Y/N)?

KFC

  

9041 Chalmers St

  

Detroit

  

MI

   N

KFC

  

13546 W McNichols Rd

  

Detroit

  

MI

   N

Buffalo Wild Wings

  

1053 Lawrence Dr.

  

Burlington

  

IA

   N

Buffalo Wild Wings

  

2683 N. Seminary Street,

  

Galesburg

  

IL

   N

Buffalo Wild Wings

  

1724 E. Jackson Street

  

Macomb

  

IL

   N

Dairy Queen

  

7819 East Admiral Place

  

Tulsa

  

OK

   N

Burger King

  

660 King Street

  

Keysville

  

VA

   N

Burger King

  

231 S Madison Boulevard

  

Roxboro

  

NC

   N

Burger King

  

825 Martin Luther King Jr Ave

  

Oxford

  

NC

   N

Burger King

  

925 Winchester Road NE

  

Huntsville

  

AL

   N

Burger King

  

803 Highway 278 East

  

Amory

  

MS

   N

Arby’s

  

1149 East Atlantic Street

  

South Hill

  

VA

   N

Arby’s

  

2104 South Main Street

  

Wake Forest

  

NC

   N

Arby’s

  

8685 Birch Run Rd

  

Birch Run

  

MI

   N

Arby’s

  

8254 W Grand River Rd

  

Brighton

  

MI

   N

Burger King

  

1490 Chelsa Drive

  

Madisonville

  

KY

   N

Denny’s

  

900 North Leavitt Rd

  

Amherst

  

OH

   N

Fazoli’s

  

3457 State Road 26 East

  

Lafayette

  

IN

   N

Steak ’n Shake

  

4240 Venture Dive

  

Peru

  

IL

   N

Steak ’n Shake

  

1940 94th Court

  

Vero Beach

  

FL

   N

Wendy’s

  

3955 Wadsworth

  

Wheat Ridge

  

CO

   N

Wendy’s

  

11779 East 8 Mile Rd

  

Warren

  

MI

   N

Zaxby’s

  

3951 Stone Mountain Highway

  

Snellville

  

GA

   N

KFC

  

2003 S Hasting Way

  

Altoona

  

WI

   N

KFC

  

3415 Fiesta Court

  

LaCrosse

  

WI

   N

KFC

  

2301 S Main St

  

Rice Lake

  

WI

   N

KFC

  

1017 Woodward Ave

  

Chippewa Falls

  

WI

   N

 

-17-



--------------------------------------------------------------------------------

Restaurant

  

Address

  

City

  

State

   Subject to a Qualifying
Ground Lease (Y/N)?

KFC

  

2001 Rose Street

  

LaCrosse

  

WI

   N

KFC

  

327 Division St

  

Stevens Point

  

WI

   N

KFC

  

1750 S 8th St

  

Wisconsin Rapids

  

WI

   N

KFC

  

222 Stewart Ave

  

Wausau

  

WI

   N

KFC

  

1512 North Lincoln

  

Escanaba

  

MI

   N

KFC

  

1146 10th Ave

  

Menominee

  

MI

   N

KFC

  

321 W Pike St

  

Goshen

  

IN

   N

KFC

  

4207 S Michigan St

  

South Bend

  

IN

   N

KFC

  

5011 Western Ave

  

South Bend

  

IN

   N

KFC

  

2612 Lincolnway West

  

Mishawaka

  

IN

   N

KFC

  

810 N Washington

  

Kokomo

  

IN

   N

KFC

  

1523 S Reed Road

  

Kokomo

  

IN

   N

Taco Bell

  

8099 State Road 66

  

Newburgh

  

IN

   N

Hardee’s

  

3106 E Meighan Blvd

  

Gadsden

  

AL

   N

Hardee’s

  

653 S Main St

  

Baxley

  

GA

   N

Hardee’s

  

706 E 1st St

  

Vidalia

  

GA

   N

Hardee’s

  

21 E Coffee St

  

Hazlehurst

  

GA

   N

Burger King

  

258 Stratton Avenue

  

Monterey

  

TN

   N

Burger King

  

1060 North Main Street

  

Crossville

  

TN

   N

Burger King

  

4305 Bradford Hicks Dr.

  

Livingston

  

TN

   N

Burger King

  

11547 Lebanon Road

  

Mount Juliet

  

TN

   N

Burger King

  

11 5 W State Street

  

Herkimer

  

NY

   N

Burger King

  

7950 E. Brainerd Road

  

Chattanooga

  

TN

   N

Steak N’ Shake

  

8640 N. Michigan Road

  

Indianapolis

  

IN

   N

Taco Bell

  

2130 Quintard Ave

  

Anniston

  

AL

   N

Taco Bell

  

1928 Broad River Road

  

Columbia

  

SC

   N

McAlister’s Deli

  

1680 W State Highway 46

  

New Braunfels

  

TX

   N

 

-18-



--------------------------------------------------------------------------------

Restaurant

  

Address

  

City

  

State

   Subject to a Qualifying
Ground Lease (Y/N)?

McAlister’s Deli

  

1200 N. Main Street

  

Andrews

  

TX

   N

McAlister’s Deli

  

16820 NW Military Highway

  

Shavano Park

  

TX

   N

McAlister’s Deli

  

2952 North Bryant Street

  

San Angelo

  

TX

   N

Longhorn Steakhouse

   5803 N Loop 1604 W    San Antonio    TX    N

Longhorn Steakhouse

   5706 W Loop 1604 N    San Antonio    TX    N

Longhorn Steakhouse

   7833 Interstate 35 S    San Antonio    TX    N

B. Mortgage Notes included in Eligible Unencumbered Note Value

None.

 

-19-



--------------------------------------------------------------------------------

EXISTING INDEBTEDNESS

Indebtedness outstanding under that certain Revolving Credit and Term Loan
Agreement dated as of November 9, 2015 among the Company, Parent, JPMorgan Chase
Bank, N.A., as administrative agent and the other lender parties thereto, as
amended by that certain Omnibus Amendment and Waiver dated as of August 2, 2016
and as further amended by that Second Omnibus Amendment and Waiver dated as of
February 14, 2017.

SCHEDULE 5.15

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

FORM OF COMPLIANCE CERTIFICATE

[For the Fiscal [Quarter][Year] ended                    ,         ][As of
                    , 20        ]

To:        Each holder of a Note under the Agreement that is an Institutional
Investor

Ladies and Gentlemen:

Reference is made to that certain Note Purchase Agreement, dated as of April
[19], 2017 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement”), among Four Corners Operating
Partnership, LP, a Delaware limited partnership (the “Company”), Four Corners
Property Trust, Inc., a Maryland corporation (the “Parent”) and each holder of a
Note from time to time party thereto (collectively, the “holders” and
individually, a “holder”). Capitalized terms used and not defined herein shall
have the meanings assigned thereto in the Agreement. This Compliance Certificate
is being delivered pursuant to Section 7.2 of the Agreement.

The undersigned Senior Financial Officer hereby certifies as of the date hereof
that [he][she] is the                      of Four Corners GP, LLC, the general
partner of the Company, and that, as such, [he][she] is authorized to execute
and deliver this Compliance Certificate to the holders that are Institutional
Investors on the behalf of the Company in [his][her] capacity as an officer of
the general partner of the Company and not individually, and that:

 

1. The financial statements attached hereto as Schedule 1 and delivered herewith
pursuant to Section 7.1[a][b] of the Agreement have been prepared in accordance
with GAAP, and fairly present in all material respects the financial position of
the companies being reported on and their results of operations and cash flows
[(subject to changes resulting from year-end adjustments and the absence of
footnotes)] 1/.

 

2. I have reviewed the terms of the Agreement and have made, or caused to be
made under my supervision, a review in reasonable detail of the transactions and
the condition of the Parent, the Company and its Subsidiaries during the
accounting period covered by the financial statements referred to in Paragraph 1
above. [Such review has not disclosed the existence during or at the end of such
accounting period of any condition or event that constitutes a Default or an
Event of Default.] [Such review has disclosed the existence during or at the end
of such accounting period of a condition or event that constitutes a Default or
an Event of Default, and set forth below is a description of the nature and
period of existence thereof and what action the Parent or the Company, as
applicable, has taken or proposes to take with respect thereto:]

 

 

1/ Include only for quarterly certifications.

 

SCHEDULE 7.2

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

3. The Borrower is in compliance with the financial covenants in Section 10.6 of
the Agreement as of the last day of the accounting period covered by the
financial statements referred to in Paragraph 1 above. Attached hereto as
Schedule 2 is the information from such financial statements required in order
to establish such compliance (including with respect to each such provision that
involves mathematical calculations, the information from such financial
statements that is required to perform such calculations) and a statement of the
maximum or minimum amount, ratio or percentage, as the case may be, permissible
under the terms of Section 10.6, and the calculation of the amount, ratio or
percentage then in existence demonstrating such compliance.

 

4. [Included as part of the calculations on Schedule 2 is a reconciliation of
the financial statements referred to in Paragraph 1 above with Static GAAP,
showing in reasonable detail the effect of the application of Static GAAP.] 2/

 

5. [Included as part of the calculations on Schedule 2 is a Parent Release
Reconciliation showing in reasonable detail the effect of the exclusion of
Kerrow and its Subsidiaries from the calculation of the financial covenants, in
each case, in the event that there is any impact on the financial covenant
calculations as a result of such exclusion.] 3/

 

6. [Included as part of the calculations on Schedule 2 is a reconciliation from
GAAP resulting from the Parent, the Company or any Subsidiary making an election
to measure any financial liability using fair value (which election is being
disregarded for purposes of determining compliance with the Agreement pursuant
to Section 22.3) as to the period covered by the financial statements referred
to in Paragraph 1 above.] 4/

 

7. Attached hereto as Schedule 3 is a list of all Persons that are Guarantors
(if any). Each Person that is required to be a Guarantor pursuant to Section 9.7
and 9.8 of the Agreement is a Guarantor on the date hereof.

[Signature Page to Follow]

 

 

2/ Include only if, as a result of changes to GAAP, any of the covenants in
Section 10.6 no longer apply as intended, and Static GAAP is therefore being
applied (see Section 22.3(b) of the Agreement).

3/ Include only after a release of the Parent from the Parent Guaranty pursuant
to Section 9.8(c)(viii) of the Agreement.

4/ Include only if the Company has elected to measure any financial liability
using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825-10-25 – Fair Value Option,
International Accounting Standard 39 – Financial Instruments: Recognition and
Measurement) pursuant to Section 22.3 of the Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                    ,        .

 

 

Name:

Title:



--------------------------------------------------------------------------------

SCHEDULE 1

Financial Statements

See attached.



--------------------------------------------------------------------------------

SCHEDULE 2

Financial Covenant Compliance Calculations

See attached.



--------------------------------------------------------------------------------

SCHEDULE 3

Guarantors



--------------------------------------------------------------------------------

DARDEN ACQUIRED TENANTS

None.

SCHEDULE DAT

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

DARDEN TENANTS

 

1. Bahama Breeze Holdings, LLC

 

2. Eddie V’s Holdings, LLC

 

3. Florida SE, LLC

 

4. GMR Anne Arundel, Inc.

 

5. GMR Restaurants of Pennsylvania, LLC

 

6. GMRI, Inc.

 

7. N and D Restaurants, LLC

 

8. Olive Garden of Texas, LLC

 

9. Rare Hospitality International, Inc.

 

10. Rare Hospitality Management, LLC

 

11. Seasons 52 Holdings, LLC

SCHEDULE DT

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

EXCLUDED DARDEN LEASES

 

  1. 8849 International Drive, Orlando, FL

 

  2. 3309 Wake Forest Drive, Raleigh, NC

 

  3. 3590 Breckinridge Blvd, Duluth, GA

 

  4. 12395 SW 88th Street, Miami FL

 

  5. 14701 S. Tamiami Trail, Fort Meyers, FL

 

  6. 11000 Pines Blvd, Pembroke Pines, FL

 

  7. 19600 Haggerty Road, Livonia, MI

 

  8. 2750 Sawgrass Mills Circle, Sunrise, FL

 

  9. 10205 River Coast Drive, Jacksonville, FL

 

  10. 1200 N Alafaya Trail, Orlando, FL

 

  11. 8930 Tamiami Trail North, Naples, FL

 

  12. 5096 Big Island Drive, Jacksonville, FL

 

  13. 1834 N Loop 1604 W., San Antonio, TX

 

  14. 1696 NW Chipman, Lee’s Summit, MO

 

  15. 3545 Missouri Blvd, Jefferson City, MO

 

  16. 3600 Expressway 83, McAllen, TX

 

  17. 3727 Denmark Drive, Council Bluffs, IA

 

  18. 1510 Eglin Street, Rapid City, SD

 

  19. 7401 N 10th Street, McAllen, TX

 

  20. 1707 22ND Ave SW, Minot, ND

SCHEDULE EDL

(to Note Purchase Agreement)